Exhibit 10.58
CREDIT AGREEMENT
Dated as of July 21, 2006
among
HERBALIFE INTERNATIONAL, INC.,
as Borrower,
HERBALIFE LTD.,
WH INTERMEDIATE HOLDINGS LTD.,
HBL LTD.,
WH LUXEMBOURG HOLDINGS S.à.R.L.,
HLF LUXEMBOURG HOLDINGS S.à R.L.,
WH CAPITAL CORPORATION,
WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,
HERBALIFE INTERNATIONAL LUXEMBOURG S.à.R.L.,
HV HOLDINGS LTD.,
HERBALIFE DISTRIBUTION LTD.,
HERBALIFE LUXEMBOURG DISTRIBUTION S.à.R.L.,
THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Guarantors,
THE LENDERS PARTY HERETO,
COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH,
HSBC BANK USA, NATIONAL ASSOCIATION,
BANK OF AMERICA, N.A.,
FORTIS CAPITAL CORP.,
and
CITICORP USA, INC.
as Co-Documentation Agents,
J.P. MORGAN SECURITIES INC.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Syndication Agents,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
J.P. MORGAN SECURITIES INC.,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Bookrunners,
MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I Definitions     6  
SECTION 1.01.
  Defined Terms     6  
SECTION 1.02.
  Classification of Loans and Borrowings     30  
SECTION 1.03.
  Terms Generally     30  
SECTION 1.04.
  Accounting Terms; GAAP     30  
 
            ARTICLE II The Credits     31  
SECTION 2.01.
  Commitments     31  
SECTION 2.02.
  Loans     31  
SECTION 2.03.
  Borrowing Procedure     33  
SECTION 2.04.
  Evidence of Debt; Repayment of Loans     33  
SECTION 2.05.
  Fees     34  
SECTION 2.06.
  Interest on Loans     35  
SECTION 2.07.
  Termination and Reduction of Commitments     36  
SECTION 2.08.
  Interest Elections     37  
SECTION 2.09.
  Amortization of Term Borrowings     38  
SECTION 2.10.
  Optional and Mandatory Prepayments of Loans     38  
SECTION 2.11.
  Alternate Rate of Interest     42  
SECTION 2.12.
  Increased Costs     42  
SECTION 2.13.
  Breakage Payments     44  
SECTION 2.14.
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     44  
SECTION 2.15.
  Taxes     46  
SECTION 2.16.
  Mitigation Obligations; Replacement of Lenders     48  
SECTION 2.17.
  Letters of Credit     49  
SECTION 2.18.
  Facility Increase     53  
 
            ARTICLE III Representations and Warranties     54  
SECTION 3.01.
  Organization; Powers     54  
SECTION 3.02.
  Authorization; Enforceability     54  
SECTION 3.03.
  Governmental Approvals; No Conflicts     55  
SECTION 3.04.
  Financial Statements     55  
SECTION 3.05.
  Properties     55  
SECTION 3.06.
  Equity Interests and Subsidiaries; Consent     56  
SECTION 3.07.
  Litigation; Compliance with Laws     56  
SECTION 3.08.
  Agreements     57  
SECTION 3.09.
  Federal Reserve Regulations     57  
SECTION 3.10.
  Investment Company Act     57  
SECTION 3.11.
  Use of Proceeds     57  
SECTION 3.12.
  Taxes     57  
SECTION 3.13.
  No Material Misstatements     57  
SECTION 3.14.
  Labor Matters     58  
SECTION 3.15.
  Solvency     58  
SECTION 3.16.
  Employee Benefit Plans     58  
SECTION 3.17.
  Environmental Matters     59  
SECTION 3.18.
  Insurance     60  
SECTION 3.19.
  Security Documents     60  

1



--------------------------------------------------------------------------------



 



                      Page
SECTION 3.20.
  Material Adverse Changes     61  
 
            ARTICLE IV Conditions of Lending     61  
SECTION 4.01.
  All Credit Extensions     61  
SECTION 4.02.
  Initial Credit Extension     62  
 
            ARTICLE V Affirmative Covenants     66  
SECTION 5.01.
  Financial Statements, Reports, Etc     66  
SECTION 5.02.
  Litigation and Other Notices     69  
SECTION 5.03.
  Existence; Businesses and Properties     69  
SECTION 5.04.
  Insurance     70  
SECTION 5.05.
  Taxes     70  
SECTION 5.06.
  Employee Benefits     71  
SECTION 5.07.
  Maintaining Records; Access to Properties and Inspections     71  
SECTION 5.08.
  Use of Proceeds     71  
SECTION 5.09.
  Compliance with Environmental Laws; Environmental Reports     71  
SECTION 5.10.
  Interest Rate Protection     72  
SECTION 5.11.
  Additional Collateral; Additional Guarantors     72  
SECTION 5.12.
  Security Interests; Further Assurances     73  
SECTION 5.13.
  Know-Your-Customer Rules     74  
SECTION 5.14.
  Post-Closing Matters     75  
 
            ARTICLE VI Negative Covenants     75  
SECTION 6.01.
  Indebtedness     75  
SECTION 6.02.
  Liens     77  
SECTION 6.03.
  Investments, Loans and Advances     79  
SECTION 6.04.
  Mergers, Consolidations, Sales and Purchases of Assets     81  
SECTION 6.05.
  Dividends     82  
SECTION 6.06.
  Transactions with Affiliates     84  
SECTION 6.07.
  Financial Covenants     85  
SECTION 6.08.
  Limitation on Modifications of Indebtedness; Modifications of Certificate of  
     
 
  Incorporation, Other Constitutive Documents or Bylaws and Certain Other
Agreements, Etc.     85  
SECTION 6.09.
  Limitation on Certain Restrictions on Subsidiaries     86  
SECTION 6.10.
  Sale and Leaseback Transactions     86  
SECTION 6.11.
  Holding Companies     86  
SECTION 6.12.
  Business     86  
SECTION 6.13.
  Limitation on Accounting Changes     87  
SECTION 6.14.
  Fiscal Year     87  
 
            ARTICLE VII Guarantee     87  
SECTION 7.01.
  The Guarantee     87  
SECTION 7.02.
  Obligations Unconditional     87  
SECTION 7.03.
  Reinstatement     89  
SECTION 7.04.
  Subrogation; Subordination     89  
SECTION 7.05.
  Remedies     89  
SECTION 7.06.
  Instrument for the Payment of Money     90  
SECTION 7.07.
  General Limitation on Guarantee Obligations     90  
SECTION 7.08.
  Continuing Guarantee     90  
SECTION 7.09.
  Release of Guarantors     90  

2



--------------------------------------------------------------------------------



 



                      Page ARTICLE VIII Events of Default     91  
 
            ARTICLE IX Collateral Account; Application of Collateral Proceeds  
  94  
SECTION 9.01.
  Collateral Account     94  
SECTION 9.02.
  Proceeds of Casualty Events and Collateral Dispositions     95  
SECTION 9.03.
  Application of Proceeds     95  
 
            ARTICLE X The Administrative Agent and the Collateral Agent     96  
 
            ARTICLE XI Miscellaneous     98  
SECTION 11.01.
  Notices     98  
SECTION 11.02.
  Waivers; Amendment     99  
SECTION 11.03.
  Expenses; Indemnity     101  
SECTION 11.04.
  Successors and Assigns     102  
SECTION 11.05.
  Survival of Agreement     104  
SECTION 11.06.
  Counterparts; Integration; Effectiveness     105  
SECTION 11.07.
  Severability     105  
SECTION 11.08.
  Right of Set-off     105  
SECTION 11.09.
  Governing Law; Jurisdiction; Consent to Service of Process     105  
SECTION 11.10.
  WAIVER OF JURY TRIAL     106  
SECTION 11.11.
  Headings     106  
SECTION 11.12.
  Confidentiality     106  
SECTION 11.13.
  Interest Rate Limitation     107  
SECTION 11.14.
  USA Patriot Act Notice     107  
 
           
ANNEXES
           
Annex I
  Amortization Table        
Annex II
  Lenders' Notice Information and Commitments        
Annex III
  Limitations on Guarantees and Indemnities Under Applicable Foreign Laws      
 
 
           
SCHEDULES
           
Schedule 1.01(a)
  Deposit Accounts        
Schedule 1.01(b)
  Immaterial Subsidiaries        
Schedule 1.01(e)
  Subsidiary Guarantors        
Schedule 3.03
  Governmental Approvals; Compliance with Laws        
Schedule 3.06(a)
  Subsidiaries; Non-Guarantor Subsidiaries        
Schedule 3.07
  Litigation        
Schedule 3.08
  Material Agreements        
Schedule 3.18
  Insurance        
Schedule 4.02(g)
  Local Counsel        
Schedule 5.14
  Post-Closing Matters        
Schedule 6.01
  Existing Indebtedness        
Schedule 6.02
  Existing Liens        
Schedule 6.03
  Existing Investments        

3



--------------------------------------------------------------------------------



 



      EXHIBITS    
Exhibit A
  Form of Administrative Questionnaire
Exhibit B
  Form of Assignment and Acceptance
Exhibit C
  Form of Borrowing Request
Exhibit D
  Form of Interest Election Request
Exhibit E
  [Reserved]
Exhibit F
  Form of U.S. Security Agreement
Exhibit G
  Form of Intercompany Note
Exhibit H
  Form of Joinder Agreement
Exhibit I
  Form of Perfection Certificate
Exhibit J-1
  Form of Revolving Note
Exhibit J-2
  Form of Term Note
Exhibit K
  Form of Financial Officer’s Compliance Certificate
Exhibit L
  Form of Financial Condition Certificate
Exhibit M
  Form of Letter of Credit Request

4



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of July 21, 2006, is
among HERBALIFE INTERNATIONAL, INC., a Nevada corporation (“Borrower”);
HERBALIFE LTD., a Cayman Islands exempted company with limited liability
(“Holdings”); WH INTERMEDIATE HOLDINGS LTD., a Cayman Islands exempted company
with limited liability and a direct wholly-owned subsidiary of Holdings
(“Parent”); HBL LTD., a Cayman Islands exempted company with limited liability
and a direct wholly-owned subsidiary of Parent (“Cayman III”); WH LUXEMBOURG
HOLDINGS S.à.R.L., a Luxembourg corporation and a direct wholly-owned subsidiary
of Parent (“Luxembourg Holdings”); HERBALIFE INTERNATIONAL LUXEMBOURG S.à.R.L.,
a Luxembourg corporation and a direct wholly-owned subsidiary of Luxembourg
Holdings (“HIL”); HLF LUXEMBOURG HOLDINGS, S.à.R.L., a Luxembourg corporation
and a direct wholly-owned subsidiary of Luxembourg Holdings (“New Lux”); WH
CAPITAL CORPORATION, a Nevada corporation and a direct wholly-owned subsidiary
of New Lux (“WH Capital”); WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L., a
Luxembourg corporation and a direct wholly-owned subsidiary of WH Capital
(“Luxembourg Intermediate Holdings”); HV HOLDINGS LTD., a Cayman Islands
exempted company with limited liability and a direct wholly-owned subsidiary of
Parent ( “HV”); HERBALIFE DISTRIBUTION LTD., a Cayman Islands exempted company
with limited liability and a direct wholly-owned subsidiary of HV ( “Cayman
Distribution”); HERBALIFE LUXEMBOURG DISTRIBUTION S.à.R.L., a Luxembourg
corporation and a direct wholly-owned subsidiary of HIL (“Luxembourg
Distribution”); EACH OF THE SUBSIDIARY GUARANTORS LISTED ON THE SIGNATURE PAGES
HERETO OR FROM TIME TO TIME BECOMING A PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (together with Holdings, Parent, Cayman III, Luxembourg Holdings, HIL,
HIL Swiss, New Lux, WH Capital, Luxembourg Intermediate Holdings, HV, Cayman
Distribution, Luxembourg Distribution and each other Subsidiary Guarantor from
time to time executing a Guarantee (defined herein) as required hereunder, the
“Guarantors”); THE LENDERS PARTY HERETO; MERRILL LYNCH, PIERCE, FENNER & SMITH,
INCORPORATED, J.P. MORGAN SECURITIES INC. and MORGAN STANLEY SENIOR FUNDING,
INC., as joint lead arrangers and joint bookrunners (in such capacity, the
“Arrangers”); COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A. “RABOBANK
INTERNATIONAL”, NEW YORK BRANCH, HSBC BANK USA, NATIONAL ASSOCIATION, BANK OF
AMERICA, N.A., FORTIS CAPITAL CORP. and CITICORP USA, INC., as co-documentation
agents (in such capacity, the “Co-Documentation Agents”); J.P. MORGAN SECURITIES
INC. and MORGAN STANLEY SENIOR FUNDING, INC., as co-syndication agents (in such
capacity, the "Co-Syndication Agents”); MERRILL LYNCH CAPITAL CORPORATION, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”); MERRILL LYNCH CAPITAL CORPORATION, as collateral agent for the Secured
Parties (defined herein) (in such capacity, the “Collateral Agent”); and
RABOBANK INTERNATIONAL, as Issuing Bank.
WITNESSETH:
     WHEREAS, Borrower has requested that the Lenders extend certain credit
facilities to Borrower hereunder, the proceeds of which will be used to
(a) repay all outstanding obligations under that certain Credit Agreement dated
as of December 21, 2004 (as amended, amended and restated, supplemented or
otherwise modified as of the date hereof, the “Existing Credit Agreement”) among
Borrower, the guarantors party thereto, the lenders party thereto, Rabobank
International, as documentation agent, Merrill Lynch, Pierce, Fenner & Smith,
Incorporated, as

5



--------------------------------------------------------------------------------



 



syndication agent, Morgan Stanley Funding, Inc. and Merrill Lynch, Pierce,
Fenner & Smith, Incorporated, as joint lead arrangers and joint bookrunners,
Morgan Stanley Senior Funding, Inc., as administrative agent, and Morgan Stanley
& Co., Incorporated, as collateral agent (the “Refinancing”); (b) redeem all of
the Holdings Senior Notes (as defined herein) (the “Redemption” and, together
with the Refinancing and all other transactions contemplated hereby and in
connection therewith, the “Transactions”); (c) repay the related fees and
expenses incurred in connection with the Transactions (collectively “Transaction
Costs”); and (d) fund ongoing working capital and general corporate needs of
Holdings and its Subsidiaries, all subject to the terms and conditions contained
herein;
     WHEREAS, each of Holdings, Parent, Cayman III, Luxembourg Holdings, HIL,
HIL Swiss, New Lux, WH Capital, Luxembourg Intermediate Holdings, HV, Cayman
Distribution, Luxembourg Distribution and the other Subsidiary Guarantors
desires to guarantee Borrower’s obligations hereunder and under the other
applicable Loan Documents, as each will benefit from the Loans (as defined
below) made hereunder; and
     WHEREAS, the Lenders are willing to make such credit facilities available
upon and subject to the terms and conditions contained herein.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants contained herein, the parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “ABR,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “ABR Borrowing” means a Borrowing comprised of ABR Loans.
     “ABR Loan” means any ABR Term Loan or ABR Revolving Loan.
     “ABR Revolving Loan” means any Revolving Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
     “ABR Term Loan” means any Term Loan bearing interest at a rate determined
by reference to the Alternate Base Rate in accordance with the provisions of
Article II.
     “Additional Lender” has the meaning assigned to such term in Section 2.18.
     “Additional Term Loan Commitment” has the meaning assigned to such term in
Section 2.18.
     “Additional Term Loans” has the meaning assigned to such term in
Section 2.18.
     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.

6



--------------------------------------------------------------------------------



 



     “Administrative Agent Fees” has the meaning assigned to such term in
Section 2.05(b).
     “Administrative Questionnaire” means an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
     “Affiliate” means, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.06, the term “Affiliate”
shall also include any person that directly or indirectly owns more than 10% of
any class of Equity Interests of the person specified or that is an officer or
director of the person specified.
     “Agents” means each of the Co-Syndication Agents, the Co-Documentation
Agents, the Administrative Agent and the Collateral Agent.
     “Agreement” has the meaning assigned to such term in the preamble hereto.
     “Alternate Base Rate” means, for any day, a rate per annum (rounded upward,
if necessary, to the next 1/100 of 1%) equal to the greater of (a) the Base Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 0.50%. If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Base Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Commitment Fee Percentage” means an amount per annum equal to
(i) with respect to the Revolving Commitment, 0.375% and (ii) with respect to
the Term Loan Commitment, 0.75%.
     “Applicable Margin” means (i) for the first two full quarters after the
Closing Date (A)(I) 1.25% in the case of Revolving Loans maintained as
Eurodollar Loans and (II) 0.25% in the case of Revolving Loans maintained as ABR
Loans and (B)(I) 1.50% in the case of Term Loans maintained as Eurodollar Loans
and (II) 0.50% in the case of Term Loans maintained as ABR Loans and (ii) for
the period after the first two full quarters after the Closing Date (A) the
Applicable Margin for Revolving Loans shall be determined by reference to the
Debt Rating and the Applicable Percentage set forth below; provided, in the
event of a split rating, the higher of such Debt Ratings shall be used to
determine the Applicable Margin, except that, if there is a two-tier difference
in the Debt Ratings, the Debt Rating one notch higher than the lower of the two
Debt Ratings shall be used to determine the Applicable Margin and (B)(I) 1.50%
in the case of Term Loans maintained as Eurodollar Loans and (II) 0.50% in the
case of Term Loans maintained as ABR Loans.

7



--------------------------------------------------------------------------------



 



          Senior Credit   Applicable Percentage Facilities Rating   (Revolving
Loans) Moody’s/S&P   Eurodollar   ABR ³ Ba1/BB+   1.25%   0.25% <Ba1/BB+   1.50%
  0.50%

     “Arrangers” has the meaning assigned to such term in the preamble hereto.
     “Asset Sale” means (a) any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any sale and leaseback transaction) of any property (including stock
of any of Holdings’ Subsidiaries by the holder thereof) by Holdings or any of
its Subsidiaries to any person other than a Loan Party or any Subsidiary thereof
(other than sales and other dispositions of inventory in the ordinary course of
business) and (b) any issuance or sale by any Subsidiary of Holdings of its
Equity Interests to any person other than a Loan Party.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and its assignee, and accepted by the Administrative Agent, in the
form of Exhibit B, or such other form as shall be approved by the Administrative
Agent.
     “Attributable Indebtedness” means, when used with respect to any sale and
leaseback transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted-average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such sale and leaseback
transaction.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
     “Base Rate” means, for any day, a rate per annum that is from time to time
published in the “Money Rates” section of the Wall Street Journal as being the
“Prime Rate” (or, if more than one rate is published as the Prime Rate, then the
highest of such rates). The Base Rate will change as of the date of publication
in the Wall Street Journal of a Base Rate that is different from that published
on the preceding Business Day. In the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the Base Rate, Administrative Agent
shall choose a reasonably comparable index or source to use as the basis for the
Base Rate.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning assigned to such term in the preamble hereto.
     “Borrowing” means Loans made of the same Class and Type and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.
     “Borrowing Request” means a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

8



--------------------------------------------------------------------------------



 



     “Business Day” means any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” does not include any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
     “Capital Expenditures” means, with respect to any person, for any period,
the aggregate of all expenditures of such person and its Consolidated
Subsidiaries for the acquisition of fixed or capital assets which should be
capitalized under GAAP on a consolidated balance sheet of such person and its
Consolidated Subsidiaries. Notwithstanding the foregoing, Capital Expenditures
shall not include (i) expenditures up to the amount of Net Cash Proceeds from
Asset Sales (other than through leases) in accordance with this Agreement,
(ii) expenditures of Net Cash Proceeds from a Casualty Event in accordance with
this Agreement, and (iii) expenditures made in connection with Permitted
Acquisitions.
     “Capital Lease Obligations” of any person means the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Equivalent” means, as to any person: (a) securities issued or
directly, unconditionally and fully guaranteed or insured by the United States
or any agency or instrumentality thereof (provided that, the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender (or affiliate thereof) or any
commercial bank having, or that is the principal banking subsidiary of a bank
holding company organized under the laws of the United States, any state
thereof, the District of Columbia or any country (or political subdivision
thereof) which is a member of the Organization for Economic Cooperation and
Development having, capital and surplus aggregating in excess of $500 million
with maturities of not more than one year from the date of acquisition by such
person; (c) repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (b) above; (d)
commercial paper issued by any person incorporated in the United States rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s, and in each case maturing not more than one year after the
date of acquisition by such person; (e) investments in money market or mutual
funds substantially all of whose assets are comprised of securities of the types
described in clauses (a) through (d) above; (f) demand deposit accounts
(including the deposit accounts identified on Schedule 1.01(a)) maintained in
the ordinary course of business; (g) investments in tax-exempt obligations of
any state of the United States of America, or any municipality of any such
state, in each case rated “AA” or better by S&P, “Aa2” or better by Moody’s or
an equivalent rating by any other credit rating agency of recognized national
standing, provided that, such obligations mature within six months from the date
of acquisition thereof; and (h) investments in mutual funds or variable rate
notes that invest primarily in tax exempt obligations of the types described in
clauses (a)-(g) above.
     “Casualty Event” means, with respect to any property (including Real
Property) of any person, any loss of title with respect to such property or any
loss of or damage to or destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, such property for which such
person or any of its subsidiaries receives insurance proceeds or proceeds of a
condemnation award or other compensation. “Casualty Event” includes any taking
of all or any part of any Real Property of any person or any part thereof, in or
by condemnation or other

9



--------------------------------------------------------------------------------



 



eminent domain proceedings pursuant to any law, or by reason of the temporary
requisition of the use or occupancy of all or any part of any Real Property of
any person or any part thereof by any Governmental Authority, civil or military.
     “Cayman III” has the meaning assigned to such term in the preamble hereof.
     “Cayman Distribution” has the meaning assigned to such term in the preamble
hereof.
     “CERCLA” has the meaning assigned thereto in the definition of
“Environmental Law.”
     A “Change in Control” is deemed to have occurred if: (a) Holdings at any
time ceases to own, directly or indirectly, 100% of the capital stock of
Borrower and each Guarantor (other than Holdings); (b) any “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other
than one or more Permitted Holders, is or becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that for
purposes of this clause (b) such person or group is deemed to have “beneficial
ownership” of all securities that any such person or group has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of Voting Stock representing more than 35% of
the voting power of the total outstanding Voting Stock; (c) a Change of Control
(as defined in the Holdings Senior Note Agreement) or a “change of control” or
similar event, however denominated shall occur under and as defined under any
other indenture or Material Agreement to which Borrower or any Subsidiary is a
party; or (d) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of Holdings
(together with any new directors whose election to such Board of Directors or
whose nomination for election by the stockholders of Holdings was approved by a
vote of at least a majority of the directors of Holdings then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Holdings.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or Issuing Bank (or
for purposes of Section 2.12(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.
     “Charges” has the meaning assigned to such term in Section 11.13.
     “Class” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans.
     “Closing Date” means the date of the initial Credit Extension.
     “Co-Documentation Agent” has the meaning assigned to such term in the
preamble hereto.
     “Co-Syndication Agent” has the meaning assigned to such term in the
preamble hereto.
     “Collateral” means all of the Security Agreement Collateral and all other
property of whatever kind and nature pledged as collateral under any Security
Document.

10



--------------------------------------------------------------------------------



 



     “Collateral Account” has the meaning assigned to such term in the U.S.
Security Agreement.
     “Collateral Agent” has the meaning assigned to such term in the preamble
hereto.
     “Commercial Letter of Credit” means any letter of credit or similar
instrument issued for the account of Borrower for the benefit of a Loan Party or
any of their respective Subsidiaries, for the purpose of providing the primary
payment mechanism in connection with the purchase of any materials, goods or
services in the ordinary course of business of such Loan Party or Subsidiary, as
the case may be.
     “Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment or Term Loan Commitment, as the context shall require.
     “Commitment Fee” has the meaning assigned to such term in Section 2.05(a).
     “Commitment Letter” means the Commitment Letter, dated June 27, 2006, among
Herbalife International, Inc., Merrill Lynch, Pierce, Fenner & Smith,
Incorporated, Merrill Lynch Capital Corporation, JPMorgan Chase Bank, N.A., J.P.
Morgan Securities Inc. and Morgan Stanley Senior Funding, Inc., as amended.
     “Companies” means Holdings and its Subsidiaries; and “Company” means any
one of them.
     “Consolidated Companies” means Holdings and its Consolidated Subsidiaries.
     “Consolidated Current Assets” means, with respect to any person as at any
date of determination, the total assets of such person and its Consolidated
Subsidiaries that are properly classified as current assets on a consolidated
balance sheet of such person and its Consolidated Subsidiaries in accordance
with GAAP.
     “Consolidated Current Liabilities” means, with respect to any person as at
any date of determination, the total liabilities of such person and its
Consolidated Subsidiaries that are properly classified as current liabilities
(other than the current portion of any Loans or Capital Lease Obligations) on a
consolidated balance sheet of such person and its Consolidated Subsidiaries in
accordance with GAAP.
     “Consolidated EBITDA” means, with respect to any person for any period,
Consolidated Net Income for such period, adjusted, in each case only to the
extent (and in the same proportion) deducted in determining Consolidated Net
Income, without duplication, by (x) adding thereto (i) Consolidated Interest
Expense, (ii) provision for taxes based on income, (iii) depreciation, (iv)
amortization (including amortization of deferred fees and the accretion of
original issue discount), (v) all other noncash items subtracted in determining
Consolidated Net Income (including any noncash compensation charge arising from
any grant of stock, stock options or other equity-based awards of such person or
any of its Subsidiaries and noncash losses or charges related to impairment of
goodwill and other intangible assets and excluding any noncash charge that
results in an accrual of a reserve for cash charges in any future period) for
such period, (vi) nonrecurring expenses and charges, (vii) aggregate cash
payments made in respect of the Tax Indemnity in respect of any period prior to
the Closing Date, not to exceed $15 million for any fiscal year and
(viii) Transactions Costs; and (y) subtracting therefrom the

11



--------------------------------------------------------------------------------



 



aggregate amount of all noncash items, determined on a consolidated basis, to
the extent such items were added in determining Consolidated Net Income for such
period.
     “Consolidated Indebtedness” means, with respect to any person as at any
date of determination, the aggregate amount of all Indebtedness (including the
then outstanding principal amount of all Loans, all Capital Lease Obligations
and all LC Exposure) of such person and its Consolidated Subsidiaries on a
consolidated basis as determined in accordance with GAAP.
     “Consolidated Interest Coverage Ratio” means, as of the last day of any
fiscal quarter of Holdings, the ratio computed for the period consisting of such
fiscal quarter and each of the three immediately preceding fiscal quarters of:
(a) Consolidated EBITDA (for all such fiscal quarters) to (b) Consolidated
Interest Expense (for all such fiscal quarters).
     “Consolidated Interest Expense” means, with respect to any person for any
period, the total consolidated cash interest expense (including that portion
attributable to Capital Leases Obligations) of such person and its Consolidated
Subsidiaries for such period (calculated without regard to any limitations on
the payment thereof and including commitment fees, letter-of-credit fees and net
amounts payable under Interest Rate Protection Agreements) determined in
accordance with GAAP.
     “Consolidated Net Income” means, with respect to any person for any period,
the consolidated net after tax income of such person and its Consolidated
Subsidiaries determined in accordance with GAAP, but excluding in any event
(a) net earnings or loss of any other person (other than a Subsidiary of
Holdings) in which such person or any of its Consolidated Subsidiaries has an
ownership interest, except (in the case of any such net earnings) to the extent
such net earnings shall have actually been received by such person or any of its
Consolidated Subsidiaries in the form of cash distributions and (b) the income
(or loss) of any other person accrued prior to the date it becomes a Subsidiary
of such person or any of its Consolidated Subsidiaries or is merged into or
consolidated with such person or any of its Consolidated Subsidiaries or that
other person’s assets are acquired by such person or its Consolidated
Subsidiaries after the Closing Date.
     “Consolidated Subsidiaries” means, as to any person, all subsidiaries of
such person that are consolidated with such person for financial reporting
purposes in accordance with GAAP.
     “Contested Collateral Lien Conditions” means, with respect to any Permitted
Lien of the type described in Sections 6.02(a), (b) and (d), the following
conditions:
     (a) any proceeding instituted contesting such Lien shall conclusively
operate to stay the sale or forfeiture of any portion of the Collateral on
account of such Lien;
     (b) the appropriate Loan Party shall maintain cash reserves in an amount
sufficient to pay and discharge such Lien in accordance with GAAP; and
     (c) such Lien shall in all respects be subject and subordinate in priority
to the Lien and security interest created and evidenced by the Security
Documents, except if and to the extent that the law or regulation creating,
permitting or authorizing such Lien provides that such Lien is or must be
superior to the Lien and security interest created and evidenced by the Security
Documents.

12



--------------------------------------------------------------------------------



 



     “Contingent Obligation” means, as to any person, any obligation of such
person guaranteeing or intended to guarantee any Indebtedness, leases, dividends
or other obligations (“primary obligations”) of any other person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of such person, whether or not contingent, (a) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (b) to advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such primary obligation of the ability
of the primary obligor to make payment of such primary obligation; or
(d) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term “Contingent
Obligation” shall not include (w) endorsements of instruments for deposit or
collection in the ordinary course of business, (x) any product warranties issued
on products by Holdings or any of its Subsidiaries in the ordinary course of
business, (y) any obligation to buy back products in the ordinary course of
business made pursuant to the buyback policy of Holdings and its Subsidiaries or
pursuant to applicable Requirements of Law, and (z) any operating lease
guarantees (other than in respect of Synthetic Lease Obligations) executed by
Borrower in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made (or, if less, the maximum amount of such primary obligation for which
such person may be liable pursuant to the terms of the instrument evidencing
such Contingent Obligation) or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreement” has the meaning assigned to such term in the U.S.
Security Agreement.
     “Credit Extension” has the meaning assigned to such term in Section 4.01.
     “Debt Issuance” means the incurrence by Holdings or any of its Subsidiaries
of any Indebtedness after the Closing Date (other than as permitted by
Section 6.01).
     “Debt Rating” means the Moody’s Rating and/or the S&P Rating, as the
context may require.
     “Default” means any event or condition that is, or upon notice or lapse of
time would constitute, an Event of Default.
     “Delayed Draw Closing Date” means the date that the Lenders with a Term
Loan Commitment make the initial Term Loans hereunder.
     “Designated Subsidiaries” means Herbalife (China) Health Products Ltd.,
Herbalife Dominicana, S.A., Herbalife Del Ecuador, S.A., Herbalife International
SDN. BHD. and Herbalife International Products N.V.

13



--------------------------------------------------------------------------------



 



     “Dividend” with respect to any person means that such person has paid a
dividend or returned any equity capital to its stockholders or made any other
distribution, payment or delivery of property (other than common stock of such
person) or cash to its stockholders as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any shares of any
class of its capital stock outstanding on or after the Closing Date (or any
options or warrants issued by such person with respect to its capital stock), or
set aside any funds for any of the foregoing purposes. Without limiting the
foregoing, “Dividend” with respect to any person also includes all payments made
by such person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.
     “dollars” or “$“means the lawful money of the United States of America.
     “Domesticated Foreign Subsidiary” means a Foreign Subsidiary which has
become domesticated into the United States.
     “environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata, natural resources such as flora and fauna, the workplace or as otherwise
defined in any Environmental Law.
     “Environmental Claim” means any written accusation, allegation, notice of
violation, investigation or potential liability claim, demand, order, directive,
cost recovery action or other cause of action by, or on behalf of, any
Governmental Authority or any person for damages, injunctive or equitable
relief, personal injury (including sickness, disease or death), Response action
costs, tangible or intangible property damage, natural resource damages,
nuisance, pollution, any adverse effect on the environment caused by any
Hazardous Material, or for fines, penalties, restrictions or modification of
operations or equipment, resulting from or based upon (a) the existence, or the
continuation of the existence, of a Release (including sudden or non-sudden,
accidental or non-accidental Releases of Hazardous Material); (b) exposure to
any Hazardous Material; (c) the presence, use, handling, transportation,
storage, treatment or disposal of any Hazardous Material; or (d) the violation
or alleged violation of any Environmental Law or Environmental Permit.
     “Environmental Law” means any and all applicable present and future
treaties, laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, or the common law relating in any
way to the protection or preservation of the environment (including preservation
or reclamation of natural resources), the management, Release or threatened
Release of any Hazardous Material or to public or occupational health and safety
matters, including The Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq. (collectively “CERCLA”),
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976 and Hazardous and Solid Waste Amendments of 1984, 42 U.S.C.
§§ 6901 et seq., the Federal Water Pollution Control Act, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq., the Clean Air Act of 1970,
as amended, 42 U.S.C. §§ 7401 et seq., the Toxic Substances Control Act of 1976,
15 U.S.C. §§ 2601 et seq., the Occupational Safety and Health Act of 1970, as
amended, 29 U.S.C. §§ 651 et seq., the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq., the Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. §§ 300(f) et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. §§ 5101 et seq., and any similar or implementing
state,

14



--------------------------------------------------------------------------------



 



local or foreign law, and all amendments to or regulations promulgated under,
any of the foregoing.
     “Environmental Permit” means any permit, approval, authorization,
certificate, license, variance, filing or permission required by or from any
Governmental Authority pursuant to any Environmental Law.
     “Equity Interest” means, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest (other than an interest constituting
Indebtedness) or participation that confers on a person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership, whether outstanding on or issued after the Closing Date.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
     “ERISA Affiliate” means, with respect to any employer any trade or business
(whether or not incorporated) that, together with such employer, is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Tax Code.
     “ERISA Event” means (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Tax Code or Section 302 of ERISA),
whether or not waived, the failure to make by its due date a required
installment under Section 412(m) of the Tax Code with respect to any Plan or the
failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(d) of the Tax Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by any Company or any of its ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan, or the occurrence of
any event or condition that could reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (f) the provision to an affected party by the
administrator of any Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (g) the withdrawal by any Company or any of its ERISA
Affiliates from any Plan with two or more contributing sponsors or the
termination of any such Plan resulting in liability to any Company or any of
their respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (h) the
receipt by any Company or any of its ERISA Affiliates of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, within the
meaning of Title IV of ERISA; (i) making of any amendment to any Plan that could
result in the imposition of a lien or the posting of a bond or other security;
(j) the occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Tax Code or Section 406 of ERISA) that could result in a
Material Adverse Effect; (k) the imposition of a Lien pursuant to
Section 401(a)(29) or 412(n) of the Tax Code or pursuant to ERISA with respect
to any Plan; and (l) the assertion of a material claim (other than routine
claims for benefits) against any Plan or the assets thereof, or against any
Company or any of its ERISA Affiliates in connection with any Plan.

15



--------------------------------------------------------------------------------



 



     “Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
     “Eurodollar Loan” means any Eurodollar Revolving Loan or Eurodollar Term
Loan.
     “Eurodollar Revolving Loan” means any Revolving Loan bearing interest at a
rate determined by reference to the LIBOR Rate in accordance with the provisions
of Article II.
     “Eurodollar Term Loan” means any Term Loan bearing interest at a rate
determined by reference to the LIBOR Rate in accordance with the provisions of
Article II.
     “Event of Default” has the meaning assigned to such term in Article VIII.
     “Excess Cash Flow” means, for any fiscal year of Holdings, the sum, without
duplication, of
     (a) Consolidated EBITDA of Holdings for such fiscal year; plus
     (b) losses from Asset Sales; plus
     (c) reductions to noncash working capital of Holdings and its Consolidated
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such fiscal year); minus
     (d) the amount of any cash income taxes payable by Holdings and its
Consolidated Subsidiaries with respect to such fiscal year; minus
     (e) Consolidated Interest Expense of Holdings during such fiscal year;
minus
     (f) Capital Expenditures made in cash in accordance with Section 6.07(c)
during such fiscal year, to the extent funded from internally generated funds;
minus
     (g) permanent repayments of Indebtedness made by Holdings and its
Consolidated Subsidiaries during such fiscal year (including payments of
principal in respect of the Revolving Loans to the extent there is an equivalent
reduction in the Revolving Commitments hereunder); minus
     (h) aggregate cash payments made in respect of the Tax Indemnity not to
exceed $15.0 million in any fiscal year; minus
     (i) additions to noncash working capital of Holdings and its Consolidated
Subsidiaries for such fiscal year (i.e., the increase, if any, in Consolidated
Current Assets minus Consolidated Current Liabilities from the beginning to the
end of such fiscal year); minus
     (j) gains from Asset Sales.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of Borrower hereunder, (a) foreign, federal, state
or local income or franchise taxes imposed on

16



--------------------------------------------------------------------------------



 



(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is doing business, is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by Borrower under
Section 2.16), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to Section 2.15(a).
     “Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.
     “Fee Letter” means the Fee Letter, dated June 27, 2006, among Herbalife
International, Inc., Merrill Lynch, Pierce, Fenner & Smith, Incorporated,
Merrill Lynch Capital Corporation, JPMorgan Chase Bank, N.A., J.P. Morgan
Securities Inc. and Morgan Stanley Senior Funding, Inc., as amended.
     “Fees” mean the Commitment Fees, the Administrative Agent Fees, the LC
Participation Fees and the Fronting Fees.
     “Financial Officer” means, as applied to any person, the Chief Financial
Officer, Chief Accounting Officer, Treasurer or Controller of such person.
     “FIRREA” means the Federal Institutions Reform, Recovery and Enforcement
Act of 1989.
     “Foreign Lender” means any Lender that is not a United States person within
the meaning of Section 7701(a)(30) of the Tax Code.
     “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement that would be an “employee pension benefit plan” under
Section 3(2) of ERISA if such plan, program, policy, arrangement or agreement
was not maintained outside the United States primarily for the benefit of
persons substantially all of whom are nonresident aliens with respect to which
any Company could incur liability.
     “Foreign Security Agreements” means each security, pledge or similar
agreement necessary or desirable to evidence the grant of a security interest or
pledge of assets of any Subsidiary Guarantor that is a Foreign Subsidiary and
that is required hereunder, in each case in form and substance satisfactory to
the Collateral Agent and as such agreement may thereafter be amended,
supplemented or otherwise modified from time to time.

17



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.
     “Fronting Fees” has the meaning assigned to such term in Section 2.05(c).
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
     “Guaranteed Obligations” has the meaning assigned to such term in
Section 7.01.
     “Guarantees” means the guarantees issued pursuant to Article VII (or
pursuant to any other form of guarantee required by applicable Requirements of
Law and in form and substance reasonably satisfactory to the Administrative
Agent) by Holdings, Parent, the LuxCos, HIL Swiss, Cayman III, WH Capital and
the Subsidiary Guarantors.
     “Guarantors” has the meaning assigned to such term in the preamble hereof.
     “Hazardous Materials” means all pollutants, contaminants, chemicals,
wastes, substances and constituents including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls (“PCBs”) or PCB-containing materials or equipment, radon gas,
infectious or medical wastes and all other substances or wastes, of any nature
subject to regulation, or that can give rise to liability under any
Environmental Law.
     “Hedging Agreement” means any Interest Rate Protection Agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
     “HIL Swiss” means HIL Swiss International G.m.b.H., a limited liability
company organized under to the laws of Switzerland.
     “Holding Companies” means, collectively, Holdings, Parent, Cayman III,
Luxembourg Holdings, New Lux, WH Capital, Luxembourg Intermediate Holdings and,
individually, each of the foregoing.
     “Holdings” has the meaning assigned to such term in the preamble hereto.
     “Holdings Senior Note Agreement” means that certain Indenture dated as of
March 8, 2004 (as in effect on the date hereof) by and among Holdings and WH
Capital, as issuers, and The Bank of New York, as trustee.
     “Holdings Senior Note Documents” means the Holdings Senior Notes, the
Holdings Senior Note Agreement, and all other documents executed and delivered
with respect to either of the foregoing.
     “Holdings Senior Notes” means the $275.0 million in the aggregate principal
amount of 91/2% Notes due 2011 issued by Holdings and WH Capital under the
Holdings Senior Note Agreement.
     “HV” has the meaning assigned to such term in the preamble hereof.

18



--------------------------------------------------------------------------------



 



     “Immaterial Subsidiary” means a Subsidiary that generates less than
$1.0 million of net sales during any fiscal year (or, in the case of a
Subsidiary without prior operating history, is reasonably projected by Borrower
to generate less than $1.0 million of net sales during its first full year of
operation). Notwithstanding the foregoing, Herbalife Hungary Trading, Limited
and Herbalife International SDN, BHD shall be deemed Immaterial Subsidiaries.
All Immaterial Subsidiaries in existence on the Closing Date are identified on
Schedule 1.01(b).
     “Indebtedness” of any person means, without duplication, (a) all
obligations of such person for borrowed money; (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments; (c) all
obligations of such person upon which interest charges are customarily paid or
accrued; (d) all obligations of such person under conditional sale or other
title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding trade accounts payable incurred in the
ordinary course of business); (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed;
(g) all Capital Lease Obligations, Purchase Money Obligations and Synthetic
Lease Obligations of such person; (h) all obligations of such person in respect
of Hedging Agreements; provided that, the amount of Indebtedness of the type
referred to in this clause (h) of any person shall be zero unless and until such
Indebtedness shall be terminated, in which case the amount of such Indebtedness
shall be the termination payment due thereunder by such person; (i) all
obligations of such person as an account party in respect of letters of credit,
letters of guaranty and bankers’ acceptances; (j) all Attributable Indebtedness
of such person; and (k) all Contingent Obligations of such person in respect of
Indebtedness or obligations of others of the kinds referred to in clauses (a)
through (j) above. The Indebtedness of any person shall include the Indebtedness
of any other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent that the terms of such Indebtedness provide that such person is not
liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitee” has the meaning assigned to such term in Section 11.03(b).
     “Information” has the meaning assigned to such term in Section 11.12.
     “Intellectual Property” has the meaning assigned to such term in the U.S.
Security Agreement.
     “Intercompany Note” means a promissory note, substantially in the form of
Exhibit G, evidencing Indebtedness payable by a payor Company to a payee Loan
Party.
     “Interest Election Request” means a request by Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.08(b), substantially in the form of Exhibit D.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December to occur during the period that
such Loan is outstanding and the final maturity date of such Loan; and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part, and in the case of

19



--------------------------------------------------------------------------------



 



a Eurodollar Loan with an Interest Period of more than three-months’ duration,
each day prior to the last day of such Interest Period that occurs at intervals
of three-months’ duration after the first day of such Interest Period.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six, or if
available by all Lenders, one week, nine months or twelve months thereafter
(provided that one week Interest Periods may only be used for purposes of
minimizing breakage costs in connection with a proposed prepayment of all or a
portion of the Loans) provided that, (A) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day; and (B) any Interest Period that commences on the
last Business Day of a calendar month, or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period, shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
     “Interest Rate Protection Agreement” means any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement or
similar agreement or arrangement designed to protect Holdings or its
Subsidiaries against fluctuations in interest rates and not entered into for
speculation.
     “internally generated funds” means funds not constituting the proceeds of
any Loan, Debt Issuance, Asset Sale, insurance recovery or Indebtedness (in each
case without regard to the exclusions from the definition thereof).
     “Investments” has the meaning assigned to such term in Section 6.03.
     “Issuing Bank” means, as the context may require, (a) Cooperatieve Centrale
Raiffeisen-Boerenleenbank, B.A. “Rabobank International”, New York Branch with
respect to Letters of Credit issued by it; (b) any other Lender that may become
an Issuing Bank pursuant to Section 2.17(i), with respect to Letters of Credit
issued by such Lender; or (c) collectively, all of the foregoing.
     “Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit H.
     “LC Commitment” means the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.17.
     “LC Disbursement” means a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.
     “LC Exposure” means at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time, plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.
     “LC Participation Fee” has the meaning assigned to such term in
Section 2.05(c).

20



--------------------------------------------------------------------------------



 



     “LC Sub-Account” has the meaning assigned to such term in Section 9.01(d).
     “Leases” means any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.
     “Lenders” means (a) the financial institutions listed on Annex II (other
than any such financial institution that has ceased to be a party hereto
pursuant to an Assignment and Acceptance) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Acceptance.
     “Lender Affiliate” means with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such advisor.
     “Letter of Credit” means any (i) Standby Letter of Credit and
(ii) Commercial Letter of Credit, in each case, issued or to be issued by an
Issuing Bank for the account of Borrower pursuant to Section 2.17.
     “Letter of Credit Request” means a request by Borrower in accordance with
the terms of Section 2.17 and substantially in the form of Exhibit M, or such
other form as shall be approved by the Administrative Agent and the Issuing
Bank.
     “Leverage Ratio” means, as of the last day of any fiscal quarter of
Holdings, the ratio of: (a) Consolidated Indebtedness of Holdings on such date
to (b) Consolidated EBITDA of Holdings computed for the period consisting of
such fiscal quarter and each of the three immediately preceding fiscal quarters.
     “LIBOR Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period therefor, the rate per annum determined by the Administrative
Agent to be the arithmetic mean (rounded to the nearest 1/100th of 1%) of the
offered rates for deposits in dollars with a term comparable to such Interest
Period that appears on the Telerate British Bankers Assoc. Interest Settlement
Rates Page (as defined below) at approximately 11:00 a.m., London, England time,
on the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the LIBOR Rate shall be determined using the weighted average of the
offered rates for the two terms most nearly corresponding to such Interest
Period, and (ii) if there shall at any time no longer exist a Telerate British
Bankers Assoc. Interest Settlement Rates Page, “LIBOR Rate” shall mean, with
respect to each day during each Interest Period pertaining to Eurodollar
Borrowings comprising part of the same Borrowing, the rate per annum equal to
the rate at which the Administrative Agent determines that prime banks are
offered deposits in dollars at approximately 11:00 a.m., London, England time,
two Business Days prior to the first day of such Interest Period in the London
interbank market for delivery on the first day of such Interest Period for the
number of days comprised therein and in an amount comparable to its portion of
the amount of such Eurodollar Borrowing to be outstanding during such Interest
Period. “Telerate British Bankers Assoc. Interest Settlement Rates Page” means
the display designated as Page 3750 on the Telerate System Incorporated Service
(or such other page as may replace such page on such service for the purpose of
displaying the rates at which dollar deposits are offered by leading banks in
the London interbank deposit market).

21



--------------------------------------------------------------------------------



 



     “Lien” means, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind, any other type of preferential
arrangement in respect of such property, including any easement, right-of-way or
other encumbrance on title to Real Property, in each of the foregoing cases
whether voluntary or imposed by law; and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such property.
     “Loan Documents” means this Agreement, each Guarantee, the Letters of
Credit, the Notes (if any) and the Security Documents.
     “Loan Parties” means Holdings, Parent, Cayman III, the LuxCos, WH Capital,
Borrower, and each other Guarantor.
     “Loan” means, as the context may require, a Revolving Loan or a Term Loan.
     “LuxCos” means Luxembourg Holdings, New Lux and Luxembourg Intermediate
Holdings.
     “Luxembourg Distribution” has the meaning assigned to such term in the
preamble hereof.
     “Luxembourg Holdings” has the meaning assigned to such term in the preamble
hereof.
     “Luxembourg Intermediate Holdings” has the meaning assigned to such term in
the preamble hereof.
     “Margin Stock” has the meaning assigned to such term in Regulation U.
     “Material Adverse Effect” means (a) a material adverse effect on the
business, property, results of operations or condition, financial or otherwise,
of Holdings and its Subsidiaries, taken as a whole; (b) material impairment of
the ability of the Loan Parties to perform their obligations under any Loan
Document; (c) material impairment of the rights of or benefits or remedies
available to the Lenders or the Collateral Agent under any Loan Document; or
(d) a material adverse effect on the Collateral or the Liens in favor of the
Collateral Agent (for its benefit and for the benefit of the other Secured
Parties) on the Collateral or the priority of such Liens.
     “Material Agreement” means those agreements, documents or instruments to
which Holdings or any of its Subsidiaries is a party and which the breach
thereof by such party or failure by such party to maintain such agreement,
document or instrument in effect would reasonably be expected to have a Material
Adverse Effect.
     “Maximum Rate” has the meaning assigned to such term in Section 11.13.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Moody’s Rating” means the debt rating of Borrower’s senior secured debt
rating most recently announced by Moody’s.
     “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any Company or any of its ERISA
Affiliates is then making or

22



--------------------------------------------------------------------------------



 



accruing an obligation to make contributions, (b) to which any Company or any
ERISA Affiliate has within the preceding five plan years made contributions, or
(c) with respect to which any Company or any ERISA Affiliate could incur
liability.
     “Net Cash Proceeds” means:
     (a) with respect to any Asset Sale, the cash proceeds received by any Loan
Party (including cash proceeds subsequently received (as and when received by
any Loan Party) in respect of noncash consideration initially received) net of
(i) selling expenses (including reasonable brokers’ fees or commissions, legal
fees, transfer and similar taxes and Borrower’s reasonable and good faith
estimate of income, franchise, sales, and other applicable taxes required to be
paid by Holdings or any of its Subsidiaries in connection with such Asset Sale
in the taxable year that such sale is consummated or in the immediately
succeeding taxable year, the computation of which shall take into account the
reduction in tax liability resulting from any available operating losses and net
operating loss carryovers, tax credits, and tax credit carry forwards, and
similar tax attributes; (ii) amounts escrowed or provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such escrow or reserve, such amounts shall constitute Net Cash Proceeds);
(iii) Borrower’s good faith estimate of payments required to be made with
respect to unassumed liabilities relating to the assets sold within 90 days of
such Asset Sale (provided that, to the extent such cash proceeds are not used to
make payments in respect of such unassumed liabilities within 90 days of such
Asset Sale, such cash proceeds shall constitute Net Cash Proceeds); and (iv) the
principal amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money that is secured by a senior Lien on the asset
sold in such Asset Sale and that is repaid with such proceeds (other than any
such Indebtedness assumed by the purchaser of such asset);
     (b) with respect to any Debt Issuance, the cash proceeds thereof, net of
customary fees, commissions, discounts, costs and other expenses incurred in
connection therewith; and
     (c) with respect to any Casualty Event, the cash insurance proceeds,
condemnation awards and other compensation received in respect thereof, net of
all reasonable costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation in respect of such Casualty Event.
     “New Lux” has the meaning assigned to such term in the preamble hereof.
     “New Wholly Owned Subsidiary” has the meaning assigned to such term in
Section 5.11(b).
     “Non-Guarantor Subsidiary” means (a) all of the Companies designated on
Schedule 3.06(a) (as in effect on the Closing Date) as a “Non-Guarantor
Subsidiary”, (b) each Subsidiary that has been and remains released from its
Guarantee in accordance with Section 7.09 hereof, and (c) each New Wholly Owned
Subsidiary that is not required to become a Guarantor hereunder in accordance
with Section 5.11.
     “Notes” means any notes evidencing the Term Loans or Revolving Loans issued
pursuant to this Agreement, if any, substantially in the form of Exhibit J-1 or
J-2, as applicable.

23



--------------------------------------------------------------------------------



 



     “Obligations” means (a) obligations of each Loan Party from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by each Loan Party under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of each Loan Party under this
Agreement and the other Loan Documents; (b) the due and punctual performance of
all covenants, agreements, obligations and liabilities of each Loan Party under
or pursuant to this Agreement and the other Loan Documents; (c) the due and
punctual payment and performance of all obligations of each Loan Party under
each Hedging Agreement entered into with any counterparty that was a Lender or
Affiliate of a Lender at the time such Hedging Agreement was entered into; and
(d) the due and punctual payment and performance of all obligations in respect
of overdrafts and related liabilities owed to any Lender, any Affiliate of a
Lender, the Administrative Agent or the Collateral Agent arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfer of funds.
     “Officers’ Certificate” means, as applied to any person, a certificate
executed on behalf of such person by its Chairman of the Board (if an officer),
its Chief Executive Officer, its President or one of its Vice Presidents (or an
equivalent officer) or by its Chief Financial Officer, Vice President-Finance or
its Treasurer (or an equivalent officer), each in their official (and not
individual) capacity.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Parent” has the meaning assigned to such term in the preamble hereto.
     “Participant” has the meaning assigned to such term in Section 11.04(e).
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “Perfection Certificate” means a certificate in the form of Exhibit I-1.
     “Permitted Acquisitions” means any acquisition of 100% of the issued and
outstanding Equity Interests of, or assets constituting a business, division or
product line of, any other person, provided, that (a) Holdings shall be in
compliance on a pro forma basis with Section 6.07(a) and (b) after giving effect
to such acquisition as of the last measurement date (to be determined on a basis
consistent with Article 1 of Regulation S-X promulgated under the Securities Act
of 1933 (as amended) and as interpreted by the staff of the Securities and
Exchange Commission as of January 1, 1997) which pro forma adjustments shall be
certified by the principal financial officer or principal accounting officer of
Holdings using the historical financial statements of the acquired business and
the consolidated financial statements of Holdings and its Subsidiaries

24



--------------------------------------------------------------------------------



 



which shall be reformulated (i) as if such acquisition and any other
acquisitions which have been consummated during such period, any Indebtedness or
other liabilities incurred or repaid in connection with any such acquisition had
been consummated or incurred or repaid at the beginning of such period (and
assuming that such Indebtedness bears interest during any portion of the
applicable measurement period prior to the relevant acquisition at the interest
rates applicable to outstanding Loans as of the date of calculation of such pro
forma adjustments), (ii) solely if quantifiable based on the underlying
accounting records of such property, entity or business unit, (iii) only if
factually supportable and (iv) otherwise in conformity with certain procedures
to be agreed upon between Administrative Agent and the Borrower, all such
calculations to be in form and substance reasonably satisfactory to
Administrative Agent and (b) no Default or Event of Default shall have occurred
and be continuing or result therefrom and (c) the Borrower shall have complied
with the provisions of Section 5.11.
     “Permitted Holders” means the Sponsors and their Affiliates.
     “Permitted Liens” has the meaning assigned to such term in Section 6.02.
     “person” means any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Tax
Code or Section 307 of ERISA, and in respect of which any Company or any of its
ERISA Affiliates is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA or
with respect to which any Company could incur liability.
     “Preferred Stock” means, with respect to any person, any and all preferred
or preference Equity Interests (however designated) of such person whether now
outstanding or issued after the Closing Date.
     “Pro Rata Percentage” of any Revolving Lender at any time means the
percentage of the total Revolving Commitment represented by such Lender’s
Revolving Commitment.
     “property” means any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired.
     “Purchase Money Obligation” means, for any person, the obligations of such
person in respect of Indebtedness incurred for the purpose of financing all or
any part of the purchase price of any property (including Equity Interests of
any person) or the cost of installation, construction or improvement of any
property or assets and any refinancing thereof; provided, however, that such
Indebtedness is incurred within 90 days after such acquisition of such property
by such person.
     “Real Property” means, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned, leased or operated by any person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and

25



--------------------------------------------------------------------------------



 



equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.
     “Redemption” has the meaning assigned to such term in the recitals hereto.
     “Register” has the meaning assigned to such term in Section 11.04(c).
     “Refinancing” has the meaning assigned to such term in the recitals hereto.
     “Regulation D” means Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation T” means Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation U” means Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Regulation X” means Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.
     “Released Guarantor” has the meaning assigned to such term in Section 7.09.
     “Required Lenders” means, at any time, Lenders having Loans, LC Exposure
and unused Revolving Commitments representing at least a majority of the sum of
all Loans outstanding, LC Exposure and unused Revolving Commitments at such
time.
     “Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, ordinances, rules,
regulations or similar statutes or case law.
     “Response” means (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to: (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, clause (i) or (ii) above.
     “Responsible Officer” of any corporation means any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.
     “Revolving Availability Period” means the period from and including the
Closing Date to but excluding the earlier of the Revolving Maturity Date and the
date of termination of the Revolving Commitments.
     “Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

26



--------------------------------------------------------------------------------



 



     “Revolving Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans hereunder as set forth on Annex II, or in
the Assignment and Acceptance pursuant to which such Lender assumed its
Revolving Commitment, as applicable, as the same may be (a) reduced from time to
time pursuant to Section 2.07 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 11.04. The
amount of each Lender’s Revolving Commitment is set forth on Annex II, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Lenders’
Revolving Commitments as of the Closing Date is $100.0 million.
     “Revolving Commitment Fee” has the meaning assigned to such term in
Section 2.05(a).
     “Revolving Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure.
     “Revolving Lender” means a Lender with a Revolving Commitment.
     “Revolving Loans” means a Loan made by the Lenders to Borrower pursuant to
Section 2.01(b).
     “Revolving Maturity Date” means the sixth anniversary of the Closing Date.
     “S&P” mean Standard & Poor’s Rating Service, a division of The McGraw-Hill
Companies.
     “S&P Rating” means the rating of Borrower’s senior secured debt rating most
recently announced by S&P.
     “Secured Parties” has the meaning assigned to such term in the Security
Documents.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Security Agreements” means, collectively, the U.S. Security Agreement and
each Foreign Security Agreement.
     “Security Agreement Collateral” has the meaning set forth in any Security
Agreement delivered on the Closing Date or thereafter pursuant to the terms of
this Agreement.
     “Security Documents” means the Security Agreements, the Perfection
Certificate and each other security document or pledge agreement required by
applicable local law to grant a valid, perfected security interest in any
property acquired or developed, and all instruments of perfection required by
this Agreement or any Security Agreement to be filed with respect to the
security interests in property and fixtures created pursuant to any Security
Agreement and any other document or instrument utilized to pledge as collateral
for the Obligations any property of whatever kind or nature.
     “Sponsor” means each of Whitney V, L.P., Whitney Strategic Partners V, L.P.
and CCG Investments (BVI), L.P.

27



--------------------------------------------------------------------------------



 



     “Standby Letter of Credit” means any standby letter of credit or similar
instrument issued for the purpose of supporting (a) workers’ compensation
liabilities of Borrower or any Subsidiary, (b) the obligations of third-party
insurers of Borrower or any Subsidiary arising by virtue of the laws of any
jurisdiction requiring third-party insurers to obtain such letters of credit, or
(c) performance, payment, deposit or surety obligations of Borrower or any
Subsidiary if required by law or governmental rule or regulation or in
accordance with custom and practice in the industry.
     “Subsidiary” means, with respect to any person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more Subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.
     “Subsidiary Guarantor” means each Subsidiary listed on Schedule 1.01(e),
each other Subsidiary that is or becomes a party to this Agreement pursuant to
Section 5.11 (but excluding any Released Guarantor that remains released from
its Guarantee in accordance with Section 7.09).
     “Synthetic Lease” means, as applied to any person, any lease (including
leases that may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) (a) that is not a capital lease in accordance
with GAAP and (b) in respect of which the lessee retains or obtains ownership of
the property so leased for federal income tax purposes, other than any such
lease under which that person is the lessor.
     “Synthetic Lease Obligation” means the monetary obligation of a person
under a Synthetic Lease.
     “Tax Code” means the Internal Revenue Code of 1986, as amended.
     “Tax Indemnity” means that certain indemnity payable by Holdings and
Borrower to certain shareholders of Holdings in respect of certain tax matters
as set forth in that certain Indemnification Agreement dated as of December 1,
2004 among Holdings, Whitney Strategic Partners V, L.P., Whitney Private Debt
Fund, L.P., Green River Offshore Fund, CCG Investments (BVI), L.P., CCG
Associates-QP, LLC, CCG Associates-AI, LLC, CCG AV, LLC-Series C, CCG AV,
LLC-Series E, CCG CI, LLC, and GGC Administration, LLC.
     “Tax Refund” has the meaning assigned to such term in Section 2.15(f).
     “Tax Return” means all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes or any
amendments thereof or thereto.
     “Taxes” mean any and all present or future taxes, duties, levies, fees,
assessments, imposts, deductions, charges or withholdings, whether computed on a
separate, consolidated, unitary, combined or other basis and any and all
liabilities (including interest, fines, penalties or additions to tax) with
respect to the foregoing.

28



--------------------------------------------------------------------------------



 



     “Term Lender” means a Lender with an outstanding Term Loan.
     “Term Loan” means the term loans made by the Lenders to Borrower on the
Delayed Draw Closing Date; unless the context otherwise requires, “Term Loan”
includes any term loans made by the Lenders to Borrower pursuant to any
Additional Term Loan Commitments extended in accordance with Section 2.18. Each
Term Loan shall be either an ABR Term Loan or a Eurodollar Term Loan.
     “Term Loan Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make a Term Loan hereunder on the Delayed Draw Closing
Date, expressed as an amount representing the maximum principal amount of the
Term Loan to be made by such Lender hereunder. The initial amount of each
Lender’s Term Loan Commitment is set forth in Annex II. The initial aggregate
amount of the Lenders’ Term Loan Commitments is $200.0 million. Unless the
context otherwise requires, “Term Loan Commitments” includes any Additional Term
Loan Commitments.
     “Term Loan Commitment Fee” has the meaning assigned to such term in
Section 2.05(d).
     “Term Loan Maturity Date” means the seventh anniversary of the Closing
Date.
     “Term Loan Repayment Date” haves the meaning assigned to such term in
Section 2.09(a).
     “Transaction Costs” has the meaning assigned to such term in the recitals
hereto.
     “Transaction Documents” means any and all documents entered into or
delivered in connection with the Transactions, including, without limitation,
the Loan Documents delivered on the Closing Date and documents entered into in
connection with the Redemption.
     “Transactions” has the meaning assigned to such term in the recitals
hereto.
     “Type,” when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBOR Rate or the Alternate Base Rate.
     “UCC” has the meaning set forth in the U.S. Security Agreement.
     “U.S. Security Agreement” means a Security Agreement substantially in the
form of Exhibit F among the Loan Parties and Collateral Agent for the benefit of
the Secured Parties, as the same may be amended in accordance with the terms
thereof and hereof, or such other agreements reasonably acceptable to Collateral
Agent as shall be necessary to comply with applicable Requirements of Law and
effective to grant to Collateral Agent (on behalf of the Secured Parties) a
perfected, first-priority security interest in the Security Agreement Collateral
covered thereby.
     “WH Capital” has the meaning assigned to such term in the recitals hereto.
     “Voting Stock” means any class or classes of capital stock of Holdings
pursuant to which the holders thereof have the general voting power under
ordinary circumstances to elect at least a majority of the Board of Directors of
Holdings.

29



--------------------------------------------------------------------------------



 



     “Wholly Owned Subsidiary” means, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares) is at the time
owned by such person and/or one or more Wholly Owned Subsidiaries of such person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such person and/or one or more Wholly Owned
Subsidiaries of such person have a 100% equity interest at such time.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be modified by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument of other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with the provisions hereof and
thereof; (b) any reference herein to any person shall be construed to include
such person’s successors and assigns; (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision of this Agreement;
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to articles and sections of, and exhibits and schedules to,
this Agreement; and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. All references to the knowledge of any Company or to facts
known by any Company shall mean actual knowledge of any Responsible Officer of
any Loan Party or any of its Subsidiaries.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all accounting terms not otherwise defined herein shall have
the meanings assigned to them in conformity with GAAP, as in effect from time to
time. Financial statements and other information required to be delivered by
Holdings to Lenders pursuant to Sections 5.01(a), (b) and (c) shall be prepared
in accordance with GAAP as in effect at the time of such preparation.
Notwithstanding the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the historical financial
statements delivered on the Closing Date. If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Lenders and Borrower
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein.

30



--------------------------------------------------------------------------------



 



ARTICLE II
The Credits
     SECTION 2.01. Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:
     (a) each Term Lender agrees, severally and not jointly, to make a Term Loan
to Borrower on the Delayed Draw Closing Date in a principal amount equal to its
Term Loan Commitment; and
     (b) each Revolving Lender agrees, severally and not jointly to make
Revolving Loans to Borrower, at any time and from time to time after the Closing
Date, and until the earlier of the Revolving Maturity Date and the termination
of the Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in such
Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment.
Amounts paid or prepaid in respect of Term Loans may not be reborrowed. Within
the limits set forth in clause (b) above and subject to the terms, conditions
and limitations set forth herein, Borrower may borrow, pay or prepay and
reborrow Revolving Loans.
     SECTION 2.02. Loans.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their applicable Commitments;
provided, however, that the failure of any Lender to make any Loan shall not in
itself relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender). Except
for Loans deemed made pursuant to Section 2.02(f), Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1.0 million or (ii) equal to the remaining available balance of the
applicable Commitments.
     (b) Subject to Sections 2.11 and 2.12, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Eurodollar Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that, any exercise of such option shall not affect the obligation of
Borrower to repay such Loan in accordance with the terms of this Agreement.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that Borrower shall not be entitled to request any Borrowing that, if
made, would result in more than ten Eurodollar Borrowings outstanding hereunder
at any time. For purposes of the foregoing, Borrowings having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Borrowings.
     (c) Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 12:00 noon,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account as

31



--------------------------------------------------------------------------------



 



directed by Borrower in the applicable Borrowing Request maintained with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein specified shall not have been met, return the amounts
so received to the respective Lenders.
     (d) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with Section 2.02(c), and the Administrative Agent may, in reliance
upon such assumption, make available to Borrower on such date a corresponding
amount. If the Administrative Agent shall have so made funds available, then, to
the extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and Borrower severally agree to repay to the
Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.
     (e) Notwithstanding any other provision of this Agreement, Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
Eurodollar Loans if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date or the Term Loan Maturity Date, as applicable.
     (f) If the Issuing Bank shall not have received from Borrower the payment
required to be made by Section 2.17(e) within the time specified in such
section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof. Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 noon, New York City time, on any day, not
later than 11:00 a.m., New York City time, on the immediately following Business
Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
an ABR Revolving Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders. The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from Borrower pursuant to Section 2.17(e) prior to the time that any
Revolving Lender makes any payment pursuant to this Section 2.02(f); any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear. If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and Borrower severally agree to pay interest on such amount, for each day
from and including the date such amount is required to be paid in accordance

32



--------------------------------------------------------------------------------



 



with this Section 2.02(f) to but excluding the date such amount is paid, to the
Administrative Agent for the account of the Issuing Bank at (i) in the case of
Borrower, a rate per annum equal to the interest rate applicable to Revolving
Loans pursuant to Section 2.06(a), and (ii) in the case of such Lender, for the
first such day, the Federal Funds Effective Rate, and for each day thereafter,
the Alternate Base Rate.
     SECTION 2.03. Borrowing Procedure. To request a Borrowing (including in
respect of a Borrowing of the Term Loans to be made hereunder), Borrower shall
notify the Administrative Agent of such request by telephone (promptly confirmed
by telecopy) or by delivering a duly completed Borrowing Request (a) in the case
of a Eurodollar Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that, any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.17(e) may be given not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed not later than 3:00 p.m.,
New York City time, on such Business Day by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit C and signed by Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
     (a) the aggregate amount of such Borrowing;
     (b) the date of such Borrowing, which shall be a Business Day;
     (c) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (d) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (e) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.02.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the Administrative Agent shall advise each Lender of the details thereof and of
the amount of such Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04.` Evidence of Debt; Repayment of Loans. (a) Borrower hereby
unconditionally promises to pay to (i) each Lender holding Term Loans, the
principal amount of each Term Loan of such Lender as provided in Section 2.09;
and (ii) each Revolving Lender, the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Maturity Date.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each

33



--------------------------------------------------------------------------------



 



Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time under this
Agreement.
     (c) The Administrative Agent shall maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the Type and Class thereof
and the Interest Period applicable thereto; (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder; and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to
Sections 2.04(b) and (c) shall be prima facie evidence of the existence and
amounts of the obligations therein recorded (in the absence of manifest error);
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of Borrower to repay the Loans in accordance with their terms.
     (e) Any Lender may request that Loans of any Class made by it be evidenced
by a Note. In such event, Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such Note and interest
thereon shall at all times (including after assignment pursuant to
Section 11.04) be represented by one or more Notes in such form payable to the
order of the payee named therein (or, if such Note is a registered note, to such
payee and its registered assigns).
All payments shall be made on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders.
     SECTION 2.05. Fees.
     (a) Revolving Commitment Fee. Borrower agrees to pay to each Revolving
Lender, a revolving commitment fee (a “Revolving Commitment Fee”) equal to the
Applicable Commitment Fee Percentage times the average daily unused amount of
the Revolving Commitments of such Revolving Lender. All Revolving Commitment
Fees shall be payable quarterly in arrears on the last Business Day of March,
June, September and December in each year (commencing with the first such date
to occur after the Closing Date) and on each date (including the Revolving
Maturity Date) on which the Revolving Commitment of such Lender shall expire or
be terminated as provided herein. All Revolving Commitment Fees shall be
computed on the basis of the actual number of days elapsed in a year of
360 days. The Revolving Commitment Fee due to each Lender shall commence to
accrue on the Closing Date and shall cease to accrue on the date on which the
Revolving Commitment of such Lender shall expire or be terminated as provided
herein.
     (b) Administrative Agent Fees. Borrower agrees to pay to the Administrative
Agent, for its own account, the administrative fees set forth in the Fee Letter
or such other fees payable in the amounts and at the times separately agreed
upon between Borrower and the Administrative Agent (the “Administrative Agent
Fees”).

34



--------------------------------------------------------------------------------



 



     (c) LC and Fronting Fees. Borrower agrees to pay (i) to each Revolving
Lender a participation fee (“LC Participation Fee”) with respect to its
participations in Letters of Credit, which shall accrue at a rate equal to the
Applicable Margin from time to time used to determine the interest rate on
Eurodollar Revolving Loans pursuant to Section 2.06 on the average daily amount
of such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Revolving
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. LC
Participation Fees and Fronting Fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Closing Date; provided that, all such fees shall be payable on
the date on which the Revolving Commitments terminate and any such fees accruing
after the date on which the Revolving Commitments terminate shall be payable on
demand. Any other fees payable to the Issuing Bank pursuant to this Section
2.05(c) shall be payable within ten days after demand. All LC Participation Fees
and Fronting Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (d) Term Loan Commitment Fee. Borrower agrees to pay to each Lender with a
Term Loan Commitment, a term loan commitment fee (a “Term Loan Commitment Fee”)
equal to the Applicable Commitment Fee Percentage times the unused amount of the
Term Loan Commitments of such Lender. All Term Loan Commitment Fees shall be
payable in arrears on the date on which the Term Loan Commitment of such Lender
shall expire or be terminated as provided herein. All Term Loan Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Term Loan Commitment Fee due to each Lender shall commence to
accrue on the Closing Date and shall cease to accrue on the date on which the
Term Loan Commitment of such Lender shall expire or be terminated as provided
herein.
All Fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for distribution, if and as appropriate, among the Lenders,
except that the Fronting Fees shall be paid directly to the Issuing Bank. Once
paid, none of the Fees shall be refundable under any circumstances.
     SECTION 2.06. Interest on Loans.
     (a) Subject to the provisions of Section 2.06(c), the Loans comprising each
ABR Borrowing shall bear interest at a rate per annum equal to the Alternate
Base Rate plus the Applicable Margin in effect from time to time.
     (b) Subject to the provisions of Section 2.06(c), the Loans comprising each
Eurodollar Borrowing shall bear interest at a rate per annum equal to the LIBOR
Rate for

35



--------------------------------------------------------------------------------



 



the Interest Period in effect for such Borrowing plus the Applicable Margin in
effect from time to time.
     (c) Notwithstanding the foregoing, upon the occurrence and during the
continuation of any Event of Default, and at the election of the Required
Lenders following written notice thereof to the Borrower, the outstanding
principal amount of all Loans and, to the extent permitted by applicable law,
any interest payments thereon and any fees and other amounts hereunder, in each
case that are due and payable and have not been paid, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand at a
rate that is 2% per annum in excess of the interest rate otherwise applicable
under this Agreement with respect to the applicable Loans (or, in the case of
any such fees and other amounts, at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for ABR Loans); provided
that, in the case of Eurodollar Loans, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective,
such Eurodollar Rate Loans, at the time the Borrower is notified in accordance
with Section 2.08(c), shall thereupon become ABR Loans and shall thereafter bear
interest payable upon demand at a rate that is 2% per annum in excess of the
interest rate otherwise payable under this Agreement for ABR Loans. Payment or
acceptance of the increased rates of interest provided for in this
Section 2.06(c) is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of Administrative Agent or any Lender.
     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that, (i) interest accrued
pursuant to Section 2.06(c) shall be payable on demand, (ii) in the event of any
repayment or prepayment of any Loan (other than a prepayment of an ABR Revolving
Loan prior to the end of the Revolving Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or LIBOR Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.
     SECTION 2.07. Termination and Reduction of Commitments.
     (a) The Revolving Commitments and the LC Commitment shall automatically
terminate on the Revolving Maturity Date.
     (b) Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that, (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $500,000 and
not less than $1.0 million and (ii) the Revolving Commitments shall not be
terminated or reduced

36



--------------------------------------------------------------------------------



 



if, after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.10(b), the sum of the Revolving Exposures would exceed
the aggregate amount of Revolving Commitments.
     (c) Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments under Section 2.07(b) at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Borrower pursuant to
this Section 2.07(b) shall be irrevocable. Any termination or reduction of the
Revolving Commitments shall be permanent. Each reduction of the Revolving
Commitments shall be made ratably among the Revolving Lenders in accordance with
their respective Revolving Commitments.
     (d) The Term Loan Commitments shall terminate on the earliest to occur of
(i) the Delayed Draw Closing Date, (ii) that date that is 45 days after the
Closing Date and (iii) the termination of the Term Loan Commitments in
accordance with Article VIII.
     SECTION 2.08. Interest Elections.
     (a) Each Revolving Borrowing and Term Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.08. Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.
     (b) To make an election pursuant to this Section 2.08, Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if Borrower were
requesting a Revolving Borrowing or Term Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Interest Election Request substantially in the form of Exhibit D.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

37



--------------------------------------------------------------------------------



 



     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then (except in the case of clause (iv) above)
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If an Interest Election Request with respect to a Eurodollar Borrowing
is not timely delivered prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies Borrower, then, after the occurrence and during
the continuance of a Default, (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
     SECTION 2.09. Amortization of Term Borrowings.
     (a) Borrower shall pay to the Administrative Agent, for the account of the
Term Lenders, on the dates set forth on Annex I, or if any such date is not a
Business Day, on the next preceding Business Day (each such date being a “Term
Loan Repayment Date”), a principal amount of the Term Loans (as adjusted from
time to time pursuant to Sections 2.09(b) and 2.10) equal to the amount set
forth on Annex I for such date (less all mandatory and optional prepayments made
thereon), together in each case with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of such payment.
     (b) To the extent not previously paid, all Term Loans shall be due and
payable on the Term Loan Maturity Date.
     SECTION 2.10. Optional and Mandatory Prepayments of Loans.
     (a) Optional Prepayments. Borrower shall have the right at any time and
from time to time to prepay any Borrowing, in whole or in part, subject to the
requirements of this Section 2.10; provided that, each partial prepayment shall
be in an amount that is an integral multiple of $1.0 million and, in the case of
any prepayment of the Term Loans, not less than $5.0 million.

38



--------------------------------------------------------------------------------



 



     (b) Revolving Loan Prepayments. In the event of any termination of all the
Revolving Commitments, Borrower shall, on the date of such termination, repay or
prepay all its outstanding Revolving Borrowings and replace all outstanding
Letters of Credit, cause the issuance of backstop letters of credit, and/or
deposit an amount equal to the LC Exposure in the LC Sub-Account. In the event
of any partial reduction of the Revolving Commitments, (i) at or prior to the
effective date of such reduction, the Administrative Agent shall notify Borrower
and the Revolving Lenders of the sum of the Revolving Exposures after giving
effect thereto and (ii) if the sum of the Revolving Exposures would exceed the
aggregate amount of Revolving Commitments after giving effect to such reduction
or termination, then Borrower shall, on the date of such reduction or
termination, repay or prepay Revolving Borrowings and/or replace or cash
collateralize outstanding Letters of Credit in an amount sufficient to eliminate
such excess.
     (c) Asset Sales. Not later than five Business Days following the receipt of
any Net Cash Proceeds of any Asset Sale (in the case of Asset Sales by non-U.S.
parties, to the extent such amounts can be repatriated to the United States
without materially adverse tax or other economic consequences taking into
account the amount of proceeds received from such Asset Sale as determined by
the Administrative Agent (after consultation with Borrower)), Borrower shall
apply 100% of the Net Cash Proceeds received with respect thereto to make
prepayments in accordance with Sections 2.10(i) and (j); provided that:
     (i) no such prepayment shall be required with respect to (A) any Asset Sale
permitted by Sections 6.04(b)(i), 6.04(d), 6.04(e), 6.04(g), 6.04(i), and
6.04(k), (B) the disposition of assets subject to a condemnation or eminent
domain proceeding or insurance settlement to the extent it does not constitute a
Casualty Event, (C) Asset Sales resulting in no more than $2.5 million in Net
Cash Proceeds in any fiscal year and (D) an issuance of Equity Interests by a
Non-Guarantor Subsidiary to another Non-Guarantor Subsidiary; and
     (ii) so long as no Default or Event of Default shall then exist or would
arise therefrom, no such prepayment shall be required to the extent that
Borrower shall have delivered an Officers’ Certificate to the Administrative
Agent on or prior to such date stating that the Net Cash Proceeds of such Asset
Sale will be used to purchase replacement assets or other assets useful in such
person’s business within 270 days of such Asset Sale and setting forth estimates
of the proceeds to be so expended; provided, however, that if any portion of
such Net Cash Proceeds are not reinvested in accordance with this clause (ii),
such unused portion shall be applied on the last day of such period as a
mandatory prepayment as provided in this Section 2.10(c).
     (d) Debt Issuance. Upon any Debt Issuance after the Closing Date, Borrower
shall make prepayments in accordance with Sections 2.10(h) and (i) in an
aggregate principal amount equal to 100% of the Net Cash Proceeds of such Debt
Issuance.
     (e) [Reserved]

39



--------------------------------------------------------------------------------



 



     (f) Casualty Events. Not later than one Business Day following the receipt
of any Net Cash Proceeds from a Casualty Event (in the case of a Casualty Event
by non-U.S. parties, to the extent such amounts can be repatriated to the United
States without materially adverse tax or other economic consequences taking into
account the amount of proceeds received from such Casualty Event as determined
by the Administrative Agent (after consultation with Borrower)), Borrower shall
make prepayments in accordance with Sections 2.10(i) and (j) in an amount equal
to 100% of such Net Cash Proceeds; provided, however, that:
     (i) so long as no Default or Event of Default then exists or would arise
therefrom, the Net Cash Proceeds thereof shall not be required to be so applied
on such date to the extent that Borrower has delivered an Officers’ Certificate
to the Collateral Agent on or prior to such date stating that such proceeds
shall be used to fund the acquisition of property used or usable in the business
of a Loan Party or a Subsidiary thereof or repair, replace or restore the
property in accordance with the provisions of the applicable Security Document
in respect of which such Casualty Event has occurred, in each case within
270 days following the date of the receipt of such Net Cash Proceeds;
     (ii) to the extent such Casualty Event affects any of the Collateral, all
property acquired to effect any repair, replacement or restoration of such
Collateral shall be made subject to the Lien of the Security Documents in
accordance with the provisions of Section 5.11;
     (iii) if all or any portion of such Net Cash Proceeds shall not be so
applied within such 270-day period, such unused portion shall be applied on the
last day of such period as a mandatory prepayment as provided in this
Section 2.10(f); and
     (iv) no such prepayment shall be required with respect to Casualty Events
resulting in no more than $1.0 million in Net Cash Proceeds in any fiscal year.
     (g) Excess Cash Flow. Within 10 days of the date of the delivery of the
audited annual financial statements contemplated by Section 5.01(a), commencing
with the fiscal year ending on December 31, 2006, Borrower shall make
prepayments in accordance with Section 2.10(i)(ii) and Section 2.10(j) in an
aggregate principal amount equal to 50% of Excess Cash Flow for the fiscal year
then ended; provided, that if the Moody’s Rating is equal to or greater than Ba1
and the S&P Rating is equal to or greater than BB+, then Borrower shall make
prepayments in accordance with Section 2.10(i)(ii) and Section 2.10(j) in an
aggregate principal amount equal to 25% of Excess Cash Flow for the fiscal year
then ended; provided, further, in the event of a split rating, the higher of
such Debt Ratings shall be used to determine the applicable percentage above,
except that, if there is a two tier difference in the Debt Ratings, the Debt
Rating one notch higher than the lower of the two Debt Ratings shall be used to
determine the applicable percentage above.
     (h) Redemption of Holdings Senior Notes. If Holdings does not redeem all of
the aggregate principal amount of Holdings Senior Notes outstanding as of the
Closing Date within 45 days after the Closing Date, (i) the Borrower shall make
prepayments in

40



--------------------------------------------------------------------------------



 



accordance with Section 2.10(i) and Section 2.10(j), in an aggregate principal
amount equal to the excess of (x) the sum of (A) all Term Loans outstanding as
of such date plus (B) all Holdings Senior Notes outstanding as of such date over
(y) the aggregate principal amount of all Holdings Senior Notes outstanding as
of the Closing Date and (ii) all unused Term Loan Commitments outstanding as of
such date shall immediately terminate.
     (i) Application of Prepayments.
     (i) Optional prepayments under this Agreement shall be applied to Loans of
the Class and Type (and, in the case of prepayment of Term Loans, to reduce the
scheduled installments of principal) as specified by Borrower in the applicable
notice of prepayment in Section 2.10(j); provided that, in the event Borrower
fails to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied first to repay outstanding Revolving Loans to the
full extent thereof, and second to repay outstanding Term Loans to the full
extent thereof. Mandatory prepayments of Term Loans made under this Agreement
shall be applied to reduce the remaining scheduled installments of principal due
in respect of the Term Loans under Section 2.09 pro rata on the basis of the
respective amounts thereof then unpaid. After application of mandatory
prepayments pursuant to the immediately preceding sentence and to the extent
there are mandatory prepayment amounts remaining after such application, any
such remaining portion of the mandatory prepayment amounts shall be applied
(i) to prepay the Revolving Loans to the full extent thereof and to further
permanently reduce the Revolving Commitments ratably among the Revolving Lenders
by the amount of such prepayment (and Borrower shall comply with
Section 2.10(b)), and (ii) then, to the extent of any remaining portion of the
mandatory prepayment amounts, to further permanently reduce the Revolving
Commitments ratably among the Revolving Lenders to the full extent thereof.
     (ii) Amounts to be applied pursuant to this Section 2.10 to the prepayment
of Term Loans and Revolving Loans shall be applied, as applicable, first to
reduce outstanding ABR Term Loans and ABR Revolving Loans, respectively. Any
amounts remaining after each such application shall be applied to prepay
Eurodollar Term Loans or Eurodollar Revolving Loans, as applicable.
Notwithstanding the foregoing, if the amount of any prepayment of Loans required
under this Section 2.10 shall be in excess of the amount of the ABR Loans at the
time outstanding, only the portion of the amount of such prepayment as is equal
to the amount of such outstanding ABR Loans shall be immediately prepaid and, at
the election of Borrower, the balance of such required prepayment shall be
either (x) deposited in the Collateral Account and applied to the prepayment of
Eurodollar Loans on the last day of the then next-expiring Interest Period for
Eurodollar Loans (with all interest accruing thereon for the account of
Borrower) or (y) prepaid immediately, together with any amounts owing to the
Lenders under Section 2.13. Notwithstanding any such deposit in the Collateral

41



--------------------------------------------------------------------------------



 



Account, interest shall continue to accrue on such Loans until prepayment.
     (j) Notice of Prepayment. Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment, and (iii) in the case of any
mandatory prepayment under Section 2.10(g), not later than 11:00 a.m., New York
City time, ten Business Days before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date, the principal amount
of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.
     SECTION 2.11. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
LIBOR Rate for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     SECTION 2.12. Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or

42



--------------------------------------------------------------------------------



 



Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise) (except for
purposes of this subsection (a) any such increased cost or reduction resulting
from Taxes or Other Taxes (as to which Section 2.15 shall govern)), then
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in Section 2.12(a) or
Section 2.12(b), in detail sufficient to allow the Borrower to verify the
computation thereof, shall be delivered to Borrower and shall be conclusive
absent manifest error. Borrower shall pay such Lender or the Issuing Bank, as
the case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that, Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.12 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     (e) Borrower shall pay to each Lender, as long as such Lender shall be
required to maintain reserves under Regulation D with respect to “Eurocurrency
liabilities” within the meaning of Regulation D, or under any similar or
successor regulation with respect

43



--------------------------------------------------------------------------------



 



Eurocurrency liabilities or Eurocurrency funding, additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Eurodollar Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), which shall
be due and payable on each date on which interest is payable on such LIBOR Loan,
provided Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant interest payment
date, such additional interest shall be due and payable 10 days from receipt of
such notice.
     SECTION 2.13. Breakage Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by Borrower pursuant to Section 2.16, then, in any such event, Borrower
shall compensate each Lender for the reasonable loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBOR Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section 2.13, in detail sufficient to allow the Borrower to verify the
computation thereof, shall be delivered to Borrower and shall be conclusive
absent manifest error. Borrower shall pay such Lender the amount shown as due on
any such certificate within ten days after receipt thereof.
     SECTION 2.14. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.12,
2.13 or 2.15, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 4 World Financial
Center, 22nd Floor, New York, New York 10080, Attention: Nancy Meadows, except
payments to be made directly to the Issuing Bank as expressly provided herein
and except that payments pursuant to Sections 2.12, 2.13, 2.15 and 11.03 shall
be made directly to the persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly

44



--------------------------------------------------------------------------------



 



following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second towards payment of principal and
unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans, Term Loans or participations in LC Disbursements
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans, Term Loans and participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Loans, Term Loans and
participations in LC Disbursements of the other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements; provided that, (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this Section
2.14(c) shall not be construed to apply to any payment made by Borrower pursuant
to and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this Section 2.14(c) shall apply).
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of Borrower in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that Borrower
will not make such payment, the Administrative Agent may assume that Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest

45



--------------------------------------------------------------------------------



 



thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(f), 2.14(d), 2.17(d) or 11.03(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such sections until all such unsatisfied obligations are fully paid.
     SECTION 2.15. Taxes.
     (a) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made without set-off,
counterclaim or other defense and free and clear of and without deduction or
withholding for any and all Indemnified Taxes or Other Taxes; provided that, if
Borrower shall be required by law to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions or withholdings (including deductions
or withholdings applicable to additional sums payable under this Section 2.15)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) Borrower shall make such deductions or withholdings
and (iii) Borrower shall pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law.
     (b) In addition, Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within ten Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or the Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.15) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. If in the
reasonable opinion of Borrower, any amount has been paid to, by or on behalf of
the Administrative Agent, any Lender or the Issuing Bank (as the case may be)
pursuant to clause (a), (b) or this (c) of this Section 2.15 with respect to
Taxes or Other Taxes which are not correctly or legally asserted, the
Administrative Agent, such Lender or the Issuing Bank (as the case may be) will
cooperate with Borrower in seeking to obtain a refund for the benefit of
Borrower of such amount, provided that, the rendering of any such cooperation by
the Administrative Agent, such Lender, or the Issuing Bank, would not, in the
reasonable opinion of the Administrative Agent, such Lender, or the Issuing
Bank, (i) cause the Administrative Agent, such Lender, or the Issuing Bank, to
incur any expense or liability (which is not otherwise paid in full by Borrower
prior to or at the time that such expense or liability is incurred) or (ii) have
any adverse effect on the Administrative Agent, such Lender, or the Issuing
Bank.

46



--------------------------------------------------------------------------------



 



A certificate as to the amount of such payment or liability, in detail
sufficient to allow the Borrower to verify the computation thereof, delivered to
Borrower by a Lender or the Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error. If the Administrative Agent, any Lender, or the Issuing
Bank receives a written notice of Tax assessment from any Governmental Authority
regarding any Tax in respect of which indemnification may be required pursuant
to this Section 2.15(c), the Administrative Agent, such Lender, or the Issuing
Bank, as the case may be, shall notify Borrower within 120 days following the
receipt of such notice that such notice has been received; provided, however,
that the failure of the Administrative Agent, such Lender, or the Issuing Bank
to provide such notice shall not relieve Borrower of its obligation to make any
indemnification payment under this Agreement.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) On or before the Closing Date in the case of the Administrative Agent,
any Lender or the Issuing Bank, or on or before the acceptance of any
appointment as the Administrative Agent in the case of a successor Agent, or on
or before the effective date of an Assignment and Acceptance pursuant to which
it became a Lender in the case of an assignee, or on or prior to the date that
any Lender becomes an Issuing Bank pursuant to Section 2.17(i), and if otherwise
reasonably requested from time to time by Borrower or the Administrative Agent,
within 30 days of such request, the Administrative Agent, each Lender or the
Issuing Bank which is not a U.S. Person within the meaning of
Section 7701(a)(30) of the Tax Code shall provide to each of the Administrative
Agent and Borrower two duly completed and signed copies of Internal Revenue
Service Forms W-8BEN, or W-8ECI or successor form(s), as the case may be,
certifying as to such Administrative Agent’s, Lender’s or Issuing Bank’s (if
applicable) status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Administrative
Agent, each Lender or the Issuing Bank under this Agreement. Until Borrower and
the Administrative Agent have received such forms and indicating that payments
under this Agreement are subject to an exemption from or reduction of United
States withholding tax, Borrower or the Administrative Agent (if not withheld by
Borrower) shall withhold taxes from such payments at the applicable statutory
rate, without any obligation to “gross-up” or make the Administrative Agent,
such Lender or Issuing Bank whole under clause (a) of this Section. In the case
of an Administrative Agent, Lender, or Issuing Bank that is subject to a
reduction of, rather than exemption from, United States withholding tax, the
obligation of Borrower to “gross-up” under clause (a) of this Section shall not
apply in respect of the amount of United States withholding tax that the
Administrative Agent, such Lender, or the Issuing Bank is subject to at the time
they become a party to this Agreement (provided, however, that in the case of an
assignee that becomes a Lender pursuant to Section 11.04, the obligation of
Borrower to “gross-up” under clause (a) of this Section, or indemnify for
Indemnified Taxes under clause (c) of this Section, shall apply in respect of
the amount of United States withholding tax that is applicable to payments made
on or after the date upon which the assignee first becomes a Lender to the same
extent that Borrower would have been obligated to “gross-up” under clause (a) of
this Section, or indemnify for

47



--------------------------------------------------------------------------------



 



Indemnified Taxes under clause (c) of this Section, had the Administrative
Agent, relevant Lender, or the Issuing Bank, as the case may be, not made such
assignment to such assignee).
     (f) If (i) the Administrative Agent, any Lender, or the Issuing Bank
receives a cash refund in respect of an overpayment of Indemnified Taxes or
Other Taxes from a Governmental Authority with respect to, and actually
resulting from, an amount of Indemnified Taxes or Other Taxes actually paid to
or on behalf of the Administrative Agent, such Lender, or Issuing Bank by
Borrower (a “Tax Refund”) and (ii) the Administrative Agent, such Lender, or the
Issuing Bank, as the case may be, determines in its reasonable opinion that such
Tax Refund has been correctly paid by such Governmental Authority and will not
be required to be repaid to such Governmental Authority, then the Administrative
Agent, such Lender, or the Issuing Bank, as the case may be, shall use its
reasonable efforts to notify Borrower of such Tax Refund and to forward the
proceeds of such Tax Refund (or relevant portion thereof) to Borrower as reduced
by any expense or liability incurred by the Administrative Agent, such Lender,
or the Issuing Bank, as the case may be, in connection with obtaining such Tax
Refund.
     SECTION 2.16. Mitigation Obligations; Replacement of Lenders.
     (a) Mitigation of Obligations. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or 2.15, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if any Lender defaults in its obligation to fund Loans
hereunder, then Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 11.04), all of its interests, rights and obligations under
this Agreement to an assignee selected by Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that, (i) Borrower shall have received the prior written
consent of the Administrative Agent (and, if a Revolving Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or Borrower (in the case of all other amounts); and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a material reduction in such compensation or
payments. A

48



--------------------------------------------------------------------------------



 



Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.
     SECTION 2.17. Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, Borrower
may request the issuance of Letters of Credit for its own account or the account
of any other Loan Party or Subsidiary thereof in a form reasonably acceptable to
the Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that, Borrower shall be a
co-applicant with respect to each Letter of Credit issued for the account of or
in favor of another Loan Party or Subsidiary). In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter-of-credit application or other agreement submitted by
Borrower to, or entered into by Borrower with, the Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (at least three Business Days in advance of the requested
date of issuance, amendment, renewal or extension, or such shorter period as is
acceptable to such respective Issuing Bank) a duly completed Letter of Credit
Request, together with such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
Borrower also shall submit a letter-of-credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit, Borrower shall be
deemed to represent and warrant that) after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure shall not exceed
$25.0 million, (ii) the total Revolving Exposures shall not exceed the total
Revolving Commitments, (iii) the stated amount of each Letter of Credit shall be
no less than $500,000, or such lesser amount as is acceptable to the Issuing
Bank, and (iv) each Letter of Credit shall be denominated in dollars.
     (c) Expiration Date. Each Letter of Credit shall expire no later than the
close of business on the earlier of (i) in the case of a Standby Letter of
Credit, (x) the date one year after the date of the issuance of such Standby
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension) and (y) the date that is 15 Business Days prior
to the Revolving Maturity Date and (ii) in the case of a Commercial Letter of
Credit, (x) the date that is 180 days after the date of issuance of such
Commercial Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (y) the date that is 15
Business Days prior to the Revolving Maturity Date.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Revolving Lender, and each Revolving Lender hereby acquires from
the Issuing Bank, a

49



--------------------------------------------------------------------------------



 



participation in such Letter of Credit equal to such Lender’s Pro Rata
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Pro Rata Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by Borrower on
the date due as provided in Section 2.17(e), or of any reimbursement payment
required to be refunded to Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.17(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the date that such LC Disbursement is
made, if Borrower shall have received notice of such LC Disbursement prior to
11:00 a.m., New York City time on such date, or, if such notice has not been
received by Borrower prior to such time on such date, then not later than 2:00
p.m., New York City time, on (i) the Business Day that Borrower receives such
notice, if such notice is received prior to 11:00 a.m., New York City time, on
the day of receipt, or (ii) the Business Day immediately following the day that
Borrower receives such notice, if such notice is not received prior to such time
on the day of receipt; provided that, Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If Borrower
fails to make such payment when due, the Issuing Bank shall notify the
Administrative Agent and the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from Borrower in
respect thereof and such Lender’s Pro Rata Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Pro Rata Percentage of the unreimbursed LC Disbursement
in the same manner as provided in Section 2.02(f), with respect to Loans made by
such Lender, and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from Borrower pursuant to
this Section 2.17(e), the Administrative Agent shall, to the extent that
Revolving Lenders have made payments pursuant to this Section 2.17(e) to
reimburse the Issuing Bank, distribute such payment to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this Section 2.17(e) to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans as contemplated
above) shall not constitute a Loan and shall not relieve Borrower of its
obligation to reimburse such LC Disbursement.
     (f) Obligations Absolute. The obligation of Borrower to reimburse LC
Disbursements as provided in Section 2.17(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or

50



--------------------------------------------------------------------------------



 



provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.17(f),
constitute a legal or equitable discharge of, or provide a right of set-off
against, the obligations of Borrower hereunder. Neither the Administrative
Agent, the Lenders nor the Issuing Bank, nor any of their Affiliates, shall have
any liability or responsibility by reason of or in connection with the issuance
or transfer of any Letter of Credit or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that, the foregoing shall not be construed to excuse the Issuing Bank from
liability to Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by Borrower
to the extent permitted by applicable law) suffered by Borrower that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and Borrower by telephone (confirmed by telecopy) of such
demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that, any failure to give or delay in giving
such notice shall not relieve Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.17(e)).
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that Borrower reimburses such LC Disbursement, at the rate
per annum then applicable to ABR Revolving Loans; provided that, if Borrower
fails to reimburse such LC Disbursement when due pursuant to Section 2.17(e),
then Section 2.06(c) shall apply. Interest accrued pursuant to this
Section 2.17(h) shall be for the account of the Issuing

51



--------------------------------------------------------------------------------



 



Bank, except that interest accrued on and after the date of payment by any
Revolving Lender pursuant to Section 2.17(e) to reimburse the Issuing Bank shall
be for the account of such Lender to the extent of such payment.
     (i) Resignation or Removal of the Issuing Bank; Additional Issuing Banks.
The Issuing Bank may resign as Issuing Bank or be replaced at any time by
written agreement among Borrower, the Administrative Agent, the replaced Issuing
Bank and the successor Issuing Bank. Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, by written agreement designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank or any such additional Issuing Bank. At the time
any such replacement shall become effective, Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.05(c). From and after the effective date of any such replacement or
addition, as applicable, (i) the successor or additional Issuing Bank shall have
all the rights and obligations of the Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter by such Lender, and
(ii) references herein and in the other Loan Documents to the term “Issuing
Bank” shall be deemed to refer to such successor or such addition to any
previous Issuing Bank, or to such successor or such addition and all previous
Issuing Banks, as the context shall require. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit. If
at any time there is more than one Issuing Bank hereunder, Borrower may, in its
discretion, select which Issuing Bank is to issue any particular Letter of
Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this Section 2.17(j), Borrower shall deposit in the LC Sub-Account,
in the name of the Collateral Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that, the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to Borrower described in
paragraph (g) or (h) of Article VIII. Each such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of Borrower under this Agreement. The Collateral Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Collateral Agent and at the risk and expense of Borrower, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be invested in Cash
Equivalents and applied by the Collateral Agent to reimburse the Issuing Bank
for LC Disbursements for which it has not been reimbursed and, to the extent not
so applied, shall be held for the satisfaction of the reimbursement obligations
of Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving

52



--------------------------------------------------------------------------------



 



Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of Borrower under this
Agreement. If Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount plus
any accrued interest or realized profits or such amounts (to the extent not
applied as aforesaid) shall be returned to Borrower within three Business Days
after all Events of Default have been cured or waived.
     SECTION 2.18. Facility Increase. Borrower may by written notice to the
Administrative Agent elect to request on one or more occasions (i) the
establishment of one or more additional term loan commitments (each, an
“Additional Term Loan Commitment”; and the term loans made pursuant to such
Additional Term Loan Commitments are referred to herein as “Additional Term
Loans”) and/or (ii) an increase in the aggregate Revolving Commitments, so long
as after giving affect to any such request the aggregate amount of Additional
Term Loan Commitments and increases in the aggregate Revolving Commitments does
not exceed $200.0 million. Each such notice shall specify (a) the date (each, an
“Increased Amount Date”) on which Borrower proposes that the Additional Term
Loan Commitments and/or increase in Revolving Commitments, as the case may be,
shall be effective, which shall be a date not less than 10 Business Days nor
more than 90 days after the date on which such notice is delivered to the
Administrative Agent or such earlier date as may reasonably be acceptable to the
Administrative Agent and (b) the amount of the Additional Term Loan Commitments
being requested (which shall be in minimum increments of $5.0 million and a
minimum amount of $25.0 million, or the amount equal to the then remaining
Additional Term Loan Commitment. Each Revolving Lender shall, by notice to the
Borrower and the Administrative Agent given not more than 10 days after the date
of the Borrower’s notice, either agree to increase its Revolving Commitments by
all or a portion of such Revolving Lender’s pro rata portion of the offered
amount or decline to increase its Revolving Commitment (and any Revolving Lender
that does not deliver such a notice within such period of 10 days shall be
deemed to have so declined). Each Term Lender shall, by notice to the Borrower
and the Administrative Agent given not more than 10 days after the date of the
Borrower’s notice, either agree to make such Additional Term Loan Commitment by
all or a portion of such Term Lender’s pro rata portion of the offered amount or
decline to make such Additional Term Loan Commitment (and any Term Lender that
does not deliver such a notice within such period of 10 days shall be deemed to
have so declined). In the event that, on the 10th day after the Borrower shall
have delivered a notice pursuant to this Section 2.18, the amount of the
Additional Term Loan Commitments agreed to are less than the Additional Term
Loan Commitments requested by the Borrower, the Borrower may arrange for one or
more banks or other entities to extend Additional Term Loan Commitments in an
aggregate amount equal to the unsubscribed amount; provided, however, that each
Additional Lender, if not already a Lender hereunder, shall be subject to the
prior approval of the Administrative Agent (and, in the case of an increase in
the Revolving Commitments, the Issuing Bank), which consent shall not be
unreasonably withheld or delayed (each, an “Additional Lender”); provided that
any Lender approached to provide all or a portion of the Additional Term Loan
Commitments or increase in Revolving Commitments, as the case may be, may elect
or decline, in its sole discretion, to provide an Additional Term Loan
Commitment or increase its Revolving Commitment. Any such Additional Term Loan
Commitments and increase in the aggregate Revolving Commitments shall become
effective, as of such Increased Amount Date; provided that (1) no Default or
Event of Default shall exist on the Increased Amount Date before or immediately
after giving effect to such Additional Term Loan Commitments or increase in
Revolving Commitments, as the case may be; (2) Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 6.07 as of the last
day of the most recently ended fiscal quarter for which financial statements are
available to Borrower after giving effect to such Additional Term Loan
Commitments or increase in Revolving Commitments, as the case may be;

53



--------------------------------------------------------------------------------



 



and (3) the Additional Term Loan Commitments or increase in Revolving
Commitments, as the case may be, shall be effected pursuant to one or more
joinder agreements (in form and substance reasonable acceptable) executed and
delivered by Borrower, Administrative Agent and the corresponding Lenders, and
each of which shall be recorded in the Register. Any Additional Term Loans made
on an Increased Amount Date shall, for all purposes, constitute “Term Loans”
hereunder. On any Increased Amount Date on which any Additional Term Loan
Commitments are effective, subject to the satisfaction of the foregoing terms
and conditions, (i) each Additional Lender with an Additional Term Loan
Commitment shall make an Additional Term Loan to Borrower in an amount equal to
its Additional Term Loan Commitment, and (ii) each Additional Lender with an
Additional Term Loan Commitment shall become a Lender hereunder with respect to
the Additional Term Loan Commitment and the Additional Term Loans made pursuant
thereto. Administrative Agent shall notify Lenders promptly upon receipt of
Borrower’s notice of each Increased Amount Date of the Additional Term Loan
Commitments or the increase in Revolving Commitments and the Additional Lenders,
if any.
     The terms and provisions of the Additional Term Loans and Additional Term
Loan Commitments shall be identical to the initial Term Loans made hereunder.
The Additional Term Loans will constitute Obligations hereunder for all purposes
of this Agreement and the Security Documents and will be secured by the
Collateral securing the other Obligations. The parties hereto acknowledge and
agree that the Administrative Agent may hereunder or pursuant to any Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 2.18, including, without limitation, conforming
amendments (which may be in the form of an amendment and restatement) to provide
for the Additional Term Loans to share ratably in the benefits of this Agreement
and the other Loan Documents with the Term Loans and Revolving Loans; provided
that such amendments may not alter the obligations of the Loan Parties under the
Loan Documents except as provided in this Section.
ARTICLE III
Representations and Warranties
     Each of the Loan Parties, as applicable, represents and warrants to the
Administrative Agent, the Collateral Agent, the Issuing Bank and each of the
Lenders that:
     SECTION 3.01. Organization; Powers. Each Company (a) is duly organized and
validly existing under the laws of the jurisdiction of its organization, (b) has
all requisite power and authority to carry on its business as now conducted,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, and (c) is
qualified and in good standing (to the extent such concept is applicable in the
applicable jurisdiction) to do business in every jurisdiction where such
qualification is required, except in such jurisdictions where the failure to so
qualify, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.02. Authorization; Enforceability. The Transactions to be entered
into by each Loan Party are within such Loan Party’s powers and have been duly
authorized by all necessary action. This Agreement has been duly executed and
delivered by each Loan Party and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation

54



--------------------------------------------------------------------------------



 



of such Loan Party, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 3.03. Governmental Approvals; No Conflicts. Except as set forth on
Schedule 3.03, the Transactions (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to perfect Liens created under the Loan Documents and
(iii) consents, approvals, registrations, filings or actions the failure of
which to obtain or perform could not reasonably be expected to result in a
Material Adverse Effect; (b) will not violate (i) any applicable law or
regulation except for violations that could not reasonably be expected to result
in a Material Adverse Effect, or (ii) the charter, bylaws or other
organizational documents of any Company (other than any Immaterial Subsidiary)
or any order of any Governmental Authority; (c) will not violate, result in a
default or require any consent or approval under any indenture, agreement or
other instrument binding upon any Company or its assets, or give rise to a right
thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect; and (d) will not result in the
creation or imposition of any Lien on any asset of any Company, except Liens
created under the Loan Documents and Permitted Liens.
     SECTION 3.04. Financial Statements. All financial statements delivered to
the Lenders by Borrower have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods presented (except as disclosed therein,
and in the case of interim financial statements for the absence of footnotes and
year-end adjustments). The unaudited pro forma financial statements and the
notes thereto delivered to the Lenders by Borrower have been prepared on a basis
consistent with the historical financial statements of Holdings and its
Subsidiaries and give effect to assumptions used in the preparation thereof on a
reasonable basis and in good faith and present fairly in all material respects
the historical transactions and the proposed Transactions.
     SECTION 3.05. Properties.
     (a) Each Loan Party has good title to, or valid leasehold interests in or
other valid rights to use, all of such Company’s Real Property, and all of such
Loan Party’s personal property material to its business. Title to all such
property held by such Loan Party is free and clear of all Liens except for
Permitted Liens. The property of the Companies, taken as a whole, (i) is in good
operating order, condition and repair (ordinary wear and tear excepted) (except
to the extent such condition could not reasonably be expected to result in a
Material Adverse Effect) and (ii) constitutes all the properties that are
required for the business and operations of the Companies as currently
conducted.
     (b) Each Company owns, or is licensed to use, all Intellectual Property
used in the conduct of its business as currently conducted, except for those the
failure to own or license that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No claim has been
asserted and is pending by any person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does any Company know of any valid basis for any such
claim. The use of such Intellectual Property by each Company does

55



--------------------------------------------------------------------------------



 



not infringe the rights of any person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
     (c) No Company has received any notice of, nor has any knowledge of, the
occurrence or pendency or contemplation of any Casualty Event, zoning change,
variance or special zoning exception affecting or that would affect all or any
portion of the property that would reasonably be expected to have a Material
Adverse Effect.
     SECTION 3.06. Equity Interests and Subsidiaries; Consent.
     (a) Schedule 3.06(a) sets forth a list of (i) all Subsidiaries of Holdings
and their jurisdiction of organization as of the Closing Date; (ii) the number
of shares of each class of its Equity Interests authorized, and the number
outstanding, on the Closing Date and the number of shares covered by all
outstanding options, warrants, rights of conversion or purchase and similar
rights at the Closing Date of each such Subsidiary; and (iii) a designation as
to whether such Subsidiary constitutes a Non-Guarantor Subsidiary.
Schedule 3.06(a) designates the only Subsidiaries of Borrower that constitute
Non-Guarantor Subsidiaries on the Closing Date. Such schedule may be amended
from time to time without the prior written consent of the Administrative Agent
so long as the Loan Parties and their Subsidiaries comply with all related
obligations under this Agreement (including obligations described in
Section 5.11 hereof). All Equity Interests of each direct and indirect
Subsidiary of Holdings are duly and validly issued, are fully paid and
non-assessable. Each Loan Party is the record and beneficial owner of, and has
good and marketable title to, the Equity Interests pledged by it under the
applicable Security Agreement, free of any and all Liens, rights or claims of
other persons, except for the security interest created by the Security
Agreements.
     (b) No consent of any person including any other general or limited
partner, any other member of a limited liability company, any other shareholder
or any trust beneficiary is necessary or desirable in connection with the
creation, perfection or first priority status of the security interest of the
Collateral Agent in any Equity Interests, pledged to the Collateral Agent for
the benefit of the Secured Parties under any Security Agreement or the exercise
by the Collateral Agent of the voting or other rights provided for in any
Security Agreement or the exercise of remedies in respect thereof.
     SECTION 3.07. Litigation; Compliance with Laws.
     (a) Except as set forth on Schedule 3.07, there are no investigations,
actions, suits or proceedings at law or in equity by or before any Governmental
Authority now pending or, to the knowledge of any Company, threatened against or
affecting any Company or any business, property or rights of any such person
(i) that involve any Loan Document or the Transactions or (ii) as to which there
is a reasonable possibility of an adverse determination and that could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
     (b) Except for matters covered by Section 3.17, no Company or any of its
property is in violation of, nor will the continued operation of their property
as currently conducted violate, any Requirements of Law (including any zoning or
building ordinance, code or approval or any building permits) or any
restrictions of record or agreements affecting the Real Property or is in
default with respect to any judgment, writ,

56



--------------------------------------------------------------------------------



 



injunction, decree or order of any Governmental Authority, in each case where
such violation or default could reasonably be expected to result in a Material
Adverse Effect.
     SECTION 3.08. Agreements.
     (a) No Company is a party to any agreement or instrument or subject to any
corporate or other constitutional restriction that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
     (b) No Company is in default in any manner under any provision of any
indenture or other agreement or instrument evidencing Indebtedness, or any other
agreement or instrument to which it is a party or by which it or any of its
property are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
     (c) Schedule 3.08 accurately and completely lists all Material Agreements
(other than Leases of Real Property) to which any Loan Party is a party that
were in effect on the Closing Date and Borrower has delivered to the
Administrative Agent complete and correct copies of all such Material
Agreements, including any amendments, supplements or modifications with respect
thereto in effect as of the Closing Date.
     SECTION 3.09. Federal Reserve Regulations.
     (a) No Company is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
     (b) No part of the proceeds of any Loan or any Letter of Credit will be
used in any manner, whether directly or indirectly, for any purpose that
violates, or that is inconsistent with, the provisions of the regulations of the
Board, including Regulation T, U or X. The pledge of the Securities Collateral
(as defined in the Security Agreement) pursuant to the Security Agreements does
not violate such regulations.
     SECTION 3.10. Investment Company Act. No Company is an “investment company”
or a company “controlled” by an “investment company,” as defined in, or subject
to regulation under, the Investment Company Act of 1940, as amended.
     SECTION 3.11. Use of Proceeds. Borrower will use the proceeds of the Loans
(a) to finance a portion of the Transactions, (b) to pay fees and expenses
related thereto and (c) for general corporate purposes of Holdings and its
Subsidiaries.
     SECTION 3.12. Taxes. Each Company has (a) filed or caused to be filed all
federal Tax Returns and all material state, local and foreign Tax Returns or
materials required to have been filed by it and (b) duly paid or caused to be
duly paid all Taxes (whether or not shown on any Tax Return) due and payable by
it and all assessments received by it, except Taxes that are being contested in
good faith by appropriate proceedings and for which such Company shall have set
aside on its books adequate reserves in accordance with GAAP.
     SECTION 3.13. No Material Misstatements. No written information, report,
financial statement, exhibit or schedule furnished by or on behalf of any
Company to any Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto, taken together
with all related information so furnished, contained,

57



--------------------------------------------------------------------------------



 



contains or will contain (when delivered) any material misstatement of fact or
omitted, omits or will omit (when delivered) to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were, are or will be made, not misleading as of the date such
information is dated or certified; provided that, to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast, projection or pro forma adjustment, each Company
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule (it being understood that, with respect to
projected financial information, actual results may vary significantly from such
projected results).
     SECTION 3.14. Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against any Company pending or, to the knowledge of any
Company, threatened which could reasonably be expected to result in a Material
Adverse Effect. The hours worked by and payments made to employees of any
Company have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner that could reasonably be expected to result in a Material Adverse Effect.
All payments due from any Company, or for which any claim may be made against
any Company, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Company except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect. The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which any Company is
bound.
     SECTION 3.15. Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Loan Parties, taken as a whole,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Loan Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of their collective debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Loan
Parties, taken as a whole, will not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.
     SECTION 3.16. Employee Benefit Plans.
     (a) Each Company and its ERISA Affiliates are in compliance in all material
respects with the applicable provisions of ERISA and the Tax Code and the
regulations and published interpretations thereunder. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in a Material
Adverse Effect. No liability to the PBGC (other than required premium payments),
the Internal Revenue Service, any Plan or any trust established under Title IV
of ERISA has been or is expected to be incurred by any Company or any ERISA
Affiliate. No Company or any of its ERISA Affiliates sponsor, contribute,
participate in or have any liability under a plan established under Title IV of
ERISA or a Multiemployer Plan.

58



--------------------------------------------------------------------------------



 



     (b) Each Foreign Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities, except when such failure to
comply is not reasonably expected to result in a Material Adverse Effect. No
Company has incurred any material obligation in connection with the termination
of or withdrawal from any Foreign Plan that is reasonably expected to result in
a Material Adverse Effect. The present value of the accrued benefit liabilities
(whether or not vested) under each Foreign Plan that is funded, determined as of
the end of the most recently ended fiscal year of the respective Company on the
basis of actuarial assumptions, each of which is reasonable, did not exceed the
current value of the assets of such Foreign Plan by an amount that is reasonably
expected to result in a Material Adverse Effect.
     SECTION 3.17. Environmental Matters.
     (a) The Real Property of the Companies does not contain, and has not
previously contained, therein, thereon or thereunder, including the soil and
groundwater thereunder, any Hazardous Materials in amounts or concentrations
that (i) constitute or constituted a violation of, (ii) require a Response
under, or (iii) could give rise to liability under, Environmental Laws, which
violations, Response and liabilities, in the aggregate, could reasonably be
expected to result in a Material Adverse Effect;
     (b) All operations of the Companies are in compliance, and, to the
knowledge of the Companies, the Real Property is, and in the last three years
such operations and the Real Property have been in compliance, with all
Environmental Laws and all necessary permits have been obtained and are in
effect, except to the extent that such non-compliance or failure to obtain any
necessary permits, in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect;
     (c) There have been no Releases or threatened Releases by any Company or,
to their knowledge, by any other party, at, from, under or proximate to the Real
Property or otherwise in connection with the operations of any Company, which
Releases or threatened Releases, in the aggregate, could reasonably be expected
to result in a Material Adverse Effect;
     (d) None of the Companies has received any notice of an Environmental Claim
in connection with the Real Property or operations of any Company or with regard
to any person whose liabilities for environmental matters any of the Companies
has retained or assumed, in whole or in part, contractually, by operation of law
or otherwise, that, in the aggregate, could reasonably be expected to result in
a Material Adverse Effect;
     (e) Hazardous Materials have not been transported from Real Property of the
Companies by or on behalf of any of the Companies, nor have Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such Real
Property in a manner that could give rise to liability under, or in violation
of, any Environmental Law, nor has any Company retained or assumed any
liability, contractually, by operation of law or otherwise, with respect to the
generation, treatment, storage, transport or disposal of Hazardous Materials,
which transportation, generation, treatment, storage or disposal, or retained or
assumed liabilities, in the aggregate, could reasonably be expected to result in
a Material Adverse Effect;

59



--------------------------------------------------------------------------------



 



     (f) No Lien has been recorded, or to the knowledge of any Company
threatened, under any Environmental Law with respect to any owned Real Property
or relating to any operations or assets of any Company;
     (g) No Real Property of the Companies is (i) listed or proposed for listing
on the National Priorities List under CERCLA or (ii) to the knowledge of the
Companies, listed on the Comprehensive Environmental Response, Compensation and
Liability Information System promulgated pursuant to CERCLA, or (iii) to the
knowledge of the Companies, included on any similar list maintained by any
Governmental Authority (except in the case of clauses (ii) and (iii), for
listings relating to events or conditions that could not reasonably be expected
to have a Material Adverse Effect); and
     (h) No Company is currently conducting any Response pursuant to any
Environmental Law with respect to any Real Property or any other location except
such waste management activities, air emission or water discharges which are
conducted in compliance with Environmental Laws in the normal course of the
Companies’ operations or any other Response that could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by each Loan Party as of the
Closing Date. As of such date, such insurance is in full force and effect and
all premiums have been duly paid. Each Company has insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.
     SECTION 3.19. Security Documents.
     (a) The Security Agreements are effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
enforceable security interest in and Lien on the Security Agreement Collateral
and, when (i) financing statements and other filings in appropriate form are
filed in the appropriate governmental offices and (ii) the Loan Parties have
complied with Article III of the U.S. Security Agreement, the security interest
granted under the U.S. Security Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the grantors
thereunder in such Collateral (other than (A) the Intellectual Property and
(B) such Collateral in which a security interest cannot be perfected under the
Uniform Commercial Code as in effect at the relevant time in the relevant
jurisdiction for filing), in each case subject to no Liens other than Permitted
Liens.
     (b) When the appropriate financing statements are filed in the appropriate
filing offices and the U.S. Security Agreement is filed in the United States
Patent and Trademark Office and the United States Copyright Office, the security
interests granted under the U.S. Security Agreement shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
the grantors thereunder in the Intellectual Property (as defined in the U.S.
Security Agreement), in each case subject to no Liens other than Permitted Liens
(it being understood that subsequent recordings in the United States Patent and
Trademark Office and the United States Copyright Office may be necessary to
perfect a Lien on registered trademarks, trademark applications and copyrights
acquired by the grantors after the Closing Date).

60



--------------------------------------------------------------------------------



 



     (c) Each Security Document delivered pursuant to Section 5.11 will, upon
execution and delivery thereof, be effective to create in favor of the
Collateral Agent, for the ratable benefit of the Secured Parties, a legal, valid
and enforceable Lien on all of the Loan Parties’ right, title and interest in
and to the Collateral described therein, and when such Security Document is
filed or recorded in the appropriate offices as may be required under applicable
law, such Security Document will constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Security Agreement Collateral, in each case subject to no Liens other than the
applicable Permitted Liens.
     SECTION 3.20. Material Adverse Changes. Since December 31, 2005, there has
been no change that could reasonably be expected to result in a Material Adverse
Effect.
ARTICLE IV
Conditions of Lending
     The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:
     SECTION 4.01. All Credit Extensions. On the date of each Borrowing
(including the date that the Term Loans hereunder are made), and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit (each such
event being called a “Credit Extension”):
     (a) The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03) or, in the case of the issuance, amendment,
extension or renewal of a Letter of Credit, the Issuing Bank and the
Administrative Agent shall have received a notice requesting the issuance,
amendment, extension or renewal of such Letter of Credit as required by
Section 2.17(b).
     (b) No Default or Event of Default shall have occurred and be continuing
and no Default or Event of Default will result from such Borrowing.
     (c) Each of the representations and warranties set forth in Article III
hereof or in any other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case shall have
been true and correct in all material respects (except that those that are
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of such earlier date).
Each Credit Extension shall be deemed to constitute a representation and
warranty by Borrower and each other Loan Party on the date of such Credit
Extension as to the matters specified in paragraphs (b) and (c) above.

61



--------------------------------------------------------------------------------



 



     SECTION 4.02. Initial Credit Extension. The effectiveness of this Agreement
is subject to the fulfillment, to the satisfaction of the Administrative Agent,
of each of the following conditions:
     (a) Loan Documents. All legal matters incident to this Agreement, the
Borrowings and extensions of credit hereunder and the other Loan Documents shall
be satisfactory to the Lenders, to the Issuing Bank and to the Administrative
Agent and the Administrative Agent shall have received a duly executed
counterpart of each of the Loan Documents, including, without limitation, this
Agreement, each Security Agreement and the Perfection Certificate.
     (b) Corporate Documents. The Administrative Agent shall have received:
     (i) a certificate of the Secretary or Assistant Secretary of each Loan
Party dated the Closing Date and certifying (A) that attached thereto is a true
and complete copy of the certificate or articles of incorporation or other
constitutive documents, including all amendments thereto certified as of a
recent date by the Secretary of State (or like official) of the jurisdiction of
its organization (if such document is of a type that may be so certified),
(B) that attached thereto is a true and complete copy of the bylaws or other
organizational documents of each Loan Party as in effect on the Closing Date and
at all times since a date prior to the date of the resolutions described in
clause (C) below, (C) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors or other governing body of
such person authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (D) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such person
(together with a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate in this clause (i));
     (ii) certificates as to the good standing of each Loan Party as of a recent
date, from the Secretary of State (or like official) of the jurisdiction of its
organization, to the extent such certificates or their equivalent are issued by
such jurisdiction; and
     (iii) such other documents as the Administrative Agent, the Issuing Bank or
the Lenders may reasonably request.
     (c) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Closing Date and signed by a Financial Officer of
Borrower, confirming compliance with the conditions precedent set forth in
Section 4.01 and stating that each of Holdings and its Subsidiaries is
compliance with all applicable Requirements of Law, including all applicable
environmental laws and regulations, except to the extent such noncompliance
could not reasonably be expected to have a Material Adverse Effect.
     (d) Redemption of the Holdings Senior Notes and Other Transactions, Etc.

62



--------------------------------------------------------------------------------



 



     (i) The Lenders shall be reasonably satisfied with the form and substance
of the Transaction Documents; the Transactions scheduled to occur on the Closing
Date shall have been consummated or shall be consummated simultaneously on the
Closing Date, in each case in all material respects in accordance with the terms
hereof and the terms of the Transaction Documents (and without the waiver or
amendment of any such terms not approved by the Administrative Agent and the
Arrangers).
     (ii) The Administrative Agent shall have received copies of the Holdings
Senior Note Documents certified by a Responsible Officer of Holdings as true,
complete and current.
     (iii) The Refinancing shall have been consummated in full to the
satisfaction of the Lenders with all Liens in favor of the lenders to the
Existing Credit Agreement being unconditionally released; the Administrative
Agent shall have received a “pay-off” letter with respect to all debt being
refinanced in the Refinancing; the Administrative Agent shall have received from
any person holding any Lien securing any such debt, such UCC (or other)
termination statements, mortgage releases, releases of assignments of leases and
rents and other instruments, in each case in proper form for recording, as the
Administrative Agent shall have reasonably requested to release and terminate of
record the Liens securing such debt.
     (iv) The Lenders shall be reasonably satisfied with the capitalization, the
terms and conditions of any equity arrangements, the ownership, management, tax,
corporate, legal or other organizational structure of Borrower and each
Guarantor.
     (v) Holdings shall have delivered or shall deliver substantially
contemporaneously with the closing hereunder to the indenture trustee (with a
copy to the Administrative Agent) under the Holdings Senior Note Agreement a
notice of redemption of all Holdings Senior Notes.
     (e) Indebtedness. After giving effect to the Transactions (other than the
Redemption) and the other transactions contemplated hereby, no Company shall
have outstanding any Indebtedness, Preferred Stock or minority interests other
than (i) the Loans and extensions of credit hereunder, (ii) the Holdings Senior
Notes, (iii) the Indebtedness described on Schedule 6.01 attached hereto and
(iv) the minority interests described on Schedule 3.06(a) attached hereto.
     (f) Financial Statements; Pro Forma Balance Sheet; Projections. The Lenders
shall have received, reviewed, and be reasonably satisfied with, (i) the
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for each
fiscal quarter of the fiscal year in which the Closing Date occurs ended prior
to 45 days prior to the Closing Date and for the comparable periods of the
preceding fiscal year; (ii) the pro forma consolidated balance sheets and
statements of income for Holdings and its Subsidiaries, as well as the pro forma
levels of EBITDA and other operating data, for the fiscal year ended
December 31, 2005 and each fiscal quarter of the fiscal year in which the
Closing Date

63



--------------------------------------------------------------------------------



 



occurs ended prior to 45 days prior to the Closing Date and for the comparable
periods of the preceding fiscal year, after giving effect to the transactions
contemplated hereby; and (iii) final forecasts of the financial performance of
Holdings and its Subsidiaries. The forecasts provided to the Lenders and any
cost savings shall be included in such financial statements prepared in
accordance with GAAP only to the extent permitted to be included in pro forma
financial statements set forth in a registration statement filed with the
Securities and Exchange Commission.
     (g) Opinions of Counsel. The Administrative Agent shall have received, on
behalf of itself, the other Agents, the Arrangers, the Lenders and the Issuing
Bank, a favorable written opinion of Gibson, Dunn & Crutcher LLP, special
counsel for certain of the Loan Parties, and of each other local counsel listed
on Schedule 4.02(g), in each case (A) in form reasonably acceptable to the
Administrative Agent, (B) dated the Closing Date, (C) addressed to the Agents,
the Arrangers, the Issuing Bank, and the Lenders and (D) covering such other
matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request.
     (h) Requirements of Law. The Administrative Agent shall be satisfied that
the Transactions shall be in full compliance with all material Requirements of
Law, including Regulations T, U and X of the Board.
     (i) Financial Condition Certificate. The Administrative Agent shall have
received a certificate from the chief financial officer of Borrower,
substantially in the form of Exhibit L, dated the Closing Date and with
appropriate attachments, demonstrating, after giving effect to the Transaction,
the solvency of the Loan Parties on a consolidated basis.
     (j) Consents. The Administrative Agent shall be satisfied that all material
consents and approvals required from Governmental Authorities and third parties
in connection with the Transactions have been obtained and remain in effect, and
there shall be no governmental or judicial action (or any adverse development
therein), actual or threatened, that the Lenders shall reasonably determine has
or could have, singly or in the aggregate, a Material Adverse Effect or could
materially and adversely affect the ability of Holdings and its Subsidiaries to
fully and timely perform their respective obligations under the Transaction
Documents, or the ability of the parties to consummate the financings
contemplated hereby or the other Transactions.
     (k) Litigation. Except as set forth on Schedule 3.07, there shall be no
litigation, public or private, or administrative proceedings, governmental
investigation or other legal or regulatory developments that, singly or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect,
or could materially and adversely affect the ability of Holdings and its
Subsidiaries to fully and timely perform their respective obligations under the
Transaction Documents, or the ability of the parties to consummate the
financings contemplated hereby or the other Transactions.
     (l) Sources and Uses. The sources and uses of the Loans shall be as set
forth in Section 3.11.
     (m) Fees and Expenses. The Arrangers, Lenders and Administrative Agent
shall have received all fees and other amounts due and payable on or prior to
the Closing Date, including, to the extent invoiced, reimbursement or payment of
all reasonable out-of-

64



--------------------------------------------------------------------------------



 



pocket expenses (including the reasonable legal fees and expenses of Skadden,
Arps, Slate, Meagher & Flom LLP, special counsel to the Administrative Agent and
other foreign and local counsel to the Administrative Agent) required to be
reimbursed or paid by Borrower hereunder or under any other Loan Document.
     (n) Personal Property Requirements. The Collateral Agent shall have
received from each Loan Party (except to the extent the Administrative Agent
determines that any of the following is not commercially feasible, taking into
account the cost to procure and the effectiveness and enforceability under local
law):
     (i) all certificates, agreements or instruments representing or evidencing
the Pledged Equity Interests and the Pledged Intercompany Debt (each as defined
in the U.S. Security Agreement) accompanied by instruments of transfer and stock
powers endorsed in blank;
     (ii) all other certificates, agreements, including Control Agreements, or
instruments necessary to perfect security interests in all Chattel Paper, all
Instruments, all Deposit Accounts and all Investment Property of each Loan Party
(as each such term is defined in the U.S. Security Agreement and to the extent
required by the terms of the U.S. Security Agreement);
     (iii) UCC financing statements in appropriate form for filing under the UCC
and such other documents under applicable Requirements of Law in each
jurisdiction as may be necessary or appropriate to perfect the Liens created, or
purported to be created, by the Security Documents;
     (iv) certified copies of Requests for Information (Form UCC-11), tax lien,
judgment lien, bankruptcy and pending lawsuit searches or equivalent reports or
lien search reports, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name (A) any domestic Loan
Party as debtor and that are filed in those state and county jurisdictions in
which any of the property of such domestic Loan Party is located and the state
and county jurisdictions in which such domestic Loan Party’s principal place of
business is located, and (B) any foreign Loan Party, to the extent obtainable
from the District of Columbia, none of which encumber the Collateral covered or
intended to be covered by the Security Documents (other than those relating to
Liens acceptable to the Collateral Agent);
     (v) delivery of such documents and instruments and instruments as the
Collateral Agent may request for filing with the United States Patent, Trademark
and Copyright Offices, and the execution and/or delivery of such other security
and other documents, and the taking of all actions as may be necessary or, in
the reasonable opinion of the Collateral Agent, desirable, to perfect the Liens
created, or purported to be created, by the Security Agreements;
     (vi) any documents required to be submitted to the Collateral Agent by the
Loan Parties as may be necessary or desirable to perfect the

65



--------------------------------------------------------------------------------



 



security interest of the Collateral Agent pursuant to each Foreign Security
Agreement; and
     (vii) evidence acceptable to the Collateral Agent of payment by the Loan
Parties of all applicable recording taxes, fees, charges, costs and expenses
required for the recording of the Security Documents.
     (o) Insurance. The Administrative Agent shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by
Section 5.04 and the applicable provisions of the Security Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement and to name the Collateral Agent as
additional insured, in form and substance satisfactory to the Administrative
Agent.
     (p) Subsidiary Guarantors. Each Subsidiary Guarantor listed on Schedule
1.01(e) that is a Foreign Subsidiary and is not a signatory to this Agreement
(including, without limitation, HIL Swiss) shall have executed and delivered a
Guarantee in form and substance satisfactory to the Administrative Agent.
     (q) Ratings. The Administrative Agent shall have received certified copies
of the Moody’s Rating and the S&P Rating.
ARTICLE V
Affirmative Covenants
     Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, each Loan Party will, and will cause each of its
Subsidiaries to:
     SECTION 5.01. Financial Statements, Reports, Etc. In the case of Borrower,
furnish to the Administrative Agent and each Lender:
     (a) Annual Reports. Contemporaneously with the date on which consolidated
financial statements for such year are required to be delivered to the
Securities and Exchange Commission under the Exchange Act, (i) the consolidated
balance sheet of Holdings as of the end of such fiscal year and related
consolidated statements of income, cash flows and stockholders’ equity for such
fiscal year, and notes thereto (including a note with a balance sheet and
statements of income and cash flows separating out the Loan Parties (other than
Holdings) from the Non-Guarantor Subsidiaries), all prepared in accordance with
Regulation S-X under the Securities Act and in a manner acceptable to the
Securities and Exchange Commission and accompanied by an opinion of KPMG LLP or
other independent public accountants of recognized national standing
satisfactory to the Administrative Agent (which opinion shall not be qualified
as to scope or contain any going concern or other qualification), stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations, cash

66



--------------------------------------------------------------------------------



 



flows and changes in stockholders’ equity of the Consolidated Companies as of
the end of and for such fiscal year in accordance with GAAP; and (ii) a
management’s discussion and analysis of the financial condition and results of
operations for such fiscal year, as compared to the previous fiscal year;
     (b) Quarterly Reports. Contemporaneously with the date on which
consolidated financial statements for such year are required to be delivered to
the Securities and Exchange Commission under the Exchange Act, (i) the
consolidated balance sheet of Holdings as of the end of such fiscal quarter and
related consolidated statements of income and cash flows for such fiscal quarter
and for the then elapsed portion of the fiscal year, in comparative form with
the consolidated statements of income and cash flows for the comparable periods
in the previous fiscal year, and notes thereto (including a note with a balance
sheet and statements of income and cash flows separating out the Loan Parties
from the Non-Guarantor Subsidiaries), all prepared in accordance with
Regulation S-X under the Securities Act and in a manner acceptable to the
Securities and Exchange Commission and accompanied by a certificate of a
Financial Officer stating that such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of the Consolidated Companies as of the date and for the periods
specified in accordance with GAAP and on a basis consistent with the audited
financial statements referred to in Section 5.01(a), subject to normal year-end
audit adjustments and the absence of footnotes; and (ii) a management’s
discussion and analysis of the financial condition and results of operations for
such fiscal quarter and the then elapsed portion of the fiscal year, as compared
to the comparable periods in the previous fiscal year;
     (c) Financial Officer’s Compliance Certificate. (i) Concurrently with any
delivery of financial statements under Sections 5.01(a) and (b), a certificate
of a Financial Officer certifying that no Default or Event of Default has
occurred or, if such a Default or Event of Default has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto; (ii) concurrently with any delivery of financial
statements under Sections 5.01(a) and (b), a certificate of a Financial Officer,
substantially in the form of Exhibit K attached hereto, setting forth
computations in reasonable detail satisfactory to the Administrative Agent
demonstrating compliance with the covenants contained in Section 6.07 and, in
the case of Section 5.01(a), setting forth Borrower’s calculation of Excess Cash
Flow (if applicable); and (iii) in the case of Section 5.01(a) above, a report
of the accounting firm opining on or certifying such financial statements
stating that in the course of its regular audit of the financial statements of
Holdings and its Subsidiaries, which audit was conducted in accordance with
GAAP, nothing came to their attention that caused them to believe that the any
Loan Party failed to comply with the terms, covenants, provisions or conditions
of Article VI of this Agreement, insofar as they relate to financial and
accounting matters, or if any Default or Event of Default has been noted,
specifying the nature and extent thereof;
     (d) Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by any Company with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

67



--------------------------------------------------------------------------------



 



     (e) Management Letters. Promptly after the receipt thereof by any Company,
a copy of any “management letter” received by any such person from its certified
public accountants and management’s responses thereto;
     (f) Budgets. At least once in any calendar year, and in any event within 30
days of the date the below referenced budget or strategic plan, as the case may
be, is approved by the Board of Directors of Holdings, (i) an annual budget of
Holdings and its Subsidiaries in form reasonably satisfactory to the
Administrative Agent (including budgeted statements of income by each of
Borrower’s business units and sources and uses of cash and balance sheets)
prepared by Holdings for each fiscal month of the fiscal year covered by such
budget prepared in detail and (ii) a strategic plan prepared in summary form;
and, in the case of the annual budget, such budget shall be prepared in detail
with appropriate presentation and discussion of the principal assumptions upon
which such budget is based, accompanied by the statement of a Financial Officer
of each of Holdings and Borrower to the effect that the budget is a reasonable
estimate for the period covered thereby (it being understood that actual results
may vary significantly from any such projected or forecasted results);
     (g) Annual Meetings with Lenders. Within 120 days after the close of each
fiscal year of Borrower (commencing with fiscal year 2006), each of Holdings and
Borrower shall, at the request of the Administrative Agent or Required Lenders,
hold a meeting (at a mutually agreeable location and time and at the expense of
the participating Lenders (other than with respect to the cost of the location
of such meeting, which shall be paid by Borrower)) with all Lenders who choose
to attend such meeting at which meeting shall be reviewed the financial results
of the previous fiscal year and the financial condition of the Companies and the
budgets presented for the current fiscal year of the Companies;
     (h) Notices in Connection with the Holdings Senior Note Documents. Until
the Redemption has been consummated, promptly following the delivery or receipt
by any Loan Party of any written notice or other written communication pursuant
to or in connection with any Holdings Senior Note Document, a copy of such
notice or communication; and
     (i) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
     (j) Deemed Delivery. Information required to be delivered pursuant to
clauses (a), (b) and (d) of this Section shall be deemed to have been delivered
on the date on which the Borrower posts such information on the Borrower’s
website on the Internet at
http://ir.herbalife.com/phoenix.zhtml?c=183888&p=irol-irhome, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
notice to the Administrative Agent and the Lenders and accessible by the Lenders
without charge, provided that the Borrower shall deliver paper copies of the
information required to be delivered pursuant to clauses (a), (b) and (d) to any
Lender that requests such delivery.

68



--------------------------------------------------------------------------------



 



     SECTION 5.02. Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender prompt written notice upon any Responsible Officer of a
Loan Party becoming aware of the following:
     (a) any Default or Event of Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b) the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity by or before any Governmental Authority (i) against any Company (or
any Affiliate thereof) that could reasonably be expected to result in a Material
Adverse Effect or (ii) with respect to any Loan Document;
     (c) any development that has resulted in, or could reasonably be expected
to result in a Material Adverse Effect;
     (d) the occurrence of a Casualty Event in excess of $1.0 million; provided
that the Net Cash Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are to be applied in accordance with
the applicable provisions of this Agreement and the Security Documents; and
     (e) the incurrence of any material Lien (other than Permitted Liens) on, or
claim asserted against any of the Collateral.
     SECTION 5.03. Existence; Businesses and Properties.
     (a) Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or, in the case of any Subsidiary, where the
failure to perform such obligations, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     (b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; comply with all applicable Requirements
of Law (including any and all zoning, building, Environmental Law, ordinance,
code or approval or any building permits or any restrictions of record or
agreements affecting the Real Property) and decrees and orders of any
Governmental Authority, whether now in effect or hereafter enacted, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; pay and perform its obligations
under all Leases, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this
Section 5.03(b) shall prevent (i) sales of assets, consolidations or mergers by
or involving any Company in accordance with Section 6.04; (ii) the withdrawal by
any Company of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the

69



--------------------------------------------------------------------------------



 



aggregate, could not reasonably be expected to result in a Material Adverse
Effect; or (iii) the abandonment by any Company of any property, rights,
franchises, licenses, trademarks, tradenames, copyrights or patents that such
person reasonably determines are not useful to its business.
     SECTION 5.04. Insurance.
     (a) Keep its insurable property adequately insured at all times by
financially sound and reputable insurers; maintain such other insurance, to such
extent and against such risks, including fire, flood (provided that, with
respect to flood insurance, the Borrower shall not be required to acquire flood
insurance to the extent such coverage is not available on commercially
reasonable terms) and other risks insured against by extended coverage, as is
customary with companies in the same or similar businesses operating in the same
or similar locations, including public liability insurance against claims for
personal injury or death or property damage occurring upon, in, about or in
connection with the use of any property owned, occupied or controlled by it, to
the extent obtainable on commercially reasonable terms; and maintain such other
insurance as may be required by law.
     (b) All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Collateral Agent of written notice
thereof; (ii) name the Collateral Agent as insured party or loss payee; (iii) if
reasonably requested by the Collateral Agent, include a breach-of-warranty
clause; and (iv) be reasonably satisfactory in all other respects to the
Collateral Agent.
     (c) Notify the Administrative Agent and the Collateral Agent immediately
whenever any separate insurance concurrent in form or contributing in the event
of loss with that required to be maintained under this Section 5.04 is taken out
by any Company; and promptly deliver to the Administrative Agent and the
Collateral Agent a duplicate original copy of such policy or policies.
     (d) Borrower shall deliver to the Administrative Agent and the Collateral
Agent and the Lenders a report of a reputable insurance broker annually with
respect to such insurance and such supplemental reports with respect thereto as
the Administrative Agent or the Collateral Agent may from time to time
reasonably request.
     SECTION 5.05. Taxes. Pay and discharge promptly when due all Taxes before
the same shall become delinquent or in default, as well as all lawful claims for
labor, materials and supplies or otherwise that, if unpaid, might give rise to a
Lien (other than a Permitted Lien) upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such Taxes, as well as all lawful claims for labor, materials and
supplies or otherwise, so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the applicable Company
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such proceeding (or orders entered in connection with
such proceedings) operate to prevent the forfeiture or sale of the property or
assets subject to any such Lien and suspend collection of the contested Tax and
enforcement of a Lien and, in the case of Collateral, the applicable Company
shall have otherwise complied with the provisions of the applicable Security
Document in connection with such nonpayment.

70



--------------------------------------------------------------------------------



 



     SECTION 5.06. Employee Benefits. (a) Comply in all material respects with
the applicable provisions of ERISA and the Tax Code, and (b) furnish to the
Administrative Agent (i) as soon as possible after, and in any event within ten
days after any Responsible Officer of the Companies or their ERISA Affiliates or
any ERISA Affiliate knows or has reason to know that any ERISA Event has
occurred that, alone or together with any other ERISA Event, could reasonably be
expected to result in liability of the Companies or their ERISA Affiliates under
Title IV of ERISA, Section 302 of ERISA or Section 401(a)(29) or 412(n) of the
Tax Code in any amount or other liability in an aggregate amount exceeding
$1.0 million, a statement of a Financial Officer of Holdings setting forth
details as to such ERISA Event and the action, if any, that the Companies
propose to take with respect thereto, and (ii) upon request by the
Administrative Agent, copies of: (w) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by any Company or any ERISA Affiliate
with the Internal Revenue Service with respect to each Plan, (x) the most recent
actuarial valuation report for each Plan, (y) all notices received by any
Company or any ERISA Affiliate from a Multiemployer Plan sponsor or any
governmental agency concerning an ERISA Event, and (z) such other documents or
governmental reports or filings relating to any Plan (or employee benefit plan
sponsored or contributed to by any Company) as the Administrative Agent shall
reasonably request.
     SECTION 5.07. Maintaining Records; Access to Properties and Inspections.
Keep proper books of record and account (i) in which full, true and correct
entries are made in conformity with GAAP and in all material respects in
conformity with all Requirements of Law, and (ii) in which all material dealings
and transactions in relation to its business and activities are recorded. Each
Company will permit any representatives designated by the Administrative Agent
or any Lender to visit and inspect the financial records and the property of
such Company at reasonable times during normal business hours and upon
reasonable advance notice (no more frequently than twice during any fiscal year
of Holdings and at the sole cost and expense of the Lenders unless a Default or
Event of Default shall have occurred and be continuing) and to make extracts
from and copies of such financial records, and permit any representatives
designated by the Administrative Agent or any Lender to discuss the affairs,
finances and condition of any Company with and be advised as to the same by the
officers thereof and the independent accountants therefor.
     SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans and request
the issuance of Letters of Credit only for the purposes set forth in
Section 3.11.
     SECTION 5.09. Compliance with Environmental Laws; Environmental Reports.
     (a) Comply and cause all lessees and other persons occupying Real Property,
to the extent owned, operated or otherwise controlled by any Company, to comply,
in all material respects with all Environmental Laws and Environmental Permits
applicable to its operations and property and obtain and renew all material
Environmental Permits applicable to its operations and property and conduct any
Response in accordance with Environmental Laws; provided, however, that no
Company shall be required to comply with the foregoing to the extent that either
(i) its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP or (ii) the failure to so comply could not
reasonably be expected to result in a Material Adverse Effect.
     (b) If a Default caused by reason of a breach of Section 3.17 or 5.09(a)
shall have occurred and be continuing for more than 20 days without the
Companies commencing activities reasonably likely to cure such Default, at the
written request of the

71



--------------------------------------------------------------------------------



 



Required Lenders through the Administrative Agent, provide to the Lenders within
45 days after such request, at the expense of Borrower, an environmental site
assessment report regarding the matters that are the subject of such default,
including where appropriate, any soil and/or groundwater sampling prepared by an
environmental consulting firm and in form and substance reasonably acceptable to
the Administrative Agent and indicating the presence or absence of Hazardous
Materials and the estimated cost of any compliance or Response to address them
in connection with such Default.
     SECTION 5.10. Interest Rate Protection. No later than the 90th day after
the Closing Date, Borrower shall enter into, for a minimum of three years after
the Closing Date, Interest Rate Protection Agreements acceptable to the
Administrative Agent that result in an amount to be determined by the
Administrative Agent of up to 25% of the aggregate principal amount of Terms
Loans outstanding hereunder being effectively subject to a fixed or maximum
interest rate acceptable to the Administrative Agent.
     SECTION 5.11. Additional Collateral; Additional Guarantors.
     (a) Subject to this Section 5.11 and except to the extent the
Administrative Agent (after consultation with Borrower) determines that any of
the following is not commercially reasonable (taking into account the expense of
obtaining the same, the ability of Borrower or the relevant Subsidiary to obtain
any necessary approvals or consents required to be obtained under applicable law
in connection therewith, and the effectiveness and enforceability thereof under
applicable law), with respect to any assets acquired after the Closing Date by
Borrower or any other Loan Party that are intended to be subject to the Lien
created by any of the Security Documents but that are not so subject, and with
respect to any assets held by Borrower or any other Loan Party on the Closing
Date not made subject to a Lien created by any of the Security Documents but of
a type intended to be subject to the Lien created by the applicable Security
Documents (but, in any event, excluding any assets described in
Section 5.11(b)), promptly (and in any event within 60 days after the
acquisition thereof or upon the Administrative Agent’s request): (i) execute and
deliver to the Collateral Agent such amendments or supplements to the relevant
Security Documents or such other documents as the Collateral Agent shall deem
necessary or advisable to grant to the Collateral Agent, for its benefit and for
the benefit of the other Secured Parties, a Lien on such properties or assets,
subject to no Liens other than Permitted Liens, and (ii) take all actions
necessary to cause such Lien to be duly perfected to the extent required by such
Security Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Collateral Agent. Borrower or any such Loan Party
shall otherwise take such actions and execute and/or deliver to the Collateral
Agent such documents as the Collateral Agent shall require to confirm the
validity, perfection and priority of the Lien of Security Documents against such
after-acquired properties or assets, and such assets held on the Closing Date
not made subject to a Lien created by any of the Security Documents.
     (b) To the extent the Administrative Agent (after consultation with
Borrower) determines that any of the following is commercially reasonable
(taking into account the expense (including taxes) of obtaining the same, the
ability of Borrower or the relevant Subsidiary to obtain any necessary approvals
or consents required to be obtained under applicable law in connection
therewith, and the effectiveness and enforceability thereof under applicable
law), with respect to any person that becomes, after the Closing Date, a Wholly
Owned Subsidiary directly owned by a Loan Party and organized under the laws

72



--------------------------------------------------------------------------------



 



of the United States, Cayman Islands, Luxembourg, England and Wales, Japan,
Mexico, Switzerland or a political subdivision of any thereof (a “New Wholly
Owned Subsidiary”), promptly, and in any event no later than 60 days after each
such person becomes a New Wholly Owned Subsidiary, cause such Subsidiary (i) to
become a Guarantor and deliver to the Collateral Agent the certificates
representing the Equity Interests of such Subsidiary (provided, that, in no
event shall the stock of any such Subsidiary be required to be pledged if such
pledge is illegal under applicable law and no reasonable alternative structure
can be devised having substantially the same effect as such pledge that would
not be illegal under applicable law), together with undated stock powers
executed and delivered in blank by a duly authorized officer of such
Subsidiary’s parent, as the case may be, and all Intercompany Notes owing from
such Subsidiary to any Loan Party; and (ii) (A) to execute a Joinder Agreement
or such comparable documentation, in form and substance reasonably satisfactory
to the Administrative Agent, and (B) to take all actions reasonably necessary or
advisable to cause the Lien created by each Security Agreement to be duly
perfected to the extent required by such agreement in accordance with all
applicable Requirements of Law, including the filing of financing statements in
such jurisdictions as may be reasonably requested by the Collateral Agent
(provided, that any such Subsidiary shall not be required to comply with clause
(ii)(A) and (B) above if satisfying such requirements is illegal under
applicable law and no reasonable alternative structure can be devised having
substantially the same effect as such pledge that would not be illegal under
applicable law).
     (c) Notwithstanding anything to the contrary contained herein, in the case
of any (x) New Wholly Owned Subsidiary that has not previously become (and, if
so, does not remain) a Guarantor or (y) other Non-Guarantor Subsidiary directly
owned by a Loan Party, 66% of the Equity Interests of any such Subsidiary (and
100% of the Equity Interests of any Domesticated Foreign Subsidiary) (exclusive,
however, of Herbalife China LLC, Herbalife Del Ecuador, S.A., Herbalife
International Products, N.V. or any Immaterial Subsidiary) shall be subject to a
Lien or be required to be pledged under the applicable Loan Document (except to
the extent the Administrative Agent, after consultation with Borrower,
determines that such Lien or pledge is not commercially reasonable (taking into
account the expense, including taxes, of obtaining the same, the ability of
Borrower or such Subsidiary to obtain any necessary approvals or consents
required to be obtained under applicable law in connection therewith, and the
effectiveness and enforceability thereof under applicable law)); and, in any
event, no Loan Party shall be required to deliver any supplemental Loan Document
to give effect to this clause (c) that is governed by any law other than the
laws of the United States, Cayman Islands, Luxembourg, England and Wales, Japan,
Mexico, Switzerland or any political subdivision of any thereof).
     SECTION 5.12. Security Interests; Further Assurances.(a)(i) Promptly, upon
the reasonable request of the Administrative Agent, any Lender or the Collateral
Agent, at Borrower’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any document or instrument supplemental to or confirmatory
of the Security Documents or otherwise deemed by Administrative Agent or the
Collateral Agent reasonably necessary or desirable for the continued validity,
perfection and priority of the Liens on the Collateral covered thereby superior
and prior to the rights of all third persons other than the holders of Permitted
Liens and subject to other Liens except as permitted by the Security Documents,
or use commercially reasonable efforts to obtain any consents as may be
necessary or appropriate in connection therewith, to the extent contemplated
hereby; (ii)

73



--------------------------------------------------------------------------------



 



deliver or cause to be delivered to the Administrative Agent and the Collateral
Agent from time to time such other documentation, consents, authorizations,
approvals and orders in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent as the Administrative Agent or the
Collateral Agent shall deem necessary to perfect or maintain the Liens on the
Collateral pursuant to the Security Documents; and (iii) upon the exercise by
the Administrative Agent or the Collateral Agent of any power, right, privilege
or remedy pursuant to any Loan Document that requires any consent, approval,
registration, qualification or authorization of any Governmental Authority or
any other person, execute and deliver and/or obtain all applications,
certifications, instruments and other documents and papers that the
Administrative Agent or the Collateral Agent may be so required to obtain (other
than in respect of any registration under the Securities Act).
     (b) Each Loan Party shall, at its own cost and expense, take any and all
actions necessary to defend title to the Collateral against all persons and to
defend the security interest of the Collateral Agent in the Collateral and the
priority thereof against any Lien not expressly permitted pursuant to
Section 6.02. Notwithstanding anything to the contrary contained herein, if an
Event of Default has occurred and is continuing, the Administrative Agent and
the Collateral Agent shall have the right to require any Loan Party to execute
and deliver documentation, consents, authorizations, approvals and orders in
form and substance reasonably satisfactory to the Administrative Agent and the
Collateral Agent as the Administrative Agent and the Collateral Agent shall deem
necessary to grant to the Collateral Agent, for its benefit and for the benefit
of the other Secured Parties, a valid and perfected Lien subject to no Liens
other than Permitted Liens on such assets and properties not otherwise required
hereunder, except to the extent such requirements are illegal under applicable
law, and no reasonable alternative structure can be devised having substantially
the same effect as such actions that would not be illegal under applicable law.
If the Administrative Agent, the Collateral Agent or the Required Lenders
determine that they are required by law or regulation to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, Borrower shall provide to the Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are in form and substance satisfactory to the
Administrative Agent and the Collateral Agent.
     SECTION 5.13. Know-Your-Customer Rules.
     If :
     (a) (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;
     (i) any change in the status of a Loan Party after the date of this
Agreement; or
     (ii) a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,
     obliges the Administrative Agent or any Lender (or, in the case of clause
(iii) above, any prospective new Lender) to comply with “know your customer” or
similar identification procedures in circumstances where the necessary

74



--------------------------------------------------------------------------------



 



information is not already available to it, each Loan Party shall promptly upon
the request of the Administrative Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Administrative Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in clause (iii) above, on
behalf of any prospective new Lender) in order for the Administrative Agent,
such Lender or, in the case of the event described in clause (iii) above, any
prospective new Lender to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.
     (b) Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Loan Documents.
     SECTION 5.14. Post-Closing Matters. Execute and deliver the documents and
complete the tasks set forth on Schedule 5.14, in each case within the time
limits specified on such schedule or as such time as may be extended by the
Collateral Agent in its sole discretion.
ARTICLE VI
Negative Covenants
     Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, no Loan Party will, nor will any Loan Party cause
or permit any of its Subsidiaries to:
     SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist,
directly or indirectly, any Indebtedness, except:
     (a) Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;
     (b) Indebtedness under Interest Rate Protection Agreements entered into in
compliance with Section 5.10 and such other non-speculative Interest Rate
Protection Agreements that may be entered into from time to time by any Company
and that such Company in good faith believes will provide protection against
fluctuations in interest rates with respect to floating rate Indebtedness then
outstanding, and permitted to remain outstanding, pursuant to the other
provisions of this Section 6.01;
     (c) Indebtedness under Hedging Agreements (other than Interest Rate
Protection Agreements) entered into from time to time by any Company in
accordance with Section 6.03(c);

75



--------------------------------------------------------------------------------



 



     (d) intercompany Indebtedness of the Companies outstanding to the extent
permitted by Sections 6.03(d), (k), (l), (m), (n) and (o);
     (e) Indebtedness of a Company in respect of Purchase Money Obligations,
Synthetic Leases and Capital Lease Obligations and refinancings or renewals
thereof, in an aggregate amount not to exceed at any time outstanding (i) if in
respect of lease obligations incurred in connection with the establishment of
new real estate leasehold interests, $100.0 million, so long as such payments
are made over not less than ten years, (ii) if in respect of the build out and
related tenant improvements for the new leasehold interests contemplated by the
preceding clause (i), $25.0 million, and (iii) otherwise $20.0 million
outstanding at any time;
     (f) Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, surety appeal or similar bonds and completion
guarantees provided by a Company in the ordinary course of its business;
     (g) (i) Indebtedness (other than as described in clause (iii) below)
actually outstanding on the Closing Date and listed on Schedule 6.01, provided,
that, any such scheduled Indebtedness that constitutes intercompany Indebtedness
(A) owing to a Loan Party by a Loan Party must be subordinated to the
Obligations of the Loan Parties in accordance with a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent, and
(B) shall be permitted under Section 6.03; (ii) refinancings or renewals
thereof, provided, that, (A) any such refinancing Indebtedness is in an
aggregate principal amount not greater than the aggregate principal amount of
the Indebtedness being renewed or refinanced, plus the amount of any premiums
required to be paid thereon and fees and expenses associated therewith, (B) such
refinancing Indebtedness has a later or equal final maturity and longer or equal
weighted average life than the Indebtedness being renewed or refinanced and
(C) the covenants, events of default subordination and other provisions thereof
(including any guarantees thereof) shall be, in the aggregate, not materially
less favorable to the Lenders than those contained in the Indebtedness being
renewed or refinanced; and (iii) the Holdings Senior Notes (including any notes
issued in exchange therefor in accordance with any registration rights agreement
entered into in connection with the issuance of the Holdings Senior Notes);
     (h) so long as no Default or Event of Default exists or would result
therefrom, Indebtedness of Borrower in respect of the Tax Indemnity, so long as
Borrower is not obligated to make payments in excess of $15.0 million in any
fiscal year and the obligation to make any such payment relates to a taxable
year that closed prior to the Closing Date;
     (i) other Indebtedness of a Company or any Subsidiary thereof not to exceed
$25.0 million in aggregate principal amount at any time outstanding;
     (j) Indebtedness assumed in connection with a Permitted Acquisition so long
as such Indebtedness is in existence at the time of the consummation of the
Permitted Acquisition and is not created in anticipation thereof;
     (k) Indebtedness of a Company or any Subsidiary thereof incurred in respect
of bank guarantees, letters of credit or similar instruments to support local
regulatory,

76



--------------------------------------------------------------------------------



 



solvency, consumer requirements and tax disputes not to exceed $25.0 million in
the aggregate at any time outstanding; and
     (l) Indebtedness of a Company or any Subsidiary thereof incurred in
connection with the acquisition of a corporate jet designated by Borrower to the
Administrative Agent for an aggregate purchase price (including (i) fees and
expenses related to such purchase and (ii) costs associated with retrofitting,
refurbishing or otherwise modifying such airplane) not to exceed $20.0 million;
provided, however, that notwithstanding anything to the contrary herein, no
Subsidiary of Holdings (other than WH Capital) may guarantee or otherwise become
liable for any obligations in respect of the Holdings Senior Notes or any other
Holdings Senior Note Document.
     SECTION 6.02. Liens. Create, incur, assume or permit to exist, directly or
indirectly, any Lien on any property now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except (each of the
following being the “Permitted Liens”):
     (a) inchoate Liens for Taxes not yet due and payable or delinquent and
Liens for Taxes (including in respect of deposits made in respect of such Taxes)
that (i) are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, which
proceedings (or orders entered in connection with such proceedings) have the
effect of preventing the forfeiture or sale of the property or assets subject to
any such Lien, or (ii) in the case of any such charge or claim that has or may
become a Lien against any of the Collateral, such Lien and the contest thereof
shall satisfy the Contested Collateral Lien Conditions;
     (b) Liens in respect of property of a Company or any Subsidiary thereof
imposed by law that were incurred in the ordinary course of business and do not
secure Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business (i) for
amounts not yet overdue or (ii) for amounts that are overdue and that are being
contested in good faith by appropriate proceedings, so long as (A) adequate
reserves have been established in accordance with GAAP, and (B) in the case of
any such Lien that has or may become a Lien against any of the Collateral, such
Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;
     (c) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness and
(ii) individually or in the aggregate materially interfering with the conduct of
the business of the Companies at such Real Property;
     (d) Liens arising out of judgments or awards not resulting in an Event of
Default and in respect of which such Company shall in good faith be prosecuting
an appeal or proceedings for review in respect of which there shall be secured a
subsisting stay of execution pending such appeal or proceedings;

77



--------------------------------------------------------------------------------



 



     (e) Liens (other than any Lien imposed by ERISA or Section 401(a)(29) or
412(n) or the Tax Code) (i) imposed by law or deposits made in connection
therewith in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security;
(ii) incurred in the ordinary course of business to secure the performance of
tenders, statutory obligations (other than excise taxes), surety, stay, customs
and appeal bonds, statutory bonds, bids, leases, government contracts, trade
contracts, performance and return of money bonds and other similar obligations
(including obligations imposed by the applicable laws of foreign jurisdictions
and exclusive of obligations for the payment of borrowed money); or
(iii) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers; provided that, (x) with
respect to clauses (i), (ii) and (iii) above such Liens are set amounts not yet
due and payable or delinquent or, to the extent such amounts are so due and
payable, such amounts are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP, which proceedings for orders entered in connection with such proceedings
have the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien, (y) to the extent such Liens are not imposed by law,
such Liens shall in no event encumber any property other than cash and Cash
Equivalents, and (z) in the case of any such Lien against any of the Collateral,
such Lien and the contest thereof shall satisfy the Contested Collateral Lien
Conditions;
     (f) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by a Company or any
Subsidiary thereof in the ordinary course of business in accordance with the
past practices of a Company or Subsidiary;
     (g) Liens arising pursuant to Purchase Money Obligations, Synthetic Lease
Obligations or Capital Lease Obligations incurred pursuant to Section 6.01(e);
provided that, (i) the Indebtedness secured by any such Lien (including
refinancings thereof) does not exceed 100% of the cost (including financing
cost) of the property being acquired or leased at the time of the incurrence of
such Indebtedness and (ii) any such Liens attach only to the property being
financed pursuant to such Purchase Money Obligations, Synthetic Lease
Obligations or Capital Lease Obligations and directly related assets, such as
proceeds (including insurance proceeds), products, accessions and substitutions,
and do not encumber any other property of any Company;
     (h) bankers’ Liens, rights of set-off and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by a Company or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements; provided that, in no case shall any
such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;
     (i) Liens on assets of a person (and its Subsidiaries) existing at the time
such person is acquired or merged with or into or consolidated with a Company or
any of its Subsidiaries (and not created in anticipation or contemplation
thereof); provided that, such Liens do not extend to assets not subject to such
Liens at the time of acquisition (other than improvements thereon) and, in
respect of a Replacement Lien, such Liens do not encumber any property other
than the property subject thereto on the date such person

78



--------------------------------------------------------------------------------



 



is acquired or merged with or into or consolidated with a Company or any of its
Subsidiaries;
     (j) Liens pursuant to the Security Documents;
     (k) Liens in existence on the Closing Date and set forth on Schedule 6.02,
including Liens replacing such Liens (“Replacement Liens”); provided that,
(i) the aggregate principal amount of the Indebtedness, if any, secured by such
Liens does not increase; and (ii) such Liens do not encumber any property other
than the property subject thereto on the Closing Date;
     (l) Licenses of Intellectual Property (i) granted by Holdings and its
Subsidiaries in the ordinary course of business and not interfering in any
material respect with the ordinary conduct of the business of Holdings and its
Subsidiaries and (ii) between or among the Loan Parties;
     (m) cash deposits required to secure obligations in respect of (i) letters
of credit and bank guarantees actually outstanding on the Closing Date and
listed on Schedule 6.01 and (ii) refinancings or renewals thereof permitted
under Section 6.01(g);
     (n) restrictions on transfers of securities imposed by applicable
securities laws;
     (o) Liens securing Indebtedness permitted under Section 6.01(k) in an
amount not to exceed $25.0 million at any one time;
     (p) Liens securing Indebtedness and other obligations in an amount not to
exceed $25.0 million at any one time; and
     (q) Liens securing Indebtedness permitted under Section 6.01(1) in an
amount not to exceed $20.0 million;
provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral (as defined in the U.S. Security
Agreement) except to the extent permitted under Section 6.02(m) above).
     SECTION 6.03. Investments, Loans and Advances. Directly or indirectly, lend
money or credit or make advances to any person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (all of the
foregoing, collectively, “Investments”), except that the following shall be
permitted:
     (a) the Companies may consummate the Transactions in accordance with the
provisions of the Transaction Documents;
     (b) Holdings and its Subsidiaries may (i) acquire and hold accounts
receivables owing to any of them if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms,
(ii) acquire and hold cash and Cash Equivalents, (iii) endorse negotiable
instruments for collection in the ordinary course of business, or (iv) make
lease, utility and other similar deposits in the ordinary course of business;

79



--------------------------------------------------------------------------------



 



     (c) the Loan Parties may enter into Interest Rate Protection Agreements to
the extent permitted by Section 6.01(b) and may enter into and perform its
obligations under Hedging Agreements entered into in the ordinary course of
business and so long as any such Hedging Agreement is not speculative in nature;
     (d) any Loan Party may make an Investment in any other Loan Party; provided
that, if such Investment is in the form of an intercompany loan, such loan shall
be (i) evidenced by an Intercompany Note, (ii) pledged (and delivered) by such
Loan Party that is the lender of such intercompany loan as Collateral pursuant
to the applicable Security Agreement and (iii) subordinated to the prior payment
in full of the Obligations pursuant to a subordination agreement in form and
substance reasonably satisfactory to the Administrative Agent;
     (e) Holdings and its Subsidiaries may make Investments in the form of
advances to employees for travel, relocation and like expenses, in each case, in
the ordinary course of business and consistent with such Company’s past
practices;
     (f) Holdings and its Subsidiaries may make Investments in the form of loans
and advances not to exceed $7.0 million in the aggregate at any one time
outstanding pursuant to this Section 6.03(f) to employees, directors and
distributors of Holdings and its Subsidiaries for the purpose of funding the
purchase of Equity Interests of Holdings by such employees, directors and
distributors;
     (g) Holdings and its Subsidiaries may sell or transfer amounts to the
extent permitted by Section 6.04;
     (h) Investments in securities of trade creditors or customers in the
ordinary course of business and consistent with such Company’s past practices
that are received in the settlement of bona fide disputes or pursuant to any
plan of reorganization or liquidation or similar arrangement upon the bankruptcy
or insolvency of such trade creditors or customers;
     (i) Investments made by Holdings or any Subsidiary as a result of
consideration received in connection with an Asset Sale or other transaction
effected in compliance with Section 6.04;
     (j) Investments outstanding on the Closing Date and identified on Schedule
6.03;
     (k) the Loan Parties may make Investments in other persons, including
Non-Guarantor Subsidiaries; provided that, (i) after giving pro forma effect to
each such Investment, the aggregate amount of all such Investments made by all
Loan Parties on and after the Closing Date pursuant to this Section 6.03(k) that
are outstanding at any time does not exceed $100.0 million (excluding any
amounts invested in any Non-Guarantor Subsidiary that subsequently becomes a
Guarantor (effective only upon such person becoming a Guarantor and only for so
long as such person remains a Guarantor)) and (ii) if such Investment is in the
form of an intercompany loan, such loan shall be (A) evidenced by an
Intercompany Note and (B) pledged (and delivered) by the Loan Party that is the
lender of such intercompany loan as Collateral pursuant to the applicable
Security Agreement;

80



--------------------------------------------------------------------------------



 



     (l) the Loan Parties may make Investments in Non-Guarantor Subsidiaries for
the purposes of enabling such Non-Guarantor Subsidiaries to comply with
statutory obligations imposed by Governmental Authorities; provided that, if
such Investment is in the form of an intercompany loan, each such intercompany
loan shall be evidenced by an Intercompany Note and shall be pledged (and
delivered) by the Loan Party that is the lender of such intercompany loan as
Collateral pursuant to the applicable Security Agreement; provided, further that
after giving pro forma effect to each such Investment, the aggregate amount of
all such Investments made by all Loan Parties on and after the Closing Date
pursuant to this Section 6.03(l) that are outstanding at any time does not
exceed $25.0 million (excluding any amounts invested in any Non-Guarantor
Subsidiary that subsequently becomes a Guarantor (effective only upon such
person becoming a Guarantor and only for so long as such person remains a
Guarantor));
     (m) Investments by the Loan Parties in Non-Guarantor Subsidiaries;
provided, that, (i) such Investments are contemporaneously or within five
Business Days remitted to the Loan Parties, and (ii) such Investments are made
to facilitate repatriation of monies to the United States;
     (n) Investments by Non-Guarantor Subsidiaries in Loan Parties;
     (o) Investments by Non-Guarantor Subsidiaries in Non-Guarantor
Subsidiaries;
     (p) Investments by Borrower in the Collateral Account and LC Sub-Account;
     (q) Permitted Acquisitions; and
     (r) so long as no Default or Event of Default exists or would result
therefrom, Investments resulting from the purchase, repurchase, redemption or
other acquisition for value of Holdings Senior Notes.
     SECTION 6.04. Mergers, Consolidations, Sales and Purchases of Assets. Wind
up, liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of all or any part of
its property or assets (other than sales and other dispositions of inventory in
the ordinary course of business), or purchase or otherwise acquire (in one or a
series of related transactions) any part of the property or assets (other than
purchases or other acquisitions of assets used or useful in the Companies’
business, but not all or substantially all of a person’s assets) of any person,
except that:
     (a) Capital Expenditures shall be permitted to the extent permitted by
Section 6.07(c);
     (b) (i) Asset Sales of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business and the abandonment or other Asset
Sale of Intellectual Property that is, in the reasonable judgment of Borrower,
no longer economically practicable to maintain or useful in the conduct of the
business of the Companies, taken as a whole, shall be permitted; (ii) any
Company shall be permitted to barter obsolete inventory for advertising media
and for other ordinary course trade purposes; and (iii) subject to
Section 2.10(c), sell, lease or otherwise dispose of any assets, provided that,
the aggregate consideration received in respect of all Asset Sales pursuant to
this clause (iii) shall not exceed $6.0 million in any four fiscal quarters of
Holdings;

81



--------------------------------------------------------------------------------



 



     (c) Investments shall be permitted to the extent permitted by Section 6.03;
     (d) Holdings and its Subsidiaries may sell Cash Equivalents in the ordinary
course of business;
     (e) Holdings and its Subsidiaries may lease (as lessee or lessor) real or
personal property and may guaranty such lease in the ordinary course of
business;
     (f) any Subsidiary may be merged into Borrower (as long as Borrower is the
surviving corporation of such merger and remains a Wholly Owned Subsidiary of
Holdings) or any other Wholly Owned Subsidiary Guarantor; provided, however,
that the Lien on and security interest in such property granted in favor of the
Collateral Agent under the Security Documents shall be maintained in accordance
with the provisions of Section 5.11;
     (g) (i) any Loan Party or any Subsidiary thereof (in any case, other than
Borrower) may merge, convey, sell, transfer, assign or otherwise dispose of
assets to Borrower or any other Loan Party and (ii) Borrower may convey, sell,
transfer, assign or otherwise dispose of assets constituting Equity Interests of
Designated Subsidiaries and other intangible assets relating to the operations
of such Foreign Subsidiary to HIL;
     (h) Holdings and its Subsidiaries may incur Liens that are not prohibited
hereunder;
     (i) any Non-Guarantor Subsidiary may merge, convey, sell, transfer, assign
or otherwise dispose of assets to any Company;
     (j) Holdings and its Subsidiaries may make Investments pursuant to and in
accordance with Section 6.03;
     (k) licenses and sublicenses by any Company of software, Intellectual
Property and other general intangibles in the ordinary course of business and
which do not materially interfere with the ordinary conduct of business of such
Company;
     (l) Holdings and its Subsidiaries may settle, release or surrender tort or
other litigation claims in the ordinary course of business;
     (m) any Non-Guarantor Subsidiary and any Immaterial Subsidiary may
voluntarily dissolve, liquidate or wind up; and
     (n) Holdings may sell its capital stock to officers, directors,
distributors and employees of Holdings and its Subsidiaries.
To the extent the Required Lenders waive the provisions of this Section 6.04
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 6.04, such Collateral (unless sold to a Company) shall
be sold free and clear of the Liens created by the Security Documents, and the
Agents shall take all actions deemed appropriate to effect the foregoing.
     SECTION 6.05. Dividends. Pay any Dividends with respect to any Company,
except that:

82



--------------------------------------------------------------------------------



 



     (a) any Subsidiary of Borrower (i) may pay cash Dividends to Borrower or
any Wholly Owned Subsidiary of Borrower and (ii) if such Subsidiary is not a
Wholly Owned Subsidiary of Borrower, may pay cash Dividends to its shareholders
generally so long as Borrower or its Subsidiary that owns the equity interest or
interests in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holdings of Equity
Interests in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests in such
Subsidiary);
     (b) any Non-Guarantor Subsidiary (i) may pay cash Dividends to its parent
and (ii) if such Non-Guarantor Subsidiary is not a Wholly Owned Subsidiary, may
pay cash Dividends to its shareholders generally so long as the Subsidiary of
Holdings that owns the Equity Interest in the Subsidiary paying such Dividends
receives at least its proportionate share thereof (based upon its relative
holdings of Equity Interests in the Subsidiary paying such Dividends and taking
into account the relative preferences, if any, of the various classes of Equity
Interests in such Subsidiary)
     (c) so long as no Default or Event of Default exists or would result
therefrom, Borrower and each Guarantor may pay Dividends for the purpose of
enabling Holdings to, and Holdings may, repurchase outstanding shares of its
capital stock (or options to purchase such common stock) following the death,
disability, retirement or termination of employment of current or former
employees, officers, distributors or directors of any Company; provided that,
(i) all amounts used to effect such repurchases are obtained by Holdings from a
substantially concurrent issuance of its capital stock (or exercise of options
to purchase such capital stock) to other employees, members of management,
distributors, executive officers or directors of Holdings, Borrower or any of
its Subsidiaries; or (ii) to the extent the proceeds used to effect any
repurchase pursuant to this clause (ii) are not obtained as described in
preceding clause (i), the aggregate amount of Dividends paid by Holdings
pursuant to this Section 6.05(c) (exclusive of amounts paid as described
pursuant to preceding clause (i)) shall not exceed $10.0 million in the
aggregate on and after the Closing Date plus the amount of any key-man life
insurance proceeds actually received in any fiscal year of Holdings;
     (d) so long as no Default or Event of Default exists or would result
therefrom, Borrower and each Guarantor may pay cash Dividends for the purpose of
paying, so long as all proceeds thereof are promptly used to pay, each Loan
Party’s operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including legal and accounting expenses
and similar expenses); provided that, the aggregate amount of Dividends paid
pursuant to this Section 6.05(d) shall not exceed $150,000 in any fiscal year of
Holdings;
     (e) so long as, after giving effect to any such cash Dividend on a pro
forma basis, no Default or Event of Default exists or would result therefrom,
Borrower and each Guarantor may pay cash Dividends for the purpose of enabling
Holdings to pay (so long as all proceeds thereof are used by Holdings to pay)
regularly scheduled payments of stated interest (and any applicable withholding
tax gross-up payments or other tax indemnity payments in respect thereof) on, or
the redemption price (including any premium required and interest on amounts
redeemed) in respect of, the Holdings Senior Notes (pursuant to the terms of the
Holdings Senior Note Documents as in effect on the Closing Date), so long as,
until such time as the amount of cash Dividends made by Borrower pursuant to
this Section 6.05(e) are applied to the payment of such regularly

83



--------------------------------------------------------------------------------



 



scheduled payments of stated interest (and any applicable withholding tax
gross-up payments or other tax indemnity payments in respect thereof) on, or the
redemption price (including any premium required and interest on amounts
redeemed) in respect of, the Holdings Senior Notes, the Collateral Agent shall
have a valid and perfected Lien on and security interest in such proceeds in
accordance with Sections 5.11 and 5.12;
     (f) so long as no Default or Event of Default exists or would result
therefrom, Holdings and any Subsidiary of Holdings may make Dividends in respect
of any stock appreciation rights, plans, equity incentive or achievement plans
or any similar plan, so long as such rights or similar plans are approved by the
board of directors of Holdings (or a duly constituted committee thereof);
     (g) so long as no Default or Event of Default exists or would result
therefrom, any Subsidiary of Holdings may purchase the capital stock of Holdings
in connection with the exercise of stock option or similar arrangements by a
director, officer or employee of such Subsidiary; provided, that such capital
stock is immediately granted to the applicable director, officer or employee of
such Subsidiary;
     (h) Borrower and each Guarantor may pay cash Dividends to allow Holdings to
pay cash Dividends so long as (i) no Default or Event of Default exists or would
result therefrom and (ii) after giving effect to any such Dividend by Holdings
the aggregate amount of Dividends paid by Holdings after the Closing Date
pursuant to this Section 6.05(h) does not exceed the sum of (i) $300.0 million
plus (ii) 50% of cumulative Consolidated Net Income of Holdings and its
Subsidiaries for the period (taken as one accounting period) from the beginning
of the first fiscal quarter of the 2007 fiscal year to the last day of the
fiscal quarter most recently ended prior to the date of the Dividend to be made
by Holdings for which financial statements are available; and
     (i) Borrower and its direct and indirect parent companies may pay cash
Dividends to their respective parent companies (and such parent companies may
pay cash Dividends) to the extent of U.S. federal and state income and other tax
obligations of WH Capital to the extent that such U.S. federal and state income
and tax obligations are reasonably attributable to income or operations of the
Borrower and any of its Subsidiaries. Any payments made pursuant to this
Section 6.05(i) shall, no later than the 30th day after receipt, either be used
to pay such obligations to the applicable taxing authority or be remitted to the
Borrower.
     SECTION 6.06. Transactions with Affiliates. Enter into, directly or
indirectly, any transaction or series of related transactions, whether or not in
the ordinary course of business, with any Affiliate of any Company, other than
in the ordinary course of business and on terms and conditions substantially as
favorable to such Company as would reasonably be obtained by such Company at
that time in a comparable arm’s-length transaction with a person other than an
Affiliate, except that:
     (a) Dividends that are not otherwise restricted hereby may be made;
     (b) loans may be made and other transactions may be entered into between
and among any Company and its Affiliates to the extent permitted by
Sections 6.01 and 6.03;
     (c) assets sales permitted by Section 6.04 may be consummated;

84



--------------------------------------------------------------------------------



 



     (d) customary fees may be paid to non-officer directors of the Loan
Parties, and customary indemnities may be provided to all directors of the Loan
Parties;
     (e) transactions between or among the Loan Parties may be effected; and
     (f) the Transactions may be effected.
     SECTION 6.07. Financial Covenants.
     (a) Maximum Leverage Ratio. Permit the Leverage Ratio of Holdings, as of
the last day of the fiscal quarter of Holdings ending on September 30, 2006 and
every fiscal quarter thereafter, to exceed 2.50:1.00.
     (b) Minimum Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio of Holdings, as of the last day of the fiscal quarter of Holdings
ending on September 30, 2006 and every fiscal quarter thereafter, to be less
than 4.00:1.00.
     (c) Limitation on Capital Expenditures. (i) Make any Capital Expenditures,
other than Capital Expenditures made by Holdings and its Consolidated
Subsidiaries (A) which in the aggregate do not exceed $62.5 million in any
fiscal year or (B) for purposes of (i) acquiring the office buildings designated
by Borrower to the Administrative Agent for an aggregate purchase price for all
such acquisitions not to exceed $50.0 million and (ii) the build out and tenant
improvements for the new leasehold interests contemplated by Section 6.01(e)
which in the aggregate do not exceed $25.0 million or (C) for purposes of
acquiring a corporate jet designated by Borrower to the Administrative Agent for
an aggregate purchase price (including (i) fees and expenses related to such
purchase and (ii) costs associated with retrofitting, refurbishing or otherwise
modifying such airplane) not to exceed $20.0 million. (ii) Notwithstanding
anything to the contrary contained in clause (i) above, to the extent that the
Capital Expenditures made by Holdings and its Consolidated Subsidiaries in any
period set forth in clause (i) above are less than the amount permitted to be
made in such period (without giving effect to any additional amount available as
a result of this clause (ii)), the amount of such difference may be carried
forward and used to make Capital Expenditures in the next succeeding fiscal year
of Holdings.
     SECTION 6.08. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, Other Constitutive Documents or Bylaws and Certain
Other Agreements, Etc.
     (a) Amend or modify, or permit the amendment or modification of, any
provision of any agreement comprising a Material Agreement other than any
amendments, modifications, agreements or changes pursuant to this clause (a)
that could not reasonably be expected to result in a Material Adverse Effect;
and
     (b) In respect of the Borrower, amend, modify or change its articles of
incorporation or other constitutive documents (including by the filing or
modification of any certificate of designation) or bylaws, or any agreement
entered into by it, with respect to its capital stock (including any
shareholders’ agreement) that could reasonably be expected to result in a
Material Adverse Effect.

85



--------------------------------------------------------------------------------



 



     SECTION 6.09. Limitation on Certain Restrictions on Subsidiaries. Directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary of Borrower to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary of Borrower, or pay any Indebtedness owed to Borrower or a Subsidiary
of Borrower; (b) make loans or advances to Borrower or any of Borrower’s
Subsidiaries; or (c) transfer any of its properties to Borrower or any of
Borrower’s Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of (i) applicable law, (ii) this Agreement and the other Loan
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing a leasehold interest of Borrower or a Subsidiary of
Borrower, (iv) existing restrictions under Indebtedness existing on the Closing
Date and described in Schedule 6.01 attached hereto, (v) restrictions with
respect solely to any Subsidiary of Holdings imposed pursuant to a binding
agreement which has been entered into for the sale or disposition of all of the
Equity Interests or assets of such Subsidiary; provided that, such restrictions
apply solely to the Equity Interests or assets of such Subsidiary which are
being sold, (vi) in connection with and pursuant to refinancings permitted under
this Agreement, replacements of restrictions imposed pursuant to clause (iv) or
this clause (vi) that are not more restrictive taken as a whole than those being
replaced and do not apply to any other person or assets other than those that
would have been covered by the restrictions in the Indebtedness so refinanced or
replaced, or (vii) customary provisions with respect to the disposition or
distribution of assets in joint venture agreements and other similar agreements
relating solely to the assets subject to such agreement.
     SECTION 6.10. Sale and Leaseback Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except such transactions among Loan Parties,
unless (i) the sale of such property is permitted by Section 6.04 and (ii) any
Liens arising in connection with its use of such property are permitted by
Section 6.02.
     SECTION 6.11. Holding Companies. Notwithstanding anything to the contrary
contained in this Agreement, with respect to the Holding Companies, (i) incur,
directly or indirectly, any Indebtedness other than the Obligations under the
Loan Documents to which any such Company is a party, the Holdings Senior Notes
and any intercompany Indebtedness between Holding Companies permitted hereunder
or incurred in connection with the payments required to consummate the
Transactions, (ii) create or suffer to exist any Lien upon any property or
assets now owned or hereafter acquired by such Company other than the Liens
permitted to exist under Sections 6.02(a), (b), (d), (h), (j) and (l),
(iii) engage in any business or own any assets other than holding the Equity
Interest of such Company’s direct Subsidiaries, claims against another Company,
proceeds received in connection with the Transactions, and activities reasonably
related to each of the foregoing; (iv) consolidate with or merge with or into,
or convey, transfer (except in connection with the Transactions) or lease all or
any portion of its assets to, any person other than a Loan Party or (iv) sell or
otherwise dispose of any Equity Interest of any of such Company’s Subsidiaries
other than to Loan Party.
     SECTION 6.12. Business. Holding and its Subsidiaries, engage (directly or
indirectly) in any business other than those businesses in which Borrower and
its Subsidiaries are engaged on the Closing Date (or that are incidental,
complementary or substantially related thereto or are reasonable extensions
thereof).

86



--------------------------------------------------------------------------------



 



     SECTION 6.13. Limitation on Accounting Changes. Make or permit any change
in accounting policies or reporting practices without the consent of the
Required Lenders, which consent shall not be unreasonably withheld, except
changes that, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect or are required by GAAP.
     SECTION 6.14. Fiscal Year. Change its fiscal year-end to a date other than
December 31.
ARTICLE VII
Guarantee
     SECTION 7.01. The Guarantee. The Guarantors hereby irrevocably and
unconditionally, jointly and severally guarantee as primary obligors and not as
sureties to each Secured Party and their respective successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on (including any interest, fees,
costs or charges that would accrue but for the provisions of Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code) the Loans made by the Lenders to, and the Notes held by
each Lender of, Borrower, and all other Obligations from time to time owing to
the Secured Parties by any Loan Party under any Loan Document or Interest Rate
Protection Agreement relating to the Loans, in each case strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”). The Guarantors hereby irrevocably and
unconditionally, jointly and severally agree that if Borrower or other
Guarantor(s) shall fail to pay in full when due (whether at stated maturity, by
acceleration or otherwise) any of the Guaranteed Obligations, the Guarantors
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.
     SECTION 7.02. Obligations Unconditional. The obligations of the Guarantors
under Section 7.01 shall constitute a guaranty of payment (and not of
collection) and are absolute, irrevocable and unconditional, joint and several
(except to the extent otherwise limited in accordance with applicable
Requirements of Law as described in Annex III attached hereto or in any other
Guarantee required by applicable Requirements of Law), irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of Borrower under this Agreement, the Notes, if any, or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder, which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
     (i) at any time or from time to time, without notice to the Guarantors, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

87



--------------------------------------------------------------------------------



 



     (ii) any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;
     (iii) the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;
     (iv) any Lien or security interest granted to, or in favor of, the Issuing
Bank or any Lender or Agent as security for any of the Guaranteed Obligations
shall fail to be perfected; or
     (v) the release of any other Guarantor.
     The Guarantors hereby expressly waive diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any Loan
Party exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
the Secured Parties, and the obligations and liabilities of the Guarantors
hereunder shall not be conditioned or contingent upon the pursuit by the Secured
Parties or any other person at any time of any right or remedy against Borrower
or against any other person that may be or become liable in respect of all or
any part of the Guaranteed Obligations or against any collateral or guarantee
therefor or right of offset with respect thereto. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.
     For purposes of this paragraph only, references to the “principal” include
each Loan Party and references to the “creditor” include each Secured Party. In
accordance with Section 2856 of the California Civil Code, each Guarantor waives
all rights and defenses (i) available to such Guarantor by reason of
Sections 2787 through 2855, 2899, and 3433 of the California Civil Code,
including all rights or defenses such Guarantor may have by reason of protection
afforded to the principal with respect to any of the Guaranteed Obligations, or
to any other guarantor of any of the Guaranteed Obligations with respect to any
of such guarantor’s obligations under its guarantee, in either case in
accordance with the antideficiency or other laws of the State of California
limiting or discharging the principal’s Indebtedness or such other guarantor’s

88



--------------------------------------------------------------------------------



 



obligations, including Sections 580a, 580b, 580d and 726 of the California Code
of Civil Procedure; and (ii) arising out of an election of remedies by the
creditor, even though such election, such as a nonjudicial foreclosure with
respect to security for any Guaranteed Obligation (or any obligation of any
other guarantor of any of the Guaranteed Obligations), has destroyed such
Guarantor’s right of subrogation and reimbursement against the principal (or
such other guarantor) by the operation of Section 580d of the California Code of
Civil Procedure or otherwise. No other provision of this Guarantee shall be
construed as limiting the generality of any of the covenants and waivers set
forth in this paragraph. As provided below, this Agreement shall be governed by,
and shall be construed and enforced in accordance with the laws of the State of
New York. This paragraph is included solely out of an abundance of caution, and
shall not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Agreement or to any of the
Guaranteed Obligations.
     SECTION 7.03. Reinstatement. The obligations of the Guarantors under this
Article VII shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of Holdings, Borrower or any other Loan Party
in respect of the Guaranteed Obligations is rescinded or must be otherwise
restored by any holder of any of the Guaranteed Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise. The Guarantors
jointly and severally (except to the extent otherwise limited in accordance with
applicable Requirements of Law as described in Annex III attached hereto or in
any other Guarantee required by applicable Requirements of Law) agree that they
will indemnify each Secured Party on demand for all reasonable costs and
expenses (including reasonable fees of counsel) incurred by such Secured Party
in connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law, other than any costs or expenses
resulting from the gross negligence, bad faith or willful misconduct of such
Secured Party.
     SECTION 7.04. Subrogation; Subordination. Each Guarantor hereby agrees that
until the indefeasible payment and satisfaction in full in cash of all
Guaranteed Obligations and the expiration and termination of the Commitments of
the Lenders under this Agreement it shall not exercise any right or remedy
arising by reason of any performance by it of its guarantee in Section 7.01,
whether by subrogation or otherwise, against Borrower or any other Guarantor of
any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. The payment of any amounts due with respect to any indebtedness of
Borrower or any other Guarantor now or hereafter owing to any Guarantor or
Borrower by reason of any payment by such Guarantor under the Guarantee in this
Article VII is hereby subordinated to the prior indefeasible payment in full in
cash of the Guaranteed Obligations. In addition, any Indebtedness of the
Guarantors now or hereafter held by any Guarantor is hereby subordinated in
right of payment in full in cash to the Guaranteed Obligations. Each Guarantor
agrees that it will not demand, sue for or otherwise attempt to collect any such
indebtedness of Borrower or any other Guarantor to such Guarantor until the
Obligations shall have been indefeasibly paid in full in cash. If,
notwithstanding the preceding sentence, any Guarantor shall, prior to the
indefeasible payment in full in cash of the Guaranteed Obligations, collect,
enforce or receive any amounts in respect of such indebtedness, such amounts
shall be collected, enforced and received by such Guarantor as trustee for the
Secured Parties and be paid over to Administrative Agent on account of the
Guaranteed Obligations without affecting in any manner the liability of such
Guarantor under the other provisions of the guaranty contained herein.
     SECTION 7.05. Remedies. The Guarantors jointly and severally (except to the
extent otherwise limited in accordance with applicable Requirements of Law as
described in

89



--------------------------------------------------------------------------------



 



Annex III attached hereto) agree that, as between the Guarantors and the
Lenders, the obligations of Borrower under this Agreement and the Notes, if any,
may be declared to be forthwith due and payable as provided in Article VIII (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Article VIII) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.
     SECTION 7.06. Instrument for the Payment of Money. Each Guarantor hereby
acknowledges that the guarantee in this Article VII constitutes an instrument
for the payment of money, and consents and agrees that any Lender or Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213 to the extent permitted thereunder.
     SECTION 7.07. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
     SECTION 7.08. Continuing Guarantee. The Guarantees in this Article VII are
continuing guarantees of payment, and shall apply to all Guaranteed Obligations
whenever arising.
     SECTION 7.09. Release of Guarantors. If at any time after the Closing Date
and in connection with the Guarantee of any Loan Party in this Article VII
(i) subject to the requirements of Section 5.11(c), in the case of a Foreign
Subsidiary, the Administrative Agent (after consultation with Borrower)
determines that in the case of any existing Guarantor, it would not be
commercially reasonable for such Guarantor to remain a Guarantor (taking into
account the expense (including taxes), the ability of Borrower or such Guarantor
to obtain any necessary approvals or consents required to be obtained under
applicable law (but have not been previously obtained) in connection therewith,
and the effectiveness and enforceability thereof under applicable law) or
(ii) such Guarantee becomes illegal under applicable law and such Loan Party
delivers to the Administrative Agent, the Lenders and the Collateral Agent a
legal opinion from its counsel to such effect, and no reasonable alternative
structure can be devised having substantially the same effect as the issuance of
a Guarantee that would not be illegal under applicable law, then, so long as
such Guarantor has been released or is contemporaneously released under any
other guaranty such Guarantor may be a party to, in case of each of the
immediately preceding clauses (i) and (ii), the Collateral Agent shall (at the
expense of Borrower) take all action necessary to release its security interest
in that portion of the Security Agreement Collateral owned by such Guarantor
(provided, however, that 66% of the Equity Interests of such Guarantor (and 100%
of the Equity Interests of any Domesticated Foreign Subsidiary) shall not be
released from the Security Agreement Collateral)), and such Guarantor shall be
released from its obligations in respect of the Guarantees in this Article VII
(such Guarantor being hereinafter

90



--------------------------------------------------------------------------------



 



referred to as a “Released Guarantor,” so long as it continues to be a
Non-Guarantor Subsidiary), which release from such Guarantees, in the case of an
event described in the immediately preceding clause (i), shall become effective
as of the closing of the last day of the taxable year that immediately precedes
the date that the Administrative Agent makes a determination described in such
clause (i); provided that, such Released Guarantor shall continue to be subject
to Section 5.11(b).
ARTICLE VIII
Events of Default
     In case of the happening of any of the following events (“Events of
Default”):
     (a) default shall be made in the payment of any principal of any Loan or
the reimbursement with respect to any LC Disbursement when and as the same shall
become due and payable, whether at the due date thereof (including a Term Loan
Repayment Date) or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;
     (b) default shall be made in the payment of any interest on any Loan or any
Fee or any other amount (other than an amount referred to in paragraph (a)
above) due under any Loan Document, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;
     (c) any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to any Loan Document, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;
     (d) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in Section 5.02, 5.03,
5.08, or 5.14 or in Article VI;
     (e) default shall be made in the due observance or performance by any
Company of any covenant, condition or agreement contained in any Loan Document
(other than those specified in paragraph (a), (b) or (d) above), or under any
Hedging Agreement entered into with any Lender or Affiliate of a Lender, and
such default shall continue unremedied or shall not be waived for a period of
30 days after the earlier of (i) an officer of such Company becoming aware of
such default or (ii) receipt by Borrower and such Company of notice from the
Administrative Agent or any Lender of such default; provided, however, that with
respect to any default in obligations under Section 5.09(a), such 30-day period
shall be extended if the relevant Company has commenced and continues diligently
to pursue prudent and necessary response actions and otherwise complies with
Section 5.09(b) and any applicable Environmental Laws;
     (f) any Company (other than any Immaterial Subsidiary) shall (i) fail to
pay any principal or interest, regardless of amount, due in respect of any
Indebtedness (other than the Obligations) when and as the same shall become due
and payable (after all applicable grace periods have expired); or (ii) fail to
observe or perform any other term, covenant,

91



--------------------------------------------------------------------------------



 



condition or agreement contained in any agreement or instrument evidencing or
governing any such Indebtedness if the effect of any failure referred to in this
clause (ii) is to cause, or to permit the holder or holders of such Indebtedness
or a trustee on its or their behalf (with or without the giving of notice, the
lapse of time or both) to cause, such Indebtedness to become due prior to its
stated maturity; provided that, it shall not constitute an Event of Default
pursuant to this paragraph (f) unless the aggregate amount of all such
Indebtedness referred to in clauses (i) and (ii) exceeds $10.0 million at any
one time;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Company (other than any Immaterial Subsidiary), or of a
substantial part of the property or assets of any Company (other than any
Immaterial Subsidiary), under the Bankruptcy Code, or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law; (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of any Company; or (iii) the
winding-up or liquidation of any Company (other than any Immaterial Subsidiary);
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;
     (h) any Company (other than any Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking relief
under the Bankruptcy Code, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in paragraph (g) above; (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Company (other than any Immaterial Subsidiary) or for a
substantial part of the property or assets of any Company (other than any
Immaterial Subsidiary); (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding; (v) make a general
assignment for the benefit of creditors; (vi) become unable, admit in writing
its inability or fail generally to pay its debts as they become due; (vii) take
any action for the purpose of effecting any of the foregoing; or (viii) wind up
or liquidate (except as otherwise permitted under Section 6.04);
     (i) one or more judgments for the payment of money in an aggregate amount
in excess of $10.0 million (to the extent not covered by insurance as to which
the insurer does not dispute coverage thereof) shall be rendered against any
Company or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed;
     (j) an ERISA Event occurs, an event of noncompliance with respect to any
Foreign Plan occurs or, if the present value of the accrued benefit liabilities
(whether or not vested) under any Foreign Plan that is funded, determined as of
the end of the most recently ended fiscal year of the respective Loan Party on
the basis of actuarial assumptions proper under applicable foreign law, exceeds
the current value of the assets of such Foreign Plan by more than $2.5 million,
that in the opinion of the Required Lenders, when taken together with all other
such ERISA Events, noncompliance and underfunding, could reasonably be expected
to result in liability to any Company or its ERISA Affiliates in an aggregate
amount exceeding $2.5 million;

92



--------------------------------------------------------------------------------



 



     (k) any security interests and Liens on an asset or assets of the Loan
Parties whose fair market value in the aggregate is greater than $500,000,
purported to be created by any Security Document shall cease to be in full force
and effect, or shall cease to give the Collateral Agent, for the benefit of the
Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Documents (including a perfected first
priority security interest in and Lien on all of the Collateral thereunder
(except as otherwise expressly provided in such Security Documents)) in favor of
the Collateral Agent, or shall be asserted by Holdings, Borrower or any other
Loan Party not to be a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement or such Security Document) security
interest in or Lien on the Collateral covered thereby;
     (l) any Guarantee or any Security Document shall cease to be in full force
and effect, except to the extent expressly permitted to be released hereunder in
accordance with Section 7.09;
     (m) any Loan Document or any material provisions thereof shall at any time
and for any reason be declared by a court of competent jurisdiction to be null
and void, or a proceeding shall be commenced by any Loan Party or any other
person, or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny that it has any
liability or obligation for the payment of principal or interest or other
obligations purported to be created under any Loan Document; or
     (n) there shall have occurred a Change in Control;
then, and in every such event (other than an event described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to Borrower, take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments (including any unused
Term Loan Commitments); (ii) declare the Loans then outstanding to be forthwith
due and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower and the Guarantors, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and (iii)
direct Borrower to pay (and Borrower hereby agrees upon receipt of such notice,
or upon the occurrence of any event specified in paragraph (g) or (h) above to
pay) to the Administrative Agent such additional amounts of cash, to be invested
in Cash Equivalents and held as security for Borrower’s reimbursement
Obligations in respect of Letters of Credit then outstanding, equal to the LC
Exposure at such time. In any event described in paragraph (g) or (h) above, the
Commitments (including any unused Term Loan Commitments) shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by
Borrower and the Guarantors, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

93



--------------------------------------------------------------------------------



 



ARTICLE IX
Collateral Account; Application of Collateral Proceeds
     SECTION 9.01. Collateral Account.
     (a) The Collateral Agent is hereby authorized to establish and maintain at
its office at 4 World Financial Center, 22nd Floor, New York, NY 10080,
Attention: Nancy Meadows, in the name of the Collateral Agent with a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, NY 10036,
Attention: Robert A. Copen and pursuant to a Control Agreement, a restricted
deposit account designated “Collateral Account.” Each Loan Party shall deposit
into the Collateral Account from time to time (i) the cash proceeds of any of
the Collateral (including pursuant to any disposition thereof) to the extent
contemplated herein or in any other Loan Document, and (ii) any cash such Loan
Party is required to pledge as additional collateral security hereunder pursuant
to the Loan Documents.
     (b) The balance from time to time in the Collateral Account shall
constitute part of the Collateral and shall not constitute payment of the
Obligations until applied as hereinafter provided. So long as no Event of
Default has occurred and is continuing or will result therefrom, the Collateral
Agent shall, within two Business Days of receiving a request of the applicable
Loan Party for release of cash proceeds constituting (i) Net Cash Proceeds from
the Collateral Account, remit such cash proceeds on deposit in the Collateral
Account to or upon the order of such Loan Party, so long as such Loan Party has
satisfied the conditions relating thereto set forth in Section 9.02; (ii) Net
Cash Proceeds from any sale or other disposition of Collateral from the
Collateral Account, remit such cash proceeds on deposit in the Collateral
Account, so long as such Loan Party has satisfied the conditions relating
thereto set forth in Section 9.02; and (iii) with respect to the LC Sub-Account
at such time as all Letters of Credit shall have been terminated and all of the
liabilities in respect of the Letters of Credit have been indefeasibly paid in
full. At any time following the occurrence and during the continuance of an
Event of Default, the Collateral Agent may (and, if instructed by the Required
Lenders as specified herein, shall) in its (or their) discretion apply or cause
to be applied (subject to collection) the balance from time to time outstanding
to the credit of the Collateral Account to the payment of the Obligations in the
manner specified in Section 9.03, subject, however, in the case of amounts
deposited in the LC Sub-Account, to the provisions of Sections 2.17(j) and 9.03.
The Loan Parties shall have no right to withdraw, transfer or otherwise receive
any funds deposited in the Collateral Account except to the extent specifically
provided herein.
     (c) Amounts on deposit in the Collateral Account shall be invested from
time to time in Cash Equivalents as the applicable Loan Party (or, after the
occurrence and during the continuance of an Event of Default, the Collateral
Agent) shall determine, which Cash Equivalents shall be held in the name and be
under the control of the Collateral Agent (or any sub-agent); provided that, at
any time after the occurrence and during the continuance of an Event of Default,
the Collateral Agent may (and, if instructed by the Required Lenders as
specified herein, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such Cash Equivalents and to apply or cause to be
applied the proceeds thereof to the payment of the Obligations in the manner
specified in Section 9.03.

94



--------------------------------------------------------------------------------



 



     (d) Amounts deposited into the Collateral Account as cover for liabilities
in respect of Letters of Credit under any provision of this Agreement requiring
such cover shall be held by the Administrative Agent in a separate sub-account
designated as the “LC Sub-Account” (the “LC Sub-Account”).
     SECTION 9.02. Proceeds of Casualty Events and Collateral Dispositions.
     (a) So long as no Event of Default shall have occurred and be continuing,
in the event there shall be any Net Cash Proceeds in respect of any Casualty
Event or from any Asset Sale of Collateral, the applicable Loan Party shall have
the right, at such Loan Party’s option, to apply such Net Cash Proceeds in
accordance with the applicable provisions of this Agreement.
     (b) In the event any Net Cash Proceeds are required to be deposited in the
Collateral Account in accordance with Section 2.10, the Collateral Agent shall
not release any part of such Net Cash Proceeds until the applicable Loan Party
has furnished to the Collateral Agent (i) an Officers’ Certificate setting
forth: (A) a brief description of the reason for the release, (B) the dollar
amount of the expenditures to be made, or costs incurred by such Loan Party in
connection with such release and (C) each request for payment shall be made on
at least ten day’s prior notice to the Collateral Agent and such request shall
state that the properties acquired in connection with such release have a fair
market value at least equal to the amount of such Net Cash Proceeds requested to
be released from the Collateral Account; and (ii) all security agreements and
other items required by the provisions of Sections 5.11 and 5.12 to, among other
things, subject such reinvestment properties or assets to the Lien of the
Security Documents in favor of the Collateral Agent, for its benefit and for the
benefit of the other Secured Parties.
     SECTION 9.03. Application of Proceeds. The proceeds received by the
Collateral Agent in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Collateral Agent of its remedies shall be applied, together with any other sums
then held by the Collateral Agent pursuant to this Agreement, promptly by the
Collateral Agent as follows:
     (a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization, including
compensation to the Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by the Collateral Agent in
connection therewith, together with interest on each such amount at the highest
rate then in effect under this Agreement from and after the date such amount is
due, owing or unpaid until paid in full;
     (b) Second, to the payment of all other reasonable costs and expenses of
such sale, collection or other realization, including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;
     (c) Third, without duplication of amounts applied pursuant to clauses (a)
and (b) above, to the indefeasible payment in full in cash, pro rata, of
(i) interest, principal and other amounts constituting Obligations (other than
the Obligations arising under the Interest Rate Protection Agreements), in each
case equally and ratably in accordance with

95



--------------------------------------------------------------------------------



 



the respective amounts thereof then due and owing and (ii) the Obligations
arising under the Interest Rate Protection Agreements in accordance with the
terms of the Interest Rate Protection Agreements; and
     (d) Fourth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns).
In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (c) of this Section 9.03, the Loan Parties
shall remain liable for any deficiency.
ARTICLE X
The Administrative Agent and the Collateral Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent (it being understood that reference in this Article X to
the Administrative Agent shall be deemed to include the Collateral Agent) as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing; (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by the
Loan Documents that the Administrative Agent is required to exercise in writing
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 11.02); and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall not be deemed to have
knowledge of any Default or an Event of Default unless and until written notice
of a Default is given to the Administrative Agent by Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document; (ii) the contents of any certificate,
report or other document delivered thereunder or in connection therewith;
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document; (iv) the validity,
enforceability, effectiveness or

96



--------------------------------------------------------------------------------



 



genuineness of any Loan Document or any other agreement, instrument or document;
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person.
     The Administrative Agent also may rely upon any statement made to it orally
or by telephone and believed by it to be made by the proper person, and shall
not incur any liability for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to the Affiliates of each Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
     The Administrative Agent may resign as administrative agent hereunder at
any time upon at least 30-days’ prior notice to the Lenders, the Issuing Bank
and Borrower. Upon any such resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor from among the
Lenders. If no successor shall have been so appointed by the Required Lenders or
shall have accepted appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent, which successor shall be a commercial banking institution
organized under the laws of the United States (or any state thereof) or a United
States branch or agency of a commercial banking institution, and having combined
capital and surplus of at least $250.0 million; provided, however, that if such
retiring Administrative Agent is unable to find a commercial banking institution
which is willing to accept such appointment and which meets the qualifications
set forth above, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective, and the Lenders shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Required Lenders appoint a successor as provided above. Upon the
acceptance by a successor of its appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article X and Section 11.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Affiliates in respect of any actions taken or
omitted to be taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each

97



--------------------------------------------------------------------------------



 



Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
     The Lenders identified in this Agreement, the Co-Syndication Agents and the
Co-Documentation Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, neither the Co-Syndication Agents nor
the Co-Documentation Agents shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the Co-Syndication Agents and the Co-Documentation Agents as it
makes with respect to the Administrative Agent or any other Lender in this
Article X. Notwithstanding the foregoing, the parties hereto acknowledge that
the Co-Documentation Agents and Co-Syndication Agents hold such titles in name
only, and that such titles confer no additional rights or obligations relative
to those conferred on any Lender hereunder.
ARTICLE XI
Miscellaneous
     SECTION 11.01. Notices. Notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

  (a)   if to any Loan Party, to Borrower at:

Herbalife International, Inc.
1800 Century Park East
Los Angeles, California 90067
Attention: William D. Lowe
Phone: (310) 410-9600
Telecopy No.: (310) 557-3913;
With a copy to:
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067-3026
Attention: Brian D. Kilb, Esq.
Phone: (310) 552-8500
Telecopy No.: (310) 551-8741;

  (b)   if to the Administrative Agent or the Collateral Agent, to it at:

Merrill Lynch Capital Corporation
4 World Financial Center
22nd Floor
New York, New York 10080
Attention: Nancy Meadows

98



--------------------------------------------------------------------------------



 



Phone: (212) 449-2879
Telecopy No.: (212) 738-1186
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, NY 10036
Attention: Robert A. Copen
Phone: (212) 735-3536
Telecopy No.: (917) 777-3536; and
     (c) if to a Lender, to it at its address (or telecopy number) set forth on
Annex II or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or by certified or registered mail, in each case delivered, sent or
mailed (properly addressed) to such party as provided in this Section 11.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 11.01, and failure to deliver courtesy copies of
notices and other communications shall in no event affect the validity or
effectiveness of such notices and other communications.
     SECTION 11.02. Waivers; Amendment.
     (a) No failure or delay by the Administrative Agent, the Collateral Agent,
the Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Collateral Agent, the Issuing Bank
and the Lenders hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 11.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the written consent of the Required Lenders; provided
that, no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender; (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon,

99



--------------------------------------------------------------------------------



 



or reduce any Fees payable hereunder, without the written consent of each Lender
affected thereby (except in connection with any waiver of the applicability of
any post-default increase in interest rates); (iii) postpone the maturity of any
Loan, or any scheduled date of payment of or installment otherwise due on the
principal amount of any Term Loan under Section 2.09, or the required date of
reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment or
postpone the scheduled date of expiration of any Letter of Credit beyond the
Revolving Maturity Date, without the written consent of each Lender affected
thereby; (iv) change Section 2.14(b) or (c) in a manner that would alter the pro
rata sharing of payments or set-offs required thereby without the written
consent of each Lender; (v) change the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document (including this
Section 11.02(b)) specifying the number or percentage of Lenders (or Lenders of
any Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder without the written consent of
each Lender (or each Lender of such Class, as the case may be); (vi) except as
otherwise expressly permitted under this Agreement, (A) release Holdings,
Parent, Cayman III, any of the LuxCos and WH Capital from their respective
Guarantees or limit its liability in respect of such Guarantee or (B) release
all or substantially all of the Subsidiary Guarantors from their Guarantees, or
limit the liability of all or substantially all of the Subsidiary Guarantors in
respect of their Guarantees, in each case without the written consent of each
Lender; (vii) release all or substantially all of the Collateral from the Liens
of the Security Documents or alter the relative priorities of the Obligations
entitled to the Liens of the Security Documents (except in connection with
securing additional Obligations equally and ratably with the other Obligations),
in each case without the written consent of each Lender; or (viii) change any
provisions of any Loan Document in a manner that by its terms adversely affects
the rights in respect of payments due to Lenders holding Loans of any Class
differently than those holding Loans of any other Class without the written
consent of Lenders holding a majority in interest of the outstanding Loans and
unused Commitments of each affected Class; provided further that, (1) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Collateral Agent, or the Issuing Bank without the
prior written consent of the Administrative Agent, the Collateral Agent, or the
Issuing Bank, as the case may be; and (2) any waiver, amendment or modification
of this Agreement that by its terms affects the rights or duties under this
Agreement of the Revolving Lenders (but not the Term Lenders) or the Term
Lenders (but not the Revolving Lenders) may be effected by an agreement or
agreements in writing entered into by Borrower and the requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section 11.02(b) if such Class of Lenders were the only Class
of Lenders hereunder at the time. Notwithstanding the foregoing, any provision
of this Agreement may be amended by an agreement in writing entered into by
Borrower, the Required Lenders and the Administrative Agent (and, if its rights
or obligations are affected thereby, the Issuing Bank) if (x) by the terms of
such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (y) at the time such amendment becomes effective, each Lender not consenting
thereto receives payment in full of the principal of and interest accrued on
each Loan made by it and all other amounts owing to it or accrued for its
account under this Agreement.

100



--------------------------------------------------------------------------------



 



     (c) If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement as contemplated by
Section 11.02(b), the consent of the Required Lenders is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrower shall have the right to replace one or more of such
non-consenting Lender or Lenders (so long as all non- consenting Lenders are so
replaced) with one or more persons pursuant to Section 2.16 so long as at the
time of such replacement each such new Lender consents to the proposed change,
waiver, discharge or termination.
     SECTION 11.03. Expenses; Indemnity.
     (a) Borrower agrees to pay all reasonable out-of-pocket expenses (including
reasonable legal fees and expenses of counsel, expenses incurred in connection
with due diligence and travel, courier, reproduction, printing and delivery
expenses) incurred by the Administrative Agent, the Arrangers and the Issuing
Bank in connection with the syndication of the credit facilities provided for
herein and the preparation, execution and delivery, administration of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications, enforcement costs or waivers of the provisions hereof or thereof
(whether or not the transactions hereby or thereby contemplated shall be
consummated), or incurred by the Administrative Agent, the Arrangers or any
Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made or Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Skadden, Arps, Slate, Meagher &
Flom LLP, special counsel for the Administrative Agent and the Collateral Agent
(and one local counsel in each foreign jurisdiction where the Administrative
Agent deems such local counsel advisable and any additional counsel to the
Lenders required in the event of a conflict of interest), and, in connection
with any such enforcement or protection, the fees, charges and disbursements of
any consultants and advisors in connection with any out-of-court workout or in
any bankruptcy case.
     (b) Except to the extent otherwise limited in accordance with applicable
Requirements of Law as described in Annex III attached hereto, the Loan Parties
agree, jointly and severally, to indemnify the Agents, the Arrangers, each
Lender, and the Issuing Bank, each Affiliate of any of the foregoing persons,
and each of their respective directors, officers, trustees, employees and agents
(each such person being called an “Indemnitee”) against, and to hold each
Indemnitee harmless from, all reasonable out-of-pocket costs and any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) any
actual or proposed use of the proceeds of the Loans or issuances of Letters of
Credit; (ii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto; or (iii) any
actual or alleged presence or Release or threatened Release of Hazardous
Materials, on, under or from any property owned, leased or operated by any
Company, or any Environmental Claim related in any way to any Company; provided
that, such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the bad faith, gross negligence or willful
misconduct of such Indemnitee. No Loan Party shall assert any claim against any
Indemnitee for special, indirect, consequential, punitive or exemplary damages
on any theory of liability in

101



--------------------------------------------------------------------------------



 



connection in any way with this Agreement or any Loan Document or any agreement
or instrument contemplated hereby or thereby or referred to herein or therein,
the transactions contemplated hereby or thereby, any Loan, Letter of Credit or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith.
     (c) The provisions of this Section 11.03 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the expiration of any Letter of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agents, the Arrangers, the Issuing Bank or any Lender. All amounts due
under this Section 11.03 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.
     (d) To the extent that the Loan Parties fail to pay any amount required to
be paid by it to the Agents, the Arrangers or the Issuing Bank under
Section 11.03(a) or (b), each Lender severally agrees to pay to the Agents, the
Arrangers or the Issuing Bank, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against any of the Agents, the
Arrangers or the Issuing Bank in its capacity as such. For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Exposure, outstanding Term Loans and unused Commitments at
the time.
     SECTION 11.04. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that no Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder (except in a transaction permitted
under Section 6.04(f) or 6.04(g)) without the prior written consent of each
Lender (and any attempted assignment or transfer by any Loan Party without such
consent shall be null and void). Nothing in this Agreement, express or implied,
shall be construed to confer upon any person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Affiliates of each of the Agents, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Any Lender may assign to one or more assignees (other than Holdings or
any of its Affiliates or Subsidiaries) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that, (i) except in the case of
an assignment to a Lender, an Affiliate of a Lender or a Lender Affiliate, each
of Borrower and the Administrative Agent (and, in the case of an assignment of
all or a portion of a Revolving Commitment or any Lender’s obligations in
respect of its LC Exposure, the Issuing Bank) must give their prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed); (ii) except in the case of an assignment to a Lender, an Affiliate of
a Lender or a Lender Affiliate, any assignment made in connection with the
primary syndication of

102



--------------------------------------------------------------------------------



 



the Commitment and Loans by the Arrangers or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall be in a principal
amount that is an integral multiple of $500,000 and not less than $1.0 million,
unless each of Borrower and the Administrative Agent otherwise consent;
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (iii) shall not be construed to prohibit the assignment
of a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans; (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance; and (v) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire; provided further
that, any consent of Borrower otherwise required under this Section 11.04(b)
shall not be required if a Default or an Event of Default under Article VIII has
occurred and is continuing. Subject to acceptance and recording thereof pursuant
to Section 11.04(d), from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement (provided that, any
liability of Borrower to such assignee under Section 2.12, 2.13 or 2.15 shall be
limited to the amount, if any, that would have been payable thereunder by
Borrower in the absence of such assignment), and the assigning Lender thereunder
shall, to the extent of the interest assigned by such Assignment and Acceptance,
be released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.12, 2.13, 2.15
and 11.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.04(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.04(e).
     (c) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices in Stamford, Connecticut a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive and Borrower, the Administrative Agent, the
Issuing Bank and the Lenders may treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder) and any
written consent to such assignment required by Section 11.04(b), together with
payment to the Administrative Agent of a registration and processing fee of
$3,500 (provided that the Administrative Agent may, in its sole discretion,
waive any such fee), the Administrative Agent shall accept such Assignment and
Acceptance and record the information

103



--------------------------------------------------------------------------------



 



contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 11.04(d).
     (e) Any Lender may, without the consent of Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that, (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce the Loan
Documents and to approve any amendment, modification or waiver of any provision
of the Loan Documents; provided that, such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
11.02(b) that affects such Participant. Subject to Section 11.04(f), Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.12,
2.13 and 2.15 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 11.04(b), provided, that the
respective Lender shall provide to the Borrower written notice of the name and
address of such Participant, which notice may be delivered via email or
facsimile, in each case, with a copy thereof to the Borrower via U.S. mail. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.08 as though it were a Lender; provided that, such
Participant agrees to be subject to Section 2.14(c) as though it were a Lender,
provided, further, that the respective Lender shall provide to the Borrower
written notice of the name and address of such Participant, which notice may be
delivered via email or facsimile, in each case, with a copy thereof to the
Borrower via U.S. mail.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.12, 2.13 or 2.15 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the prior
written consent of Borrower. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.15 unless
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of Borrower, to comply with Section 2.15(e)
as though it were a Lender.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and the other provisions of this Section 11.04 shall not apply to
any such pledge or assignment of a security interest; provided that, no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
     SECTION 11.05. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan

104



--------------------------------------------------------------------------------



 



Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agents, the Issuing Bank or any Lender may have had notice or knowledge
of any Default or Event of Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.12, 2.14, 2.15 and 11.03 and
Article X shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
     SECTION 11.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents, the Commitment Letter and the Fee Letter constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.
     SECTION 11.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 11.08. Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final (other than deposits in trust accounts)) at any time held
and other obligations at any time owing by such Lender or Affiliate to or for
the credit or the account of any Loan Party against any of and all the
obligations of any Loan Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section 11.08 are in addition to other
rights and remedies (including other rights of set-off) that such Lender may
have.
     SECTION 11.09. Governing Law; Jurisdiction; Consent to Service of Process.
     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

105



--------------------------------------------------------------------------------



 



     (b) Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to any
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.
     (c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in Section 11.09(b). Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 11.01. Nothing in this Agreement
or any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.
     SECTION 11.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.10.
     SECTION 11.11. Headings. Article and section headings and the table of
contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 11.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Lender Affiliates’ directors,

106



--------------------------------------------------------------------------------



 



officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential pursuant to the terms hereof); (b) to the
extent requested by any regulatory authority; (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section 11.12, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to Borrower and
its obligations; (g) with the consent of Borrower; or (h) to the extent such
Information (i) is publicly available at the time of disclosure or becomes
publicly available other than as a result of a breach of this Section 11.12, or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than Borrower or any
Subsidiary. For the purposes of this Section 11.12, “Information” shall mean all
information received from a Company or any Subsidiary on a confidential basis
relating to a Company or any Subsidiary or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by Borrower or any
Subsidiary. Any person required to maintain the confidentiality of Information
as provided in this Section 11.12 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord to
its own confidential information.
     SECTION 11.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 11.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     SECTION 11.14. USA Patriot Act Notice. Each Lender and the Agents (for the
Agents and not on behalf of any Lender) hereby notifies Borrower that pursuant
to the requirements of the USA Patriot Act (Title III of Pub. L. 107-5 (signed
into law on October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies Borrower, which information includes the name
and address of Borrower and other information that will allow such Lender or the
Agent, as applicable, to identify Borrower in accordance with the Act.
[signature pages follow]

107



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  HERBALIFE INTERNATIONAL, INC.,         a Nevada corporation,
as Borrower    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH CAPITAL CORPORATION,         a Nevada corporation, as a
Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL OF AMERICA, INC.,         a Nevada
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL OF EUROPE, INC.,         a California
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL COMMUNICATIONS, INC.,         a
California corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



             
 
                HERBALIFE INTERNATIONAL DISTRIBUTION, INC.,         a California
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE TAIWAN, INC.,         a California corporation, as a
Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL (THAILAND), LTD.,         a California
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL DO BRASIL LTDA.,         a corporation
dually organized in Brazil and Delaware, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  HERBALIFE LTD.,         a Cayman Islands exempted company with
limited liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH INTERMEDIATE HOLDINGS LTD.,         a Cayman Islands exempted
company with limited liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HBL LTD.,         a Cayman Islands exempted company with limited
liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HV HOLDINGS LTD.,         a Cayman Islands exempted company with
limited liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE DISTRIBUTION LTD.,         a Cayman Islands exempted
company with limited liability, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  WH LUXEMBOURG HOLDINGS S.à.R.L.,         a Luxembourg
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HLF LUXEMBOURG HOLDINGS S.à R.L.,         a Luxembourg
corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,         a
Luxembourg corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE INTERNATIONAL LUXEMBOURG S.à.R.L.,         a
Luxembourg corporation, as a Guarantor    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                HERBALIFE LUXEMBOURG DISTRIBUTION S.à.R.L.,         a Luxembourg
corporation, as a Guarantor    
 
  By:        
 
           
 
      Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,        
as Joint Lead Arranger and Joint Bookrunner    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                MERRILL LYNCH CAPITAL CORPORATION,         as a Lender,
Administrative Agent and Collateral Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  J.P. MORGAN SECURITIES INC.,         as Joint Lead Arranger,
Joint Bookrunner and Co-Syndication Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A.,         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  MORGAN STANLEY SENIOR FUNDING, INC.,         as Joint Lead
Arranger, Joint Bookrunner and Co-Syndication Agent    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                MORGAN STANLEY & CO. INCORPORATED,         as a Lender    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH, as Co-Documentation Agent, a Lender
and Issuing Bank    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  HSBC BANK USA, NATIONAL ASSOCIATION, as Co-Documentation Agent
and a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Co-Documentation Agent and a Lender
   
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  FORTIS CAPITAL CORP., as Co-Documentation Agent and a Lender  
 
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CITICORP USA, INC., as Co-Documentation Agent and a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



                  [LENDERS], as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Credit Agreement

 



--------------------------------------------------------------------------------



 



Annex I
Amortization Table

          Date   Term Loan Amount
December 31, 2006
  $ 500,000  
March 31, 2007
  $ 500,000  
June 30, 2007
  $ 500,000  
September 30, 2007
  $ 500,000  
December 31, 2007
  $ 500,000  
March 31, 2008
  $ 500,000  
June 30, 2008
  $ 500,000  
September 30, 2008
  $ 500,000  
December 31, 2008
  $ 500,000  
March 31, 2009
  $ 500,000  
June 30, 2009
  $ 500,000  
September 30, 2009
  $ 500,000  
December 31, 2009
  $ 500,000  
March 31, 2010
  $ 500,000  
June 30, 2010
  $ 500,000  
September 30, 2010
  $ 500,000  
December 31, 2010
  $ 500,000  
March 31, 2011
  $ 500,000  
June 30, 2011
  $ 500,000  
September 30, 2011
  $ 500,000  
December 31, 2011
  $ 500,000  
March 31, 2012
  $ 500,000  
June 30, 2012
  $ 500,000  
September 30, 2012
  $ 500,000  
December 31, 2012
  $ 500,000  
March 31, 2013
  $ 500,000  
June 30, 2013
  $ 500,000  
Tranche B Maturity Date
  $ 186,500,000  

Annex I-1

 



--------------------------------------------------------------------------------



 



Annex II
Lenders’ Notice Information and Commitments

                  Lender   Revolving Commitment   Term Loan Commitment
Merrill Lynch Capital Corporation
  $ 5,000,000     $ 63,000,000  
JPMorgan Chase Bank, N.A.
  $ 15,000,000     $ 5,000,000  
Morgan Stanley Senior Funding, Inc.
  $ 5,000,000     $ 0  
HSBC Bank USA, National Association
  $ 12,000,000     $ 20,000,000  
Cooperatieve Centrale Raiffeisen-Boerenleenbank, B.A. “Rabobank International”,
New York Branch
  $ 12,000,000     $ 20,000,000  
Bank of America, N.A.
  $ 16,500,000     $ 0  
Citicorp USA, Inc.
  $ 16,500,000     $ 0  
Fortis Capital Corp.
  $ 5,000,000     $ 15,000,000  
General Electric Capital Corporation
  $ 0     $ 20,000,000  
The Governor and Company of the Bank of Ireland
  $ 0     $ 20,000,000  
Bayerische Hypo- Und Vereinsbank AG, New York Branch
  $ 5,000,000     $ 10,000,000  
Union Bank of California, N.A.
  $ 5,000,000     $ 10,000,000  
The CIT Group/Equipment Financing, Inc.
  $ 0     $ 10,000,000  
Comerica West Incorporated
  $ 3,000,000     $ 7,000,000  
 
               
Total
  $ 100,000,000     $ 200,000,000  
 
               

     
Merrill Lynch Capital Corporation
  JPMorgan Chase Bank, N.A.
 
   
Merrill Lynch Capital Corporation
  JPMorgan Chase Bank, N.A.
4 World Financial Center
  1999 Avenue of the Stars
22nd Floor
  Floor 27
New York, NY 10080
  Los Angeles, CA 90067-6022
Attention: Nancy Meadows
  Attention: Jana Chiat
Phone: (212) 449-2879
  Phone: (310) 760-7274
Telecopy No.: (212) 738-1186; and
  Telecopy No.: (310) 860-7110; and
 
   
Merrill Lynch Bank USA
  J.P. Morgan Securities Inc.
Attention: Document Compliance Specialist
  1999 Avenue of the Stars
15 West South Temple, 3rd FL
  Floor 27
Salt Lake City, UT 84101
  Los Angeles, CA 90067-6022

Annex II-1

 



--------------------------------------------------------------------------------



 



     
Phone: (801) 526-8300
  Attention: Lucy B. Nixon
Telecopy No.: (801) 531-7470
  Phone: (310) 860-7257
 
  Telecopy No.: (310) 860-7110
 
   
Morgan Stanley Senior Funding, Inc.
  HSBC Bank USA, National Association
 
   
Morgan Stanley Senior Funding, Inc.
  HSBC Bank USA, National Association
One Pierrepont Plaza, 7th Floor
  660 S. Figueroa Street, Suite 800
300 Cadman Plaza West
  Los Angeles, CA 90017
Brooklyn, NY 11201
  Attention: Steven Brennan
Attention: Joshua Rawlins/Darragh Dempsey
  Phone: (213) 553-8003
Phone: (718) 754-7291/1288
  Telecopy No.: (213) 553-8056
Telecopy No.: (718) 754-7249/7250
   
 
   
Cooperatieve Centrale
  Bank of America, N.A.
Raiffeisen-Boerenleenbank, B.A. “Rabobank
   
International”, New York Branch
  Bank of America, N.A.
 
  333 South Hope Street, Suite 1300
 
  Los Angeles, CA 90071-1406
Rabobank Support Services, Inc.
  Attention: Matthew Koenig
Corp. Services – Loan Admin.
  Phone: (213) 621-7190
10 Exchange Place, 16th Floor
  Telecopy No.: (213) 621-3612
Jersey City, NJ 07302
   
Attention: Alishia Hazell
   
Phone: (201) 449-5319
   
Telecopy No.: (201) 449-5326; and
   
 
   
Rabobank International
   
13355 Noel Road, Suite 1000
   
Dallas, TX 75240
   
Attention: J. David Thomas
   
Phone: (972) 419-5266
   
Telecopy No.: (972) 419-6315
   
 
   
Citicorp USA, Inc.
  Fortis Capital Corp.
 
   
Citicorp USA, Inc.
  Fortis Capital Corp.
388 Greenwich Street, 21st Floor
  Two Emarcadero Center, Suite 1330
New York, NY 10013
  San Francisco, CA 94111
Attention: Rory Boyle
  Attention: Ignacio Solveyra
Phone: (212) 816-7964
  Phone: (415) 283-3009
Telecopy No.: (646)291-1866
  Telecopy No.: (415) 283-3013

Annex II-2

 



--------------------------------------------------------------------------------



 



     
General Electric Capital Corporation
  The Governor and Company of the Bank of Ireland
 
   
General Electric Capital Corporation
   
Corporate Financial Services
  The Governor and Company of the Bank of
201 Merritt 7, P.O. Box 5201
  Ireland
Norwalk, CT 06856-5201
  Bank of Ireland Leveraged Finance
Attention: Ante Sucic
  U.S. Representative Office
Phone: (203) 956-4223
  75 Holly Hill Lane
Telecopy No.: (203) 956-4003
  Greenwich, CT 06830
 
  Attention: Eimear Lillis
 
  Phone: (203) 861-8969
 
  Telecopy No.: (203) 552-0656
 
   
Bayerische Hypo- Und Vereinsbank AG,
New York Branch
  Union Bank of California, N.A.
 
  Union Bank of California, N.A.
Bayerische Hypo- Und Vereinsbank AG, New
  445 S. Figueroa Street
York Branch
  Los Angeles, CA 90071
150 East 42nd Street
  Attention: Gail Boyle
New York, NY 10017
  Phone: (213) 236-5076
Attention: Marianne Weinzinger
  Telecopy No.: (213) 236-7558
Phone: (212) 672-5352
   
Telecopy No.: (212) 672-5530
   
 
   
The CIT Group/Equipment Financing, Inc.
  Comerica West Incorporated
 
   
The CIT Group/Equipment Financing, Inc.
  Comerica Bank
CIT Syndicated Loan Group
  611 Anton Boulevard, 4th Floor
One Stamford Plaza, 263 Tresser Blvd, 9th
  Costa Mesa, CA 92626
Floor
  Attention: Elise Walker
Stamford, CT 06901
  Phone: (714) 433-3226
Attention: Vincent J. Devito
  Telecopy No.: (714) 433-3236
Phone: (203) 564-1423
   
Telecopy No.: (203) 564-1482
   

Annex II-3

 



--------------------------------------------------------------------------------



 



Annex III
Limitations on Guarantees and Indemnities Under Applicable Foreign Laws
Limitations on the Guarantee Herbalife International Do Brasil Ltda.
Central bank approval is necessary if cash has to be sent out of Brazil for the
Guarantee.
Limitations on the Guarantee Herbalife International (Thailand) Ltd.
Under the Exchange Control Law, to collect on the Guarantee the beneficiary must
receive approval from the Bank of Thailand to remit money.
Limitation on the Guarantee by Herbalife International Luxembourg S.à.R.L. and
Herbalife Luxembourg Distributions S.à.R.L.
The obligations and liabilities of any guarantor which is incorporated under the
laws of Luxembourg under this guarantee shall be limited, at any time, to an
aggregate amount not exceeding ninety percent (90%) of such Guarantor’s capitaux
propres where capitaux propres means such Luxembourg Guarantor’s shareholders’
equity (including the share capital, share premium, legal and statutory
reserves, other reserves, profits or losses carried forward, investment
subsidies and regulated provisions) as shown on the latest financial statements
(“comptes annuels”) available at the date of the relevant payment hereunder and
approved by the shareholders of the Guarantors and certified by the statutory or
the independent auditor, as the case may be.
Annex III-1

 



--------------------------------------------------------------------------------



 



SCHEDULE l.01(a)
DEPOSIT ACCOUNTS
See attached
1.01(a)-1

 

 



--------------------------------------------------------------------------------



 



HERBALIFE INTERNATIONAL BANKING RELATIONSHIPS

                      BANK NAME   BANK ADDRESS   ACCOUNT NAME   ACCOUNT #  
CURRENCY   PURPOSE Contact   Street                 Phone   City          
Country Cody   Category Fax   Country           Currency   Type
COUNTRY:
                   
 
                   
CityBank N.A.
  52 North Southern Rd,   Herbalife Inc [ILLEGIBLE] Ltd.   0-123041-033   THB  
Impact / CU. - AC
[ILLEGIBLE]
  [ILLEGIBLE], Bangkok,                
Account Manager
  Bangkok 10500                
Tel. (662) 232-2358 Direct Line
Fax. (662) 639-2475
                   
 
                   
Bangkok Bank
  77-87 Rankland Rd,   Herbalife Inc [ILLEGIBLE] Ltd.   106-4-56700-9   THB  
General / SV. - A/C
[ILLEGIBLE]
  [ILLEGIBLE]       108-3-14374-5   THB   General / CU. - A/C
Assistant Manager
  Bangkok 10330       108-3-14371-1   THB   Royalty / CU. - A/C
Tel. (662) 252-5815
Fax. (662) 253-[ILLEGIBLE]
                   
 
                   
[ILLEGIBLE] Commercial Bank
  1060 [ILLEGIBLE] Rd.,   Herbalife Inc [ILLEGIBLE] Ltd.   001-3-48854-4   THB  
General / CU. - A/C
Branch Manager
  Bangkok 10400                
Tel. (662) 256-1234
Tel. (662) 255-1609
                   
 
                   
[ILLEGIBLE] (Old name is Thal Farmers Bank)
  47/27 [ILLEGIBLE] Rd.,   Herbalife Inc [ILLEGIBLE] Ltd.   042-1-11540-0   THB
  General / CU. - A/C
[ILLEGIBLE]
  [ILLEGIBLE]                
Assistant to Branch Manager
  Bangkok 10330                
Tel. (662) 656-0275 – 83 Ext. 107
Fax (662) 253 - 1423
                   

             
REMARK
    (1 )   [ILLEGIBLE] INSTRUCTIONS
 
           
 
          CityBank — [ILLEGIBLE] Cash wine transfer, Only Citybank A/Cs, are in
used.
 
           
 
    (2 )   CASH BALANCE RESTRICTIONS
 
           
 
          Citybank — At the end of each month, the sum amount accrued on a daily
basis throughout that month have a minimum cash balance of $10 Million.
 
           
 
    (3 )   COMPUTER ACCESS
 
           
 
          Bangkok Bank — Computer has computer online with bank all the time and
has Automation System of T/R between A/C when Current Account is on debit side.
 
           
 
          [ILLEGIBLE] — Computer has computer online with bank all the time and
has Automation System of T/R between A/C when Current Account is on debit side.
 
           
 
          [ILLEGIBLE] — Computer has computer online with bank all the time and
has Automation System of T/R between A/C when Current Account is on debit side.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(b)
IMMATERIAL SUBSIDIARIES
Herbalife Foreign Sales Corporation
Herbalife Dominicana, S.A.
Herbalife Hungary Trading, Limited
Herbalife International Russia 1995 Ltd.
Herbalife International SDN. BHD.
Herbalife International Products N.V.
HBL Products, SA
HBL International Maroc SARL
Herbalife Europe Limited
Herbalife China, LLC
Promotions One, Inc.
Herbalife International de Colombia
Herbalife International del Ecuador
Herbalife Del Ecuador, S.A.
Herbalife International Costa Rica, Sociedad de Responsabilidad Limitada
HV Holdings, Ltd.
Herbalife Distribution Ltd.
HLF Luxembourg Holdings SaRL
HBL Ltd.
HIL Swiss International Gmbh
Herbalife Peru SRL
Herbalife Paraguay SRL
1.01(b)-1

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01(e)
SUBSIDIARY GUARANTORS
Herbalife International of America, Inc.
Herbalife International Communications, Inc.
Herbalife International Distribution, Inc.
Herbalife International of Europe, Inc.
Herbalife of Japan K.K.
Herbalife International (Thailand) Ltd.
Herbalife (U.K.) Limited
Herbalife Europe Limited
Herbalife International Do Brasil Ltda.
Herbalife International de Mexico, S.A. de C.V.
Herbalife Products de Mexico, S.A. de C.V.
Herbalife Taiwan, Inc.

 

1.01(e)-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.03
GOVERNMENTAL APPROVALS; COMPLIANCE WITH LAWS

(a)   Governmental Approvals.

None

(b)   Compliance with Laws.

None

(c)   Contractual Approvals.

None

(d)   Liens.

None

 

3.03-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.06(a)
SUBSIDIARIES; NON-GUARANTOR SUBSIDIARIES
Subsidiaries

                                      # of issued and             Jurisdiction
of   # of authorized   outstanding   Guarantor/     Name   Incorporation  
shares   shares   Non-Guarantor
 
                   
1.
  Herbalife International, Inc.   Nevada   100,000 shares   100,000 shares  
Borrower
 
                   
2.
  Herbalife International   Argentina   12,000 with the ability to increase  
12,000 shares   Non-Guarantor
 
  Argentina S.A.       up to 5 times by shareholder vote        
 
                   
3.
  Herbalife Australasia Pty, Ltd.   Australia   10,000 shares   10,000 shares  
Non-Guarantor
 
                   
4.
  Herbalife Foreign Sales Corporation   Barbados   Unlimited # of shares   1,000
shares   Non-Guarantor
 
                   
5.
  Herbalife International Belgium, S.A.   Belgium   200 shares   200 shares  
Non-Guarantor
 
                   
6.
  Herbalife International Do   Brazil   2,014,200 shares   2,014,200 shares  
Guarantor
 
  Brasil Ltda.   Delaware   100,000 shares   100,000 shares    
 
                   
7.
  Herbalife of Canada, Ltd.   Canada   Unlimited authorized number of shares  
100 shares   Non-Guarantor
 
                   
8.
  Herbalife (China) Health   China       Registered Capital   Non-Guarantor
 
  Products Ltd.           of $12,500,000    
 
                   
9.
  Herbalife International Costa Rica,   Costa Rica       2,000   Non-Guarantor
 
  Soceidad de Responsabilidad Limitada                

 

3.06(a)-1



--------------------------------------------------------------------------------



 



Subsidiaries

                                      # of issued and             Jurisdiction
of   # of authorized   outstanding   Guarantor/     Name   Incorporation  
shares   shares   Non-Guarantor
 
                   
10.
  Importadora Y Distribuidora Herbalife   Chile   30,000 shares   30,000 shares
  Non-Guarantor
 
  International de Chile, Limitada                
 
                   
11.
  Herbalife Denmark ApS   Denmark   200 shares   200 shares   Non-Guarantor
 
                   
12.
  Herbalife Dominicana, S.A.   Dominican Republic   400 shares   100 shares  
Non-Guarantor
 
                (Inactive)
 
                   
13.
  Herbalife Del Ecuador, S.A.   Ecuador   20,000 shares   10,000 shares  
Non-Guarantor
 
                   
14.
  Herbalife International Finland OY   Finland   4,000 shares   1,000 shares  
Non-Guarantor
 
                   
15.
  Herbalife International France, S.A.   France   50,000 shares   50,000 shares
  Non-Guarantor
 
                   
16.
  Herbalife International Deutschland GmbH   Germany   1 share   1 share  
Non-Guarantor
 
                   
17.
  Herbalife International Greece S.A.   Greece   2,000 shares   2,000 shares  
Non-Guarantor
 
                   
18.
  Herbalife International of Hong Kong Ltd.   Hong Kong   10,000 shares   100
shares   Non-Guarantor
 
                   
19.
  Herbalife Hungary Trading Limited   Hungary   12,500,000   12,500,000 shares  
Non-Guarantor
 
                   
20.
  Herbalife International India Private Limited   India   6,000,000 shares  
4,078,625 shares   Non-Guarantor
 
                   
21.
  PT Herbalife Indonesia   Indonesia   2000 shares   550 shares   Non-Guarantor
 
                   
22.
  Herbalife International of Israel (1990) Ltd.   Israel   15,100 shares   100
shares   Non-Guarantor
 
                   
23.
  Herbalife Italia S.p.A.   Italy   200,000 shares   200,000 shares  
Non-Guarantor
 
                   
24.
  Herbalife of Japan K.K.   Japan and Delaware   50 shares   50 shares  
Guarantor

 

3.06(a)-2



--------------------------------------------------------------------------------



 



Subsidiaries

                                      # of issued and             Jurisdiction
of   # of authorized   outstanding   Guarantor/     Name   Incorporation  
shares   shares   Non-Guarantor
 
                   
25.
  Herbalife Korea Co., Ltd.   Korea and Delaware   80,000 shares   35,000 shares
  Non-Guarantor
 
                   
26.
  Herbalife Products Malaysia SDN. BHD.   Malaysia   5,000,000 shares  
5,000,000 shares   Non-Guarantor
 
                   
27.
  Herbalife Internacional de Mexico, S.A. de   Mexico   5,000 shares   5,000
shares   Guarantor
 
  C.V.                
 
                   
28.
  Herbalife Products De Mexico, S.A. de C.V.   Mexico   10,000 shares   10,000
shares   Guarantor
 
                   
29.
  Herbalife International (Netherlands) B.V.   Netherlands   200,000 shares  
40,000 shares   Non-Guarantor
 
                   
30.
  Herbalife International Products N.V.   Netherlands Antilles   30,000 shares  
6,000 shares   Non-Guarantor
 
                   
31.
  Herbalife (NZ) Limited   New Zealand   10,000 shares   10,000 shares  
Non-Guarantor
 
                   
32.
  Herbalife Norway Products AS   Norway   50 shares   50 shares   Non-Guarantor
 
                   
33.
  Herbalife Paraguay SRL   Paraguay   1050 shares   1050 shares   Non-Guarantor
 
                   
34.
  Herbalife Peru SRL   Peru   12,000 shares   12,000 shares   Non-Guarantor
 
                   
35.
  Herbalife International Philippines, Inc.   Philippines   20,000,000 shares  
7,000,000 shares   Non-Guarantor
 
                   
36.
  Herbalife Polska Sp.z o.o   Poland   10,000 shares   100 shares  
Non-Guarantor
 
                   
37.
  Herbalife International, S.A.   Portugal   5,000 shares   5,000 shares  
Non-Guarantor
 
                   
38.
  Herbalife International Russia 1995 Ltd.   Israel   25,200 shares   100 shares
  Non-Guarantor
 
                   
39.
  Herbalife International Singapore, Pte. Ltd.   Singapore   1,000,000 shares  
97,000 shares   Non-Guarantor
 
                   
40.
  Herbalife International Espana, S.A.   Spain   112,920 shares   112,920 shares
  Non-Guarantor
 
                   
41.
  Herbalife Sweden Aktiebolag   Sweden   4,000 shares   1,000 shares  
Non-Guarantor

 

3.06(a)-3



--------------------------------------------------------------------------------



 



Subsidiaries

                                      # of issued and             Jurisdiction
of   # of authorized   outstanding   Guarantor/     Name   Incorporation  
shares   Shares   Non-Guarantor
 
                   
42.
  HBL Products, SA   Switzerland   100 shares   100 shares   Non-Guarantor
 
                   
43.
  Herbalife International Urunleri   Turkey   1,000 shares   1,000 shares  
Non-Guarantor
 
  Ticaret Ltd. Sirketi   Delaware   8,200 shares   8,200 shares    
 
                   
44.
  Herbalife (UK) Limited   England   200,000 shares   10,000 shares   Guarantor
 
                   
45.
  Herbalife Europe Limited   England   100 shares   1 share   Guarantor
 
                   
46.
  Vida Herbal Suplementos   Venezuela   1,000 shares   1,000 shares  
Non-Guarantor
 
  Alimenticios, C.A.
(Venezuela)

Vida Herbal Suplementos Alimenticios, C.A., LLC   Delaware   LLC 100% owned by
Herbalife International, Inc.   n/a    
 
  (Delaware)                
 
                   
47.
  Herbalife China, LLC   Delaware   LLC 100% owned by Herbalife International,
Inc   n/a   Non-Guarantor
 
                   
48.
  HIIP Investment Co., LLC   Delaware   Members:
40%: Herbalife International, Inc.
30%: Imitiaz Ebrahim
30%: Bimla Julie Holait   n/a   Non-Guarantor
 
                   
49.
  Limited Liability Company Herbalife International RS   Russian
Federation   Members:
99%: Herbalife International Luxembourg S.a.R.L.
1%: Herbalife International   n/a   Non-Guarantor
 
          Holding        

 

3.06(a)-4



--------------------------------------------------------------------------------



 



Subsidiaries

                                      # of issued and             Jurisdiction
of   # of authorized   outstanding   Guarantor/     Name   Incorporation  
shares   shares   Non-Guarantor
 
                   
50.
  Herbalife International of America, Inc.   Nevada   2,000,000 shares  
1,171,278 shares   Guarantor
 
                   
51.
  Herbalife International Communications, Inc.   California   1,000 shares   100
shares   Guarantor
 
                   
52.
  Herbalife International Distribution, Inc.   California   1,000 shares   100
shares   Guarantor
 
                   
53.
  Herbalife International of Europe, Inc.   California   1,000 shares   100
shares   Guarantor
 
                   
54.
  Promotions One, Inc.   California   1,000 shares   1,000 shares  
Non-Guarantor
 
                   
55.
  Herbalife International de Colombia, Inc.   California   1,000 shares   100
shares   Non-Guarantor
 
                   
56.
  Herbalife International South Africa, Ltd.   California   1,000 shares   100
shares   Non-Guarantor
 
                   
57.
  Herbalife International del Ecuador, Inc.   California   1,000 shares   100
shares   Non-Guarantor
 
                   
58.
  Herbalife Taiwan, Inc.   California   1,000 shares   100 shares   Guarantor
 
                   
59.
  Herbalife International (Thailand) Ltd.   California   1,000 shares   100
shares   Guarantor
 
                   
60.
  WH Capital Corporation   Nevada   1,000 shares   200 shares   Guarantor
 
                   
61.
  WH Intermediate Holdings Ltd.   Cayman Islands   50,000 shares   40,001 shares
  Guarantor
 
                   
62.
  HBL Ltd.   Cayman Islands   50,000 shares   100 share   Guarantor
 
                   
63.
  HV Holdings Ltd.   Cayman Islands   50,000 shares   1 share   Guarantor
 
                   
64.
  Herbalife Distribution Ltd.   Cayman Islands   50,000 shares   1 share  
Guarantor
 
                   
65.
  WH Luxembourg
Intermediate Holdings   Luxembourg   23,496 shares   23,496 shares   Guarantor

 

3.06(a)-5



--------------------------------------------------------------------------------



 



Subsidiaries

                                      # of issued and             Jurisdiction
of   # of authorized   outstanding   Guarantor/     Name   Incorporation  
shares   shares   Non-Guarantor
 
                   
 
  S.a.R.L.   Delaware   n/a   n/a    
 
                   
66.
  Herbalife International Luxembourg S.aR.L.   Luxembourg   50 shares   50
shares   Guarantor
 
                   
67.
  HLF Luxembourg Holdings S.a.R.L.   Luxembourg   496 shares   496 shares  
Guarantor
 
                   
68.
  WH Luxembourg Holdings S.a.R.L.   Luxembourg   23,636 shares   23,636 shares  
Guarantor
 
                   
69.
  Herbalife Luxembourg Distribution S.a.R.L.   Luxembourg   125 shares   125
shares   Guarantor
 
                   
70.
  HIL Swiss International GmBH   Switzerland   20,000 shares   20,000 shares  
Guarantor

Equity Interests not owned directly or indirectly by Holdings

              Subsidiary   Shareholders   Number of Shares  
Herbalife International France
  Gregory L. Probert     I  
PT Herbalife Indonesia
  Benny Hoedoro Hoed     275  
 
  Willy Siwu     275  
Herbalife International
  Gregory L. Probert     1  
 
  Gary Huang     1  
 
  Abelardo M. Tolentino Jr.     1  
 
  J. Harvey P. Ringler     1  
 
  Richard Goudis     1  
HBL Products. SA
  Gregory L. Probert     1  
 
  David Steel     1  
 
  G. Gard     1  
HIIP Investment Co., LLC
  Imtiaz Ebrahim     30 %
 
  Bimla Julie Holiat     30 %
 
         
Herbalife International India Private Limited
  HIIP Investment Co., LLC     24 %
Herbalife Products Malaysia SDN. BHD
  Naraliza Ayub     750,000  

  Mohd Dehalan Ahmad     750,000  
HIL Swiss International GmBH
  Robert A. Landolt     1,000  

 

3.06(a)-6



--------------------------------------------------------------------------------



 



SCHEDULE 3.07
LITIGATION
Herbalife International and certain of its distributors have been named as
defendants in a class action lawsuit filed July 16, 2003 in the Circuit Court of
Ohio County in the State of West Virginia (Mey v. Herbalife International, Inc.,
et al). The complaint alleges that certain telemarketing practices of certain
Herbalife International distributors violate the Telephone Consumer Protection
Act, or TCPA, and seeks to hold Herbalife International liable for the practices
of its distributors. More specifically, the plaintiffs’ complaint alleges that
several of Herbalife International’s distributors used pre-recorded telephone
messages and autodialers to contact prospective customers in violation of the
TCPA’s prohibition of such practices.
Herbalife and certain of its independent distributors have been named as
defendants in a purported class action lawsuit filed February 17, 2005 in the
Superior Court of California, County of San Francisco (Minton v. Herbalife
International, et al). The case was transferred to Los Angeles County. The
plaintiffs allege that the marketing practices of certain Herbalife independent
distributors and Herbalife violate various state laws prohibiting “endless chain
schemes,” insufficient disclosure in assisted marketing plans, unfair and
deceptive business practices and fraud and deceit. The plaintiffs allege that
the systems operated by certain independent distributors of Herbalife products
place too much emphasis on recruiting and encourage excessively large purchases
of product and promotional materials by distributors. The plaintiffs seek to
hold Herbalife vicariously liable for the actions of its independent
distributors and are seeking damages and injunctive relief.

 

3.07-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.08
MATERIAL AGREEMENTS
Indenture, dated as of March 8, 2004 between WH Holdings (Cayman Islands) Ltd.
(now known as Herbalife Ltd.), WH Capital Corporation and the Bank of New York,
as trustee, governing 9 1/2% Senior Subordinated Notes due 2010.

 

3.08-1



--------------------------------------------------------------------------------



 



SCHEDULE 3.18
INSURANCE
See attached

 

3.18-1



--------------------------------------------------------------------------------



 



HERBALIFE LTD.
Worldwide Insurance Policies
Fiscal Year 2006

                      POLICY   CARRIER INSURANCE TYPE   KEY COVERAGES  
REFERENCE   Add’l Notes
 
           
Policy Period 11/19/05 to 11/19/06
           
Products Liability
Bodily injury and property damages resulting from our products
$10 mil. Self-insured retention
  Worldwide
$15 mil. over $10 mil., excludes Ephedra, each occurrence and in aggregate
Claims made, Excludes product recall   959-1005-CLM-2005   Max Re Ltd., Bermuda
 
           
Excess Products Liability
Bodily injury and property damages resulting from our products 2nd Excess - New
Layer
  Worldwide
$15 mil excess $25 mil, excludes Ephedra Following form, Claims Made
$10 mil excess $40 mil, excludes Ephedra Maintenance SIR $250,000  
C004188/001

ELU722724/01/2005  
Allied World Assurance

AXIS Surplus Insurance
 
           
Policy Period 12/1/05 to 12/1/06
           
Property Coverage
R.E.,T.I., Personal Prop., EDP, Inventory, Business Income, etc.
  Worldwide
$75 mil. per occurrence, $10k Deduct.
$25 mil. Earthquake in Japan
$10 mil. Earthquake in Cal./$15
$15 mil Other
$25 mil Flood anywhere
Deductible= 5% of value, min. $100k
Inventory in Foreign warehouses   05DM00460000   Assicurazionni General
 
           
Difference in Conditions Property
R. E., T. I., Personal Prop., EDP, Inventory, Business Income, etc.
  USA
Earthquake, flood, EQ sprinkler $30 mil. excess over Generall Includes Memphis  
XHO216044200   ICW, Essex & Lioyd’s
 
           
Marine Open Cargo
Inventory only - all movements Includes inter and intra movements in foreign
countries (Pays loss at cost plus 50%) Includes TRIA
  Worldwide
Ocean- $2 mil per occur/aggreg. Truck, rail, air - $1 mil per occurrence Carson
Warehouse = $12 mil. Memphis Warehouse = $6 mil. Misc locations= $250k/ On Deck
$750k Deductible $10k Whse / $5k per shipment   AH85762   American Home
Assurance Includes
exhibition coverage
$500k
 
           
Foreign Package ($2m)
Personal injury liability/B.I.
  Worldwide except USA & Canada
$2 mil general aggregate / $1
mil each   CXC046609   ACE USA

 

1 of 3



--------------------------------------------------------------------------------



 



HERBALIFE LTD.
Worldwide Insurance Policies
Fiscal Year 2006

                      POLICY   CARRIER INSURANCE TYPE   KEY COVERAGES  
REFERENCE   Add’l Notes
 
           
Policy Period 12/16/05 to 12/15/06
           
Directors & Officers Liability
Protects Directors, Officers and Corporation from liability claims for errors,
breaches and wrongful acts Claims made polices Side A, B and C coverage





Excess Side A DIC Coverage
Drop down, no rescission, Side A only
  Worldwide
$10 mil. aggregate / $2.5m retention
$10 mil Excess $10 mil.
$10 mil Excess $20 mil.
$10 mil Excess $30 mil.
$10 mil Excess $40 mil.
$10 mil Excess $50 mil.
$10 mil Excess $60 mil.
$10 mil Excess $70 mil.
$10 mil Excess $80 mil.
$10 mil Excess $90 mil.
$15 mil Ex $100m
$10 mil Ex $115m         68038285
NHS620432
DOX000400601
NY05DOL076541NV
V051970
03032247
201390-015
DOXG21944001
C004341/002
4118236
ELU9084805
6802-0037   Federal (Chubb)
RSUI
ARCH
Navigators
Lloyd’s of London
Darwin/Platte River Liberty Mutual Ins Co.
ACE
AWAC
Starr Excess
XL Insurance Surety
Federal (Chubb)
 
           
Employment Practices Liability
Wrongful terminations, discrimination, harassments, etc
  Worldwide
$5 mil. Per claim & aggregate
$250k deductible
3rd Party Coverage   V052052   Lloyd’s of London
 
           
Crime
Employee dishonesty, fraud,
forgery, counterfeit
currency
  Worldwide
$5 mil. on dishonesty, forgery, computer Inside/Outside Premises deductibles
$50k/$10k   FI4N411659001   Liberty Mutual
 
           
Fiduciary Liability
Wrongful acts & breach of responsibilities on employee benefit plans & ERISA
compliance
  USA
$20 mil aggregate limit
$25k deductible
pays cost of defense and fines   81705438   Federal Insurance (Chubb)
 
           
Renewal 12/31/05 to 12/30/06
           
Workers, Compensation
Statutory worker’s injury coverage Loss
Retrospective Rating Plan
  USA
$1 mil. Bodily Injury; $250k SIR
3 annual premium adjustments-plan closes at 30th month after expiration  
TRJUB419J720905   St PaulTravelers Insurance

 

2 of 3



--------------------------------------------------------------------------------



 



HERBALIFE LTD.
Worldwide Insurance Policies
Fiscal Year 2006

                      POLICY   CARRIER INSURANCE TYPE   KEY COVERAGES  
REFERENCE   Add’l Notes
 
           
Policy Period 2/18/06 to 2/18/07
           
Employed Lawyer’s Liability
covers wrongful acts by corporate counsel, legal staff, organization, and
defense cost (licensed legal professional)
  Worldwide
$10 mil. Claim/aggregate; $5m securities Retention: $100k Indemnifiable; $5k
non-indemnity; retro 7-31-02   006259454   American Int’l Speciality Ins. Co.
(Increased from $5m to $10m)
 
           
Policy Period 2/14/06 to 2/14/07
           
Commercial General Liability
Personal Injury liability / B.I.
  USA
$2 mil general aggregate/ $1 m occur   XSLG23711229   ACE (Illinois Union)
 
           
Business Auto
USA Autos — 4 Vans/GMC Yukon/Mini
  USA
$1 mil. B.I. & Liability   72UECTQ3272   The Hartford
 
           
Umbrella Liability
All liability, excess over CGL, Auto, foreign policies
Excess Umbrella Liability
  Worldwide
$25 mil per occurrence & aggregate Excess $2m ACE, No deductible $25 mil excess
$27m of ASLIC   BE8854718


EXC9251453   Amer Int’l Specialty Lines (AIG) 

Great Amer. Ins. Co
 
           
MULTI YEAR POLICY EXTENSIONS
           
Period 6/1/06 to 6/1/09
           
Kidnap, Ransom & Extortion
Covers kidnapping & ransoms paid for
Insured person, relative or guest
  Worldwide, 3 year policy, $50 mil. Limit no deductible, Incl. repatriation
costs Various sub-limits on injuries   647-9384   Nation Union Fire Ins
 
           
Period 11/19/04 to 11/19/07
           
Products Liability
Extended Reporting Period
Extended Reporting Period
  $25 mil ex $10 mil SIR, Includes Ephedra each occurrence & aggreagate
$5 mil ex $35 mil, includes
ephedra   AEC 3670881 04


XLX 00710157
Surplus lines tax   American Guarantee (Zurich)

Clarendon America
 
           
Renewal 4/1/03 to 4/1/06
           
Products Liability
Extended Reporting Period for 4-1-01 to 4-1-03. Extends Reporting Period 3 years
to 4-06
  $10 mil. Over $35m, Includes Ephedra, 3yr   C-000181   Allied World Assurance

 

3 of 3



--------------------------------------------------------------------------------



 



SCHEDULE 4.02(g)
LOCAL COUNSEL

1.   Maples and Calder — Cayman Islands   2.   Anderson Mori & Tomotsune — Japan
  3.   Arendt & Medernach — Luxembourg   4.   Basham, Ringe y Correa, S.C. —
Mexico   5.   SJ Berwin — UK   6.   LT — Lenz Thiébaud — Switzerland   7.  
Schreck Brignone — Nevada

 

4.02(g)-1



--------------------------------------------------------------------------------



 



Schedule 5.14
Post Closing Matters
Unless otherwise indicated below, a reference to any document shall be to the
form of such document as agreed to by the Collateral Agent on the Closing Date.
Unless otherwise indicated below, the execution and delivery of a document or
the taking of any action shall be completed by August 20, 2006.

1.   On or prior to October 21, 2006, Borrower shall deliver to Administrative
Agent evidence that:

(a) Herbalife International Luxembourg S.à.R.L.. has published and filed its
accounts with the register of commerce in Luxembourg for the periods ending 30
September 2004 and 30 September 2005;
(b) HLF Luxembourg Holdings, S.à.R.L.. has published and filed its accounts with
the register of commerce in Luxembourg for the period ended 30 September 2005;
(c) WH Luxembourg Intermediate Holdings S.à.R.L.. has published and filed its
accounts with the register of commerce in Luxembourg for the periods ended 31
December 2004 and 31 December 2005; and
(d) WH Luxembourg Holdings S.à.R.L.. has published and filed its accounts with
the register of commerce in Luxembourg for the periods ended 30 September 2004
and 30 September 2005.

2.   Unless waived in writing by Collateral Agent, in its sole discretion,
Collateral Agent shall receive a fully executed deposit account control
agreement by and among Herbalife International of America, Inc., as pledgor, the
Collateral Agent, and SunTrust Bank, as the financial institution relating to
account numbers 102-6905 and 102-7960 in the name of Herbalife International of
America, Inc.

3.   Unless waived in writing by Collateral Agent, in its sole discretion,
Collateral Agent shall receive a fully executed blocked account control
agreement by and among the Borrower, the Collateral Agent, and HSBC Bank USA,
National Association (the “Depository”), relating to a collateral account to be
established with the Depository.

4.   Borrower shall use commercially reasonable efforts to remove the liens
granted in favor of Morgan Stanley & Co. Incorporated in connection with the
Existing Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
EXISTING INDEBTEDNESS
Capital Leases:
As of March 31, 2006: $4,300,000
Other Indebtedness:

     
Korea:
  Outstanding guarantee with MA & CO (Direct Sales Nutual Aid Corp)
 
   
 
  Terms: March 17, 2006 thru. March 16, 2007
 
  Amounts: KRW 460,000,000
 
  Details: Bank deposits to guarantee Herbalife Korea’s payment on expenses of
returning goods and related cost paid by MA & CO. to end customers in advance on
behalf of Herbalife Korea.
 
   
 
  Terms: May 25, 2006 thru. May 25, 2007
 
  Amounts: KRW 1,260,000,000
 
  Details: Bank deposits to guarantee Herbalife Korea’s payment on expenses of
returning goods and related cost paid by MA & CO. to end customers in advance on
behalf of Herbalife Korea.
 
   
Israel:
  Rental lien (beneficiaries: O. Segal & A. Shkolnik). These two guarantees were
raised to assure that HIL meets all rental fees & obligations towards the owners
of the premises; total $22,000. (Per contract signed between all parties.)
 
   
 
  Laboratory Analysis; beneficiary — MOH. This was issued to assure that any
shipment imported by HIL can be checked at random by the Food Services of the
MOH, and subjected to a lab analysis. If we refuse or disobey in anyway-the
guarantee will be initialized immediately, in addition to various import
restrictions, etc. This is standard procedure for food & food supplementary
companies. Current guarantee - $5,000.

Intercompany Loans:

                      Lending Country   Borrowing Country   LOAN DATE   Currency
  As of 06/30/2006  
BELGIUM
  LUX   7/18/2005   EUR     1,400,000.00  
CAYMAN
  LUX   1/14/2004   EUR     156,158,365.00  
DENMARK
  LUX   10/28/2005   DKK     8,000,000.00  
FINLAND
  HEL   11/11/2005   EUR     700,000.00  
FINLAND
  SWEDEN   9/23/2005   EUR     500,000.00  

 

6.01-1



--------------------------------------------------------------------------------



 



                      Lending Country   Borrowing Country   LOAN DATE   Currency
  As of 06/30/2006  
FRANCE
  LUX   5/3/2005   EUR     6,000,000.00  
GERMANY
  LUX   1/31/2005   EUR     6,000,000.00  
HIAI
  KOREA   4/7/2006   KRW     7,000,000,000.00  
HIAI
  TURKEY   1/16/2006   TRY     2,050,000.00  
HIAI
  TURKEY   2/27/2006   TRY     1,500,000.00  
HUK
  HEL   6/24/2003   GBP     600,000.00  
HUK
  HII   4/23/2003   GBP     1,800,000.00  
ISRAEL
  HII   9/27/2005   US$     1,000,000.00  
ISRAEL
  HII   3/22/2006   US$     200,000.00  
ITALY
  LUX   2/25/2005   EUR     9,400,000.00  
JAPAN
  HIL-SWISS   12/15/2005   JPY     2,077,476,232.00  
LUX
  HUNGARY   10/28/2005   EUR     175,000.00  
LUX
  CHINA   —   US$     2,561,737.54  
LUX
  CHINA   —   US$     15,613,000.00  
LUX
  LUX   12/17/2004   EUR     687,522,442.13  
NETHERLANDS
  HII   8/9/2004   EUR     750,000.00  
NEW ZEALAND
  LUX   12/15/2005   NZD     1,000,000.00  
NORWAY
  LUX   7/22/2005   NOK     10,000,000.00  
POLAND
  LUX   12/16/2005   PLN     2,500,000.00  
PORTUGAL
  LUX   3/22/2006   EUR     2,500,000.00  
RUSSIA95
  LUX   3/22/2006   USD     750,000.00  
SPAIN
  LUX   3/22/2006   EUR     3,500,000.00  
SWEDEN
  HII   5/8/2002   SEK     7,400,000.00  
SWEDEN
  HII   9/24/2004   SEK     11,100,000.00  
TAIWAN
  LUX   3/22/2006   TWD     162,000,000.00  

 

6.01-2



--------------------------------------------------------------------------------



 



SCHEDULE 6.02
EXISTING LIENS
Liens in respect of Capital Leases described on Schedule 6.01.
A $2.5m deposit for Direct Selling License to the Chinese government made
January 2006.

     
Israel:
  Rental lien (beneficiaries: O. Segal & A. Shkolnik). These two guarantees were
raised to assure that HIL meets all rental fees & obligations towards the owners
of the premises; total $22,000. (Per contract signed between all parties.)
 
   
 
  Laboratory Analysis; beneficiary — MOH. This was issued to assure that any
shipment imported by HIL can be checked at random by the Food Services of the
MOH, and subjected to a lab analysis. If we refuse or disobey in anyway-the
guarantee will be initialized immediately, in addition to various import
restrictions, etc. This is standard procedure for food & food supplementary
companies. Current guarantee - $5,000.
 
   
 
  $237k ($237,000), against the First International Bank of Israel, the lien
holder. This lien was established in order to ensure our credit terms with the
bank, per the July 1st 2006 regulations of the Bank of Israel. We currently have
two major accounts in this bank, one a regular checking account, the other a
royalty account.

     
Terms are as follows:
  General checking account: NIS 500,000
 
  Royalty account: NIS 500,000

 

6.02-1



--------------------------------------------------------------------------------



 



SCHEDULE 6.03
EXISTING INVESTMENTS
Existing investments in subsidiaries.
Intercompany loans set forth on Schedule 6.01.

 

6.03-1



--------------------------------------------------------------------------------



 



HERBALIFE INTERNATIONAL, INC.
INTERCOMPANY LOANS
INTEREST INCOME/EXPENSE AS OF 06/30/2006

                                                      Amt excluding interest  
Lending Country       Currency   Borrowing Country   LOAN DATE   Currency   As
of 06/30/2006  
BELGIUM
  NON-GUARANTOR   EUR   LUX   7/18/2005   EUR     1,400,000.00  
DENMARK
  NON-GUARANTOR   DKK   LUX   10/28/2005   DKK     8,000,000.00  
FINLAND
  NON-GUARANTOR   EUR   HEL   11/11/2005   EUR     700,000.00  
FINLAND
  NON-GUARANTOR   EUR   SWEDEN   9/23/2005   EUR     500,000.00  
FRANCE
  NON-GUARANTOR   EUR   LUX   5/3/2005   EUR     6,000,000.00  
GERMANY
  NON-GUARANTOR   EUR   LUX   1/31/2005   EUR     6,000,000.00  
HIAI
  GUARANTOR   KRW   KOREA   4/7/2006   KRW     7,000,000,000.00  
HIAI
  GUARANTOR   TRY   TURKEY   1/18/2006   TRY     2,050,000.00  
HIAI
  GUARANTOR   TRY   TURKEY   2/27/2006   TRY     1,500,000.00  
HUK
  GUARANTOR   GBP   HEL   6/24/2003   GBP     600,000.00  
HUK
  GUARANTOR   GBP   HII   4/23/2003   GBP     1,800,000.00  
ISRAEL
  NON-GUARANTOR   US$   HII   9/27/2005   US$     1,000,000.00  
ISRAEL
  NON-GUARANTOR   US$   HII   3/22/2006   US$     200,000.00  
ITALY
  NON-GUARANTOR   EUR   LUX   2/25/2005   EUR     9,400,000.00  
JAPAN
  GUARANTOR   JPY   HIL-SWISS   12/15/2005   JPY     2,077,476,232.00  
LUX
  GUARANTOR   EUR   HUNGARY   10/28/2005   EUR     175,000.00  
LUX
  GUARANTOR   US$   CHINA       US$   $ 2,581,737.54  
LUX
  GUARANTOR   US$   CHINA       US$   $ 15,613,000.00  
NETHERLANDS
  NON-GUARANTOR   EUR   HII   8/9/2004   EUR     750,000.00  
NEW ZEALAND
  NON-GUARANTOR   NZD   LUX   12/15/2005   NZD     1,000,000.00  
NORWAY
  NON-GUARANTOR   NOK   LUX   7/22/2005   NOK     10,000,000.00  
POLAND
  NON-GUARANTOR   PLN   LUX   12/16/2005   PLN     2,500,000.00  
PORTUGAL
  NON-GUARANTOR   EUR   LUX   3/22/2006   EUR     2,500,000.00  
RUSSIA95
  NON-GUARANTOR   USD   LUX   3/22/2006   USD     750,000.00  
SPAIN
  NON-GUARANTOR   EUR   LUX   3/22/2006   EUR     3,500,000.00  
SWEDEN
  NON-GUARANTOR   SEK   HII   5/8/2002   SEK     7,400,000.00  
SWEDEN
  NON-GUARANTOR   SEK   HII   9/24/2004   SEK     11,100,000.00  
TAIWAN
  GUARANTOR   TWO   LUX   3/22/2006   TWD     162,000,000.00  

 





--------------------------------------------------------------------------------



 



EXHIBIT A
[Form of]
ADMINISTRATIVE QUESTIONNAIRE
ADMINISTRATIVE QUESTIONNAIRE—HERBALIFE INTERNATIONAL, INC.

                 
Lending Institution:
                     
Name for Signature Pages:
                     
 
  Will sign Agreement   o        
 
  Will come via Assignment   o   Number of Days post-closing:    
 
               
Name for Signature Blocks:
                     
Name for Publicity:
                     
Address:
                     
Main Telephone:
                     
Telex No./Answer back:
                     

CONTACT INFORMATION

         
Credit:
  Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
  Telephone:    
 
       
 
  Fax:    
 
       
Operations:
  Name:    
 
       
 
  Address:    
 
       
 
       
 
       
 
  Telephone:    
 
       
 
  Fax:    
 
       

PAYMENT INSTRUCTIONS

     
Bank Name:
   
 
   
ABA/Routing No.
   
 
   
Account Name
   
 
   
Account No.
   
 
   
For further credit
   
 
   
Account No.
   
 
   
Attention:
   
 
   
Reference:
   
 
   

MERRILL LYNCH CAPITAL CORPORATION ADMINISTRATIVE DETAILS

         
Merrill Lynch Capital Corporation
4 World Financial Center, 22nd Floor
New York, New York 10080
Main Telephone: (212) 449-2879

Wire Instructions:
  Account Administrator
Attn: Jennifer Cunningham
Tel: (312)750-6232
Fax: (312)499-3336
Bank Name: LaSalle Bank
Address: 135 South LaSalle Street
Chicago, IL. 60603
ABA #: 071000505
Acct Name: MLCC-Leveraged Finance
Acct #: 5800965153   Secondary Contact
Attn: Marisol Esquivel
Tel: (312) 499-3953
Fax: (312) 499-3336

 

Exhibit A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
[Form of]
ASSIGNMENT AND ACCEPTANCE
Reference is made to that certain Credit Agreement, dated as of July 21, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Herbalife International, Inc., a Nevada corporation
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein have the meanings assigned to them in the Credit Agreement),
the Lenders, Merrill Lynch Capital Corporation, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and Merrill Lynch
Capital Corporation, as collateral agent for the Secured Parties (in such
capacity, the “Collateral Agent”).
1. The undersigned Assignor (the “Assignor”) hereby sells and assigns, without
recourse, to the undersigned Assignee (the “Assignee”), and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Effective Date set forth below (but not prior to the registration of the
information contained herein in the Register pursuant to Section 11.04(d) of the
Credit Agreement), the interests set forth below (the “Assigned Interest”) in
the Assignor’s rights and obligations under the Credit Agreement and the other
Loan Documents, including [the Revolving Commitment,] [the Term Loan
Commitment,] [the Term Loans,] [the Revolving Loans,] [and participations held
by the Assignor in Letters of Credit] that are outstanding on the Effective
Date. From and after the Effective Date: (i) the Assignee shall be a party to
and be bound by the provisions of the Credit Agreement, and to the extent of the
interests assigned by this Assignment and Acceptance, shall have the rights and
obligations of a Lender thereunder and under the Loan Documents; and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Credit Agreement.
2. The Assignor: (i) warrants that it is the legal and beneficial owner of the
interest being assigned hereby free and clear of any adverse claim, and that its
Commitment and the outstanding balances of its Loans, without giving effect to
assignments thereof that have not become effective, are as set forth in such
corresponding Assignment and Acceptance; (ii) except as set forth in clause
(i) above, the Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, or collateral securing the same, or the financial condition of
any of the Loan Parties or any of their respective Subsidiaries, or the
performance or observance by any of the Loan Parties or any of their respective
Subsidiaries of any of their obligations under the Credit Agreement, any other
Loan Document or any other instrument or document furnished pursuant thereto.
3. The Assignee: (a) represents and warrants that it is legally authorized to
enter into this Assignment and Acceptance; (b) confirms that it has received a
copy of the Credit Agreement and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (c) agrees that it will, independently and
without reliance on the Assignor, any Agent, or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement, the other Loan Documents and any other instruments or
documents furnished pursuant thereto; (d) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instruments or documents
furnished pursuant hereto or thereto as are delegated to the Administrative
Agent and the Collateral Agent, respectively, by the terms thereof; together
with such powers as are incidental thereto; and (e) agrees that it will be bound
by the provisions of the Credit Agreement and will perform in accordance with
its terms all the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

Exhibit B-1



--------------------------------------------------------------------------------



 



4. This Assignment and Acceptance is being delivered to the Administrative Agent
together with: (i) if the Assignee is a Foreign Lender (as defined in the Credit
Agreement), the documentation required under Section 2.15(e) of the Credit
Agreement, duly completed and executed by such Assignee and (ii) if the Assignee
is not already a Lender under the Credit Agreement, an administrative
questionnaire.
5. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

                 
 
  6. Date of Assignment:                            
 
  7. Legal Name of the Assignor:                            
 
  8. Legal Name of the Assignee:                            
 
  9. The Assignee’s Address for Notices:                          
 
      Tel.: (_)        
 
               
 
      Fax: (_)        
 
               

10. Effective Date of Assignment (may not be fewer than five Business Days after
the Date of Assignment unless the Administrative Agent shall otherwise agree):
                    .
11. Percentage Assigned of Applicable Loan/Commitment:

                              Percentage Assigned of               Applicable
Loan/Commitment               (set forth to at least 8 decimals as              
a percentage of the aggregate               Loans or the aggregate              
Commitments of all Lenders, as   Loan/Commitment   Principal Amount Assigned    
applicable)  
[Term Loans]
  $           %
 
           
[Revolving Loans]
  $           %
 
           
[Letters of Credit]
  $           %
 
           

 

Exhibit B-2



--------------------------------------------------------------------------------



 



                  The terms set forth above are hereby agreed to:

[                    ],
as Assignor    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [                    ],
as Assignee    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Accepted:*
HERBALIFE INTERNATIONAL, INC.

         
By:
       
 
 
 
Name:    
 
  Title:    
 
        MERRILL LYNCH CAPITAL CORPORATION,
as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

      *   To be completed to the extent consent is required under
Section 11.04(b) of the Credit Agreement.

 

Exhibit B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
[Form of]
BORROWING REQUEST
[Date]
Merrill Lynch Capital Corporation,
     as Administrative Agent for
     the Lenders referred to below
4 World Financial Center, 22nd Floor
New York, New York 10080
Attention:  Nancy Meadows
Tel.: (212) 449-2879
Fax: (212) 738-1186

Re: Herbalife International, Inc.
Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of July 21, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Herbalife International, Inc., a Nevada corporation
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein have the meanings assigned to them in the Credit Agreement),
the Lenders, Merrill Lynch Capital Corporation, as administrative agent for the
Lenders, and Merrill Lynch Capital Corporation, as collateral agent for the
Secured Parties. Borrower hereby gives you notice pursuant to Section 2.03 of
the Credit Agreement that it requests a Borrowing thereunder, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

         
(A)
  Class of Borrowing:   [Revolving Loan] [Term Loan]
 
       
(B)
  Principal amount of Borrowing:a   $[                    ]
 
       
(C)
  Date of Borrowing (which is a Business Day):   [                    ]
 
       
(D)
  Type of Borrowing:   [ABR] [Eurodollar]
 
       
(E)
  Interest Period and the last day thereof:b   [                    ]

(F)   Funds are requested to be disbursed to Borrower’s account with Merrill
Lynch Capital Corporation (Account No. [                    ]).

Borrower hereby represents and warrants that the conditions to lending specified
in Sections 4.01(b) and (c) of the Credit Agreement are satisfied as of the date
hereof, except to the extent the satisfaction thereof is subject to the judgment
or discretion of the Administrative Agent, Collateral Agent or a Lender.
 

      a   Loans comprising any Borrowing must be in an aggregate principal
amount that is (i) an integral multiple of $1,000,000 or (ii) equal to the
remaining available balance of the applicable Commitments.   b   Shall be
subject to the definition of the term “Interest Period” in the Credit Agreement.

 

Exhibit C-1



--------------------------------------------------------------------------------



 



Borrower has caused this Borrowing Request to be executed and delivered by its
duly authorized officer as of the date first written above.

                  HERBALIFE INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

Exhibit C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
[Form of]
INTEREST ELECTION REQUEST
[Date]
Merrill Lynch Capital Corporation,
     as Administrative Agent for
     the Lenders referred to below
4 World Financial Center, 22nd Floor
New York, New York 10080
Attention:  Nancy Meadows
Tel.: (212) 449-2879
Fax: (212) 738-1186

Re: Herbalife International, Inc.
Ladies and Gentlemen:
This Interest Election Request is delivered to you pursuant to Section 2.08 of
that certain Credit Agreement, dated as of July 21, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Herbalife International, Inc., a Nevada corporation (“Borrower”), the
Guarantors (such term and each other capitalized term used but not defined
herein have the meanings assigned to them in the Credit Agreement), the Lenders,
Merrill Lynch Capital Corporation, as administrative agent for the Lenders, and
Merrill Lynch Capital Corporation, as collateral agent for the Secured Parties.
Borrower hereby requests that on [                    ] (the “Interest Election
Date”), which is a Business Day:
1. $[                    ] of the presently outstanding principal amount of the
Loans originally made on [                    ]
2. and are presently being maintained as [ABR Loans] [Eurodollar Loans]
3. be [converted into] [continued as]
4. [Eurodollar Loans having an Interest Period of [one week*]
[one/two/three/six/nine**/twelve** months***]] [ABR Loans].
The undersigned hereby certifies that the following statements are true on the
date hereof:
(a) the foregoing [interest election] [continuation] complies with the terms and
conditions of the Credit Agreement (including Section 2.08 of the Credit
Agreement); and
 

      *   Only available for the purpose of minimizing breakage costs in
connection with a proposed prepayment of all or a portion of the Loans.   **  
Only if available to all Lenders.   ***   Shall be subject to the definition of
the term “Interest Period” in the Credit Agreement.

 

Exhibit D-1



--------------------------------------------------------------------------------



 



(b) no Default or Event of Default has occurred and is continuing, or would
result from such proposed [interest election] [continuation].
Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.

                  HERBALIFE INTERNATIONAL, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

Exhibit D-2



--------------------------------------------------------------------------------



 



EXHIBIT F
[Form of]
U.S. SECURITY AGREEMENT
Attached.

 

Exhibit F-1



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
by
HERBALIFE INTERNATIONAL, INC.,
HERBALIFE LTD.,
WH INTERMEDIATE HOLDINGS LTD.,
HBL LTD.,
WH LUXEMBOURG HOLDINGS S.à.R.L.,
HLF LUXEMBOURG HOLDINGS S.à.R.L.,
WH CAPITAL CORPORATION,
WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L.,
HERBALIFE INTERNATIONAL LUXEMBOURG S.à.R.L.,
HV HOLDINGS LTD.,
HERBALIFE DISTRIBUTION LTD,
HERBALIFE LUXEMBOURG DISTRIBUTION S.à.R.L.,
THE SUBSIDIARY GUARANTORS PARTY HERETO,
as Pledgors
in favor of
MERRILL LYNCH CAPITAL CORPORATION,
as Collateral Agent
Dated as of July 21, 2006

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions and Interpretation; Perfection Certificate
    2  
SECTION 1.01. Definitions
    2  
SECTION 1.02. Interpretation
    8  
SECTION 1.03. Perfection Certificate
    8  
 
       
ARTICLE II Grant of Security and Secured Obligations
    7  
SECTION 2.01. Pledge
    7  
SECTION 2.02. Certain Limited Exclusions
    9  
SECTION 2.03. Secured Obligations; Continuing Liability
    9  
 
       
ARTICLE III Perfection; Supplements; Further Assurances; Use of Security
Agreement Collateral
    10  
SECTION 3.01. Delivery of Certificated Securities Collateral
    10  
SECTION 3.02. Perfection of Uncertificated Securities Collateral
    10  
SECTION 3.03. Financing Statements and Other Flings
    10  
SECTION 3.04. Other Actions
    11  
SECTION 3.05. Supplements; Further Assurances
    14  
 
       
ARTICLE IV Representations, Warranties and Covenants
    15  
SECTION 4.01. Title
    15  
SECTION 4.02. Organization; Authority; Enforceability
    15  
SECTION 4.03. Authorizations and Approvals
    15  
SECTION 4.04. Reserved
    16  
SECTION 4.05. Limitation on Liens
    16  
SECTION 4.06. Other Financing Statements
    16  
SECTION 4.07. Chief Executive Office; Change of Name; Jurisdiction of
Organization
    16  
SECTION 4.08. Certain Provisions Concerning Securities Collateral
    17  
SECTION 4.09. Certain Provisions Concerning Intellectual Property
    18  
SECTION 4.10. Inspection and Verification
    20  
SECTION 4.11. Payment of Taxes; Contesting Liens; Claims
    21  
SECTION 4.12. Transfers and Other Liens
    21  
SECTION 4.13. Insurance
    21  
 
       
ARTICLE V Remedies
    21  
SECTION 5.01. Remedies
    21  
SECTION 5.02. Notice of Sale
    23  
SECTION 5.03. Waiver of Notice and Claims
    23  
SECTION 5.04. Certain Sales of Security Agreement Collateral
    24  
SECTION 5.05. No Waiver; Cumulative Remedies
    24  
 
       
ARTICLE VI Obligations Absolute; Waivers
    25  
SECTION 6.01. Liability of the Pledgors Absolute
    25  
SECTION 6.02. General Waivers
    26  
SECTION 6.03. California Waivers
    27  
 
       
ARTICLE VII Miscellaneous
    27  
SECTION 7.01. Concerning Collateral Agent
    27  
SECTION 7.02. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact
    28  

 

- i -



--------------------------------------------------------------------------------



 



         
SECTION 7.03. Expenses
    29  
SECTION 7.04. Indemnity
    29  
SECTION 7.05. Continuing Security Interest; Assignment
    30  
SECTION 7.06. Termination; Release
    30  
SECTION 7.07. Modification in Writing
    30  
SECTION 7.08. Notices
    30  
SECTION 7.09. Governing Law; Jurisdiction; Consent to Service of Process
    31  
SECTION 7.10. WAIVER OF JURY TRIAL
    31  
SECTION 7.11. Severability of Provisions
    32  
SECTION 7.12. Execution in Counterparts
    32  
SECTION 7.13. Business Days
    32  
SECTION 7.14. No Credit for Payment of Taxes or Imposition
    32  
SECTION 7.15. No Claims Against Collateral Agent
    32  
SECTION 7.16. No Release Under Agreements; No Liability of Collateral Agent or
Secured Parties
    32  
SECTION 7.17. Obligations Absolute
    33  
SECTION 7.18. Marshaling; Payments Set Aside
    33  
SECTION 7.19. Release of Pledgors
    33  

     
EXHIBITS
     
Exhibit A
  Form of Issuer Acknowledgment

 

- ii -



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
This SECURITY AGREEMENT (as amended, restated, supplemented or otherwise
modified from time to time, this “Agreement”), dated as of July 21, 2006, is
made by HERBALIFE INTERNATIONAL, INC., a Nevada corporation (“Borrower”);
HERBALIFE LTD., a Cayman Islands exempted company with limited liability
(“Holdings”); WH INTERMEDIATE HOLDINGS LTD., a Cayman Islands exempted company
with limited liability and a direct wholly-owned subsidiary of Holdings
(“Parent”); HBL LTD., a Cayman Islands exempted company with limited liability
and a direct wholly-owned subsidiary of Parent (“Cayman III”); WH LUXEMBOURG
HOLDINGS S.à.R.L., a Luxembourg corporation and a direct wholly-owned subsidiary
of Parent (“Luxembourg Holdings”); HERBALIFE INTERNATIONAL LUXEMBOURG S.à.R.L.,
a Luxembourg corporation and a direct wholly-owned subsidiary of Luxembourg
Holdings (“HIL”); HLF LUXEMBOURG HOLDINGS, S.à.R.L., a Luxembourg corporation
and a direct wholly-owned subsidiary of Luxembourg Holdings (“New Lux”); WH
CAPITAL CORPORATION, a Nevada corporation and a direct wholly-owned subsidiary
of New Lux (“WH Capital”); WH LUXEMBOURG INTERMEDIATE HOLDINGS S.à.R.L., a
Luxembourg corporation and a direct wholly-owned subsidiary of WH Capital
(“Luxembourg Intermediate Holdings”); HV HOLDINGS LTD., a Cayman Islands
exempted company with limited liability and a direct wholly-owned subsidiary of
Parent ( “HV”); HERBALIFE DISTRIBUTION LTD., a Cayman Islands exempted company
with limited liability and a direct wholly-owned subsidiary of HV ( “Cayman
Distribution”); HERBALIFE LUXEMBOURG DISTRIBUTION S.à.R.L., a Luxembourg
corporation and a direct wholly-owned subsidiary of HIL (“Luxembourg
Distribution”); EACH OF THE SUBSIDIARY GUARANTORS LISTED ON THE SIGNATURE PAGES
HERETO OR FROM TIME TO TIME BECOMING A PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT (together with Holdings, Parent, Cayman III, Luxembourg Holdings, HIL,
HIL Swiss, New Lux, WH Capital, Luxembourg Intermediate Holdings, HV, Cayman
Distribution, Luxembourg Distribution and each other Subsidiary Guarantor from
time to time executing a Guarantee (defined herein) as required hereunder, the
“Guarantors”), as pledgors and collateral assignors (Borrower, together with the
Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors”), in favor of MERRILL LYNCH CAPITAL CORPORATION
(“Merrill Lynch”), in its capacity as collateral agent for the lending
institutions from time to time party to the Credit Agreement (defined below)
(such lending institutions, collectively, the “Lenders”), as pledgee, collateral
assignee and secured party (in such capacities and together with any successors
in such capacities, “Collateral Agent”).
WITNESSETH:
WHEREAS, simultaneously herewith, Borrower, certain of the Guarantors, the
Lenders and Merrill Lynch, as Administrative Agent, have entered into that
certain Credit Agreement, dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
whereby the Lenders have agreed to make certain Loans and to issue certain
Credit Agreement L/Cs (defined below) to or for the account of Borrower;
WHEREAS, in accordance with the Credit Agreement, it is contemplated that one or
more of the Pledgors may enter into one or more Hedging Agreements with one or
more of the Lenders or their respective Affiliates;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, in accordance with the Credit Agreement, each Guarantor has, among
other things, guaranteed the obligations of Borrower under the Credit Agreement
and the other Loan Documents (the “Guarantees”);
WHEREAS, each Guarantor will receive substantial benefits from the execution,
delivery and performance of the Loan Documents and each is, therefore, willing
to enter into this Agreement;
WHEREAS, each Pledgor is or will be the legal or beneficial owner of the rights
in the Security Agreement Collateral (defined below) to be pledged by it
hereunder;
WHEREAS, it is a condition precedent to the obligations of the Lenders to make
Loans under the Credit Agreement or to enter into Hedging Agreements, and of the
Issuing Bank to issue Credit Agreement L/Cs thereunder, that each Pledgor
execute and deliver the applicable Loan Documents, including this Agreement; and
WHEREAS, this Agreement is given by each Pledgor in favor of Collateral Agent
for its benefit and the benefit of the Lenders and any of their respective
Affiliates party to any Hedging Agreement (collectively, the “Secured Parties”)
to secure the payment and performance of all of the Secured Obligations (defined
below).
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Pledgors and Collateral Agent hereby agree as follows:
ARTICLE I
Definitions and Interpretation; Perfection Certificate
SECTION 1.01. Definitions.
(a) The following capitalized terms have the meanings assigned to them in the
UCC:
“Account,” “Bank,” “Certificate of Title,” “Chattel Paper,” “Commercial Tort
Claim,” “Commodity Account,” “Commodity Contract,” “Commodity Intermediary,”
“Contract,” “Document,” “Electronic Chattel Paper,” “Entitlement Holder,”
“Entitlement Order,” “Equipment,” “Financial Asset,” “Fixtures,” “General
Intangible,” “Goods,” Inventory,” “Investment Property,” “Letter-of-Credit
Right,” “Letter of Credit,” “Money,” “Proceeds,” “Record,” “Securities
Entitlement,” “Securities Intermediary,” “Supporting Obligation,” and “Tangible
Chattel Paper.”
(b) Capitalized terms used in this Agreement (including the preamble and
recitals hereof) but not otherwise defined herein have the meanings assigned to
such terms in the Credit Agreement. In this Agreement:
“Agreement” has the meaning assigned to such term in the preamble hereof.
“Borrower” has the meaning assigned to such term in the preamble hereof.

 

2



--------------------------------------------------------------------------------



 



“Charges” mean any and all property and other taxes, assessments and special
assessments, levies, fees and all governmental charges imposed on or assessed
against, and all claims (including landlords’, carriers’, mechanics’, workmen’s,
repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and
other claims arising by operation of law) against, all or any portion of the
Security Agreement Collateral.
“Collateral Account” shall mean any account established and maintained in
accordance with Article IX of the Credit Agreement, and all funds from time to
time on deposit in such account, including all Cash Equivalents, and all
certificates and instruments from time to time representing or evidencing such
Cash Equivalents.
“Collateral Agent” has the meaning assigned to such term in the preamble hereof.
“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, blueprints, technical specifications, manuals, computer
software, computer printouts, tapes, disks and related data processing software
and similar items that at any time evidence or contain information relating to
any of the Security Agreement Collateral or are otherwise necessary or helpful
in the collection thereof or realization thereupon.
“Collateral Support” means all property (real or personal) assigned,
hypothecated or otherwise securing any Security Agreement Collateral, including
any security agreement or other agreement granting a lien or security interest
in such real or personal property.
“Control Agreement” means an agreement in form and substance satisfactory to
Collateral Agent sufficient to establish control over any applicable Investment
Property (including any Securities Account or Commodity Account) or Deposit
Account.
“Copyrights” mean, collectively, with respect to each Pledgor, all copyrights
(whether statutory or common law and whether established or registered in the
United States or any other country) now owned or hereafter created or acquired
by or assigned to such Pledgor, whether published or unpublished, and all
copyright registrations and applications made by such Pledgor, including the
copyrights, registrations and applications listed in Section II.H of the
Perfection Certificate, together with any and all (a) rights and privileges
arising under applicable law with respect to such Pledgor’s use of any
copyrights, (b) reissues, renewals, continuations and extensions thereof,
(c) income, fees, royalties, damages, claims and payments now or hereafter due
or payable with respect thereto, including damages and payments for past,
present or future infringements thereof, (d) rights corresponding thereto
throughout the world and (e) rights to sue for past, present or future
infringements thereof.
“Credit Agreement” has the meaning assigned to such term in the recitals hereof.
“Credit Agreement L/C” has the meaning assigned to the term “Letter of Credit”
in the Credit Agreement.
“Deposit Account” means, collectively, with respect to each Pledgor, (a) all
“deposit accounts” as such term is defined in the UCC and in any event shall
include the L/C Sub-Account and all accounts and sub-accounts relating to any of
the foregoing accounts, and (b) all cash, funds, checks, notes and any
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (a) of this definition.

 

3



--------------------------------------------------------------------------------



 



“Distributions” mean, collectively, with respect to each Pledgor, all dividends,
cash, options, warrants, rights, instruments, distributions, returns of capital
or principal, income, interest, profits and other property, interests (debt or
equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Equity Interests, from time
to time received, receivable or otherwise distributed to such Pledgor in respect
of or in exchange for any or all of the Pledged Equity Interests or Pledged
Intercompany Debt.
“Documents Evidencing Goods” means all Documents evidencing, representing or
issued in connection with Goods.
“Guarantee” has the meaning assigned to such term in the recitals hereof.
“Guarantor” has the meaning assigned to such term in the preamble hereof.
“Indemnified Liabilities” has the meaning assigned to such term in
Section 7.04(a).
“Indemnitees” has the meaning assigned to such term in Section 7.04(a).
“Instruments” mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC to the extent such instruments evidence any amounts payable under or in
connection with any item of Security Agreement Collateral or such instruments
constitute Proceeds of any item of Security Agreement Collateral, and in any
event shall include all promissory notes, drafts, bills of exchange or
acceptances.
“Insurance” means all insurance policies covering any or all of the Security
Agreement Collateral (regardless of whether Collateral Agent is the loss payee
thereof), and all key-man life insurance policies.
“Intellectual Property” means, collectively, with respect to each Pledgor,
(a) all Patents, (b) all Trademarks, (c) all Copyrights, (d) all Licenses and
(e) the goodwill connected with such Pledgor’s business including (i) all
goodwill connected with the use of and symbolized by any of the Intellectual
Property in which such Pledgor has any interest and (ii) all know-how, trade
secrets, customer and supplier lists, proprietary information, inventions,
methods, procedures, formulae, descriptions, compositions, technical data,
drawings, specifications, name plates, catalogs, confidential information and
the right to limit the use or disclosure thereof by any person or entity,
pricing and cost information, business and marketing plans and proposals,
consulting agreements, engineering contracts and such other assets that relate
to such goodwill.
“Intercompany Indebtedness” means Indebtedness (whether or not evidenced by a
writing) of any Company (including any Pledgor) payable to a Pledgor.
“Issuer” means any issuer of any Pledged Equity Interests.
“Lenders” has the meaning assigned to such term in the preamble hereof.

 

4



--------------------------------------------------------------------------------



 



“Licenses” mean, collectively, with respect to each Pledgor, all license and
distribution agreements, covenants not to sue or any other agreement with any
other party with respect to any Patent, Trademark or Copyright, whether such
Pledgor is a licensor or licensee, distributor or distributee under any such
license or distribution agreement, together with any and all (a) renewals,
extensions, supplements and continuations thereof; (b) income, fees, royalties,
damages, claims and payments now and hereafter due or payable thereunder and
with respect thereto, including damages and payments for past, present or future
infringements or violations thereof; (c) rights to sue for past, present and
future infringements or violations thereof; and (d) any other rights to use,
exploit or practice any or all of the Patents, Trademarks or Copyrights.
“Material Contract” means any Contract or other arrangement that any Pledgor is
a party to and for which breach, nonperformance, cancellation or failure to
renew could reasonably be expected to have a Material Adverse Effect
Notwithstanding the foregoing, each agreement set forth in Schedule 3.08 of the
Credit Agreement shall constitute a Material Contract
“Non-payment Contract” means any Contract or agreement to which any Pledgor is a
party other than a contract whereby the account debtor’s principal obligation is
a monetary obligation; provided that, Non-payment Contracts shall not include
Receivables.
“Operative Agreement” means (a) in the case of any limited liability company or
partnership or other noncorporate entity, any membership or partnership
agreement or other organizational agreement or document thereof and (b) in the
case of any corporation, any charter or certificate of incorporation and bylaws
thereof.
“Patents” mean, collectively, with respect to each Pledgor, all patents issued
or assigned to and all patent applications made by such Pledgor (whether
established or registered or recorded in the United States or any other
country), including the patents, patent applications and recordings listed in
Section II.H of the Perfection Certificate, together with any and all (a) rights
and privileges arising under applicable law with respect to such Pledgor’s use
of any patents; (b) inventions and improvements described and claimed therein;
(c) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof; (d) income, fees, royalties, damages, claims and
payments now or hereafter due or payable thereunder and with respect thereto
including damages and payments for past, present or future infringements
thereof; (e) rights corresponding thereto throughout the world; and (f) rights
to sue for past, present or future infringements thereof.
“Pledged Equity Interests” mean, collectively, with respect to each Pledgor,
(a) the issued and outstanding Equity Interests of each person; and (b) all
rights, privileges, authority and powers of such Pledgor in and to each such
person or under the Operative Agreements of each such person, and the
certificates, instruments and agreements representing the Pledged Equity
Interests and any and all interest of such Pledgor in the entries on the books
of any financial intermediary pertaining to the Pledged Equity Interests, it
being understood that, subject to Section 5.11 of the Credit Agreement, Pledged
Equity Interests do not include any Equity Interests in excess of 66.0% of the
Equity Interests of any Non-Guarantor Subsidiary, provided that, such
Non-Guarantor Subsidiary is also a Foreign Subsidiary.
“Pledged Intercompany Debt” means, with respect to each Pledgor, all
Intercompany Indebtedness payable to such Pledgor by any Company (and each other
intercompany note hereafter acquired by such Pledgor) and all Intercompany
Notes, certificates, Instruments or agreements evidencing such Intercompany
Indebtedness, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Pledgor” has the meaning assigned to such term in the preamble hereof.

 

5



--------------------------------------------------------------------------------



 



“Receivables” means all rights to payment, whether or not earned by performance,
for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, or services rendered or to be rendered, including all such rights
constituting or evidenced by any Account, Chattel Paper, Instrument, General
Intangible or Investment Related Property, together with all rights, if any, in
any Goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all Accounts,
Chattel Paper, General Intangibles, Instruments and Receivables Records.
“Receivables Records” means (a) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables; (b) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating .to Receivables,
including all tapes, cards, computer tapes, computer discs, computer runs,
record keeping systems and other papers and documents relating to the
Receivables, whether in the possession or under the control of the Company or
any computer bureau or agent from time to time acting for the Company or
otherwise; (c) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings, including
lien-search reports, from filing or other registration officers; (d) all credit
information, reports and memoranda relating thereto; and (e) all other written
or nonwritten forms of information related in any way to the foregoing.
“Secured Obligations” mean all obligations (whether or not constituting future
advances, obligatory or otherwise) of Borrower and all of the Guarantors from
time to time arising under or in respect of this Agreement, the Credit
Agreement, the Notes (if any), the Guarantee, the Credit Agreement L/Cs, the
other Loan Documents and all Hedging Agreements entered into with any Lender
(including the obligations to pay principal, interest and all other charges,
fees, expenses, commissions, reimbursements, premiums, indemnities and other
payments related to or in respect of the obligations contained in this
Agreement, the Credit Agreement, the Notes (if any), the Guarantee, the Credit
Agreement L/Cs, the other Loan Documents and all Hedging Agreements entered into
with any Lender), in each case whether (a) such obligations are direct or
indirect, secured or unsecured, joint or several, absolute or contingent,
reduced to judgment or not, liquidated or unliquidated, disputed or undisputed,
legal or equitable, due or to become due whether at stated maturity, by
acceleration or otherwise; (b) arising in the regular course of business or
otherwise; (c) for payment or performance; (d) discharged, stayed or otherwise
affected by any bankruptcy, insolvency, reorganization or similar proceeding
with respect to any Loan Party or any other person; or (e) now existing or
hereafter arising (including interest and other obligations arising or accruing
after the commencement of any bankruptcy, insolvency, reorganization or similar
proceeding with respect to any Loan Party or any other person, or that would
have arisen or accrued but for the commencement of such proceeding, even if such
obligation or the claim therefor is not enforceable or allowable in such
proceeding).
“Secured Parties” has the meaning assigned to such term in the recitals hereof.
“Securities Account” has the meaning assigned to such term in the UCC; provided
that, the Collateral Account shall be treated as a Securities Account.
“Securities Collateral” means, collectively, the Pledged Equity Interests, the
Pledged Intercompany Debt and the Distributions.

 

6



--------------------------------------------------------------------------------



 



“Security Agreement Collateral” has the meaning assigned to such term in Section
2.01.
“Software Embedded in Goods” means, with respect to any Goods, any computer
program embedded in such Goods and any supporting information provided in
connection with a transaction relating to such program if (a) the program is
customarily considered part of such Goods or (b) by becoming the owner of such
Goods a person acquires a right to use such program in connection therewith.
“Trademarks” mean, collectively, with respect to each Pledgor, all trademarks
(including service marks), slogans, logos, certification marks, domain names,
trade dress, corporate names and trade names, whether registered or
unregistered, owned by or assigned to such Pledgor and all registrations and
applications for the foregoing (whether statutory or common law and whether
established or registered in the United States or any other country) including
the registrations and applications listed in Section II.H of the Perfection
Certificate, together with any and all (a) rights and privileges arising under
applicable law with respect to such Pledgor’s use of any trademarks;
(b) reissues, continuations, extensions and renewals thereof; (c) income, fees,
royalties, damages and payments now and hereafter due or payable thereunder and
with respect thereto, including damages, claims and payments for past, present
or future infringements thereof; (d) rights corresponding thereto throughout the
world; and (e) rights to sue for past, present and future infringements thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if by reason of mandatory provisions of law,
the perfection or the effect of perfection or nonperfection of the security
interest in any item or portion of the Security Agreement Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, “UCC” also means the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or nonperfection.
SECTION 1.02. Interpretation. The rules of interpretation specified in the
Credit Agreement, including Sections 1.03 and 11.11 thereof, shall be applicable
to this Agreement. If any conflict or inconsistency exists between this
Agreement and the Credit Agreement, the Credit Agreement shall govern.
SECTION 1.03. Perfection Certificate. Collateral Agent and each Loan Party agree
that the Perfection Certificate and all descriptions of Security Agreement
Collateral, schedules, amendments and supplements thereto are and shall at all
times remain a part of this Agreement.

 

7



--------------------------------------------------------------------------------



 



ARTICLE II
Grant of Security and Secured Obligations
SECTION 2.01. Pledge. As collateral security for the payment and performance in
full of all the Secured Obligations, each Pledgor hereby grants to Collateral
Agent, for its benefit and for the benefit of the Secured Parties, a security
interest in and continuing lien on all personal property of such Pledgor,
including all of such Pledgor’s right, title and interest in, to and under all
of the following property, wherever located, whether now owned or existing, or
hereafter arising or acquired from time to time (collectively, the “Security
Agreement Collateral”):
(i) all Accounts;
(ii) all Chattel Paper;
(iii) all Commercial Tort Claims;
(iv) all Deposit Accounts;
(v) all Documents;
(vi) all General Intangibles;
(vii) all Goods (including, in any event, Equipment, Fixtures, Inventory,
Documents Evidencing Goods and Software Embedded in Goods);
(viii) all Instruments;
(ix) all Insurance;
(x) all Intellectual Property;
(xi) all Investment Property and Financial Assets;
(xii) all Letters of Credit and Letter-of-Credit Rights;
(xiii) all Material Contracts and Non-payment Contracts;
(xiv) all Money;
(xv) all Receivables;
(xvi) all Securities Collateral;
(xvii) all books and Records relating to any and/or all of the foregoing;
(xviii) to the extent not otherwise included above, all Collateral Records,
Collateral Support and Supporting Obligations relating to any and/or all of the
foregoing; and
(xix) to the extent not otherwise included above, all other personal property
and all Proceeds and products of, accessions and additions to, profits and rents
from, and replacements for or in respect of any of the foregoing;
it being understood that, subject to the other provisions hereof and of the
Credit Agreement, the foregoing grant of a security interest shall not diminish
any Pledgor’s exclusive right and license to use, or grant to other persons
license or sublicenses in, the Intellectual Property.

 

8



--------------------------------------------------------------------------------



 



SECTION 2.02. Certain Limited Exclusions. Notwithstanding anything herein to the
contrary, in no event shall the security interest granted under Section 2.01(a)
attach to, and the Security Agreement Collateral shall not include:
(a) any agreement to which any Pledgor is a party to the extent that the
collateral assignment thereof or the creation of a security interest therein
would constitute a breach of the terms of such agreement, or would permit any
party to such agreement to terminate such agreement, in each case as entered
into by the applicable Pledgor; provided that, any of the agreements excluded in
accordance with the foregoing shall cease to be so excluded (x) to the extent
such term is, or would be (in the case of after-acquired property or changes to
applicable law), rendered ineffective under Sections 89-406, 9-407, 9-408 or
9-409 of the UCC of any relevant jurisdiction (or any successor provision) or
any other applicable law (including the Bankruptcy Code) or principles of
equity; or (y) if the applicable Pledgor has obtained all of the consents of the
other parties to such agreement necessary for the collateral assignment of, or
creation of a security interest in, such agreement;
(b) any property or asset hereafter acquired by any Pledgor that is subject to a
Lien permitted to be incurred pursuant to Sections 6.02(g), (h), (i) and (k) of
the Credit Agreement, solely to the extent that the documents evidencing such
Lien prohibit the grant of a security interest in or Lien on such property or
asset; provided that, upon such property or asset no longer being subject to
such Lien or prohibition, such property or asset shall (without any act or
delivery by any person) constitute Security Agreement Collateral hereunder;
(c) subject to Section 5.11 of the Credit Agreement, no more than 66.0% of the
Equity Interests of Parent, Cayman III, Luxembourg Holdings, HIL, HV or any
Non-Guarantor Subsidiary, provided that, such Non-Guarantor Subsidiary is also a
Foreign Subsidiary; or
(d) the Equity Interests of the Designated Subsidiaries.
Collateral Agent agrees that, at any Pledgor’s reasonable request and expense,
it will provide such Pledgor confirmation that the assets described in this
Section 2.02 are in fact excluded from the Security Agreement Collateral.
SECTION 2.03. Secured Obligations; Continuing Liability.
(a) Security for Obligations. This Agreement secures, and the Security Agreement
Collateral is collateral security for, the payment and performance in full when
due of all the Secured Obligations.
(b) Continuing Liability under Security Agreement Collateral. Notwithstanding
anything herein to the contrary, (i) each Pledgor shall remain liable under each
of the obligations and agreements included in the Security Agreement Collateral,
including any obligations or agreements relating to any Pledged Equity
Interests, to perform all of the obligations undertaken by it thereunder, all in
accordance with the terms and provisions thereof, and neither Collateral Agent
nor any Secured Party shall have any obligation or liability (x) under any of
such agreements by reason of this Agreement or any other document relating
hereto, or (y) to make any inquiry regarding the nature or sufficiency of any
payment received by it, or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Security Agreement
Collateral, including any agreements relating to any Pledged Equity Interests;
(ii) the exercise by Collateral Agent of any of its rights hereunder shall not
release any Pledgor from any of its duties or obligations under the contracts
and agreements included in the Security Agreement Collateral; and (iii) nothing
herein is intended to or shall be a delegation of duties to Collateral Agent or
any other Secured Party.

 

9



--------------------------------------------------------------------------------



 



ARTICLE III
Perfection; Supplements; Further Assurances; Use of Security Agreement
Collateral
SECTION 3.01. Delivery of Certificated Securities Collateral. All certificates,
agreements or instruments representing or evidencing the Securities Collateral,
to the extent not previously delivered to Collateral Agent, shall promptly upon
receipt thereof by any Pledgor be delivered to and held by or on behalf of
Collateral Agent pursuant hereto. All certificated Securities Collateral shall
be in suitable form for transfer by delivery or shall be accompanied by duly
executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Collateral Agent. Collateral Agent shall have the
right, at any time upon the occurrence and during the continuance of any Event
of Default, to endorse, assign or otherwise transfer to or to register in the
name of Collateral Agent or any of its nominees or endorse for negotiation any
or all of the Securities Collateral, without any indication that such Securities
Collateral is subject to the security interest hereunder. In addition,
Collateral Agent shall have the right, at any time upon the occurrence and
during the continuance of any Event of Default, to exchange certificates
representing or evidencing Securities Collateral for certificates of smaller or
larger denominations.
SECTION 3.02. Perfection of Uncertificated Securities Collateral. If any Issuer
of Pledged Equity Interests is organized in a jurisdiction that does not permit
the use of certificates to evidence equity ownership, or if any of the Pledged
Equity Interests are at any time not evidenced by certificates of ownership,
then each applicable Pledgor shall, to the extent permitted by applicable law,
record such pledge on the equityholder register or the books of the Issuer,
cause the Issuer to execute and deliver to Collateral Agent an acknowledgment of
the pledge of such Pledged Equity Interests substantially in the form of
Exhibit A annexed hereto and, upon Collateral Agent’s request therefor, execute
any customary pledge forms or other documents necessary or appropriate to
complete the pledge and give Collateral Agent the right to transfer such Pledged
Equity Interests under the terms hereof and provide to Collateral Agent an
opinion of counsel, in form and substance satisfactory to Collateral Agent,
confirming such pledge and perfection thereof; provided that there shall be no
obligation to deliver, or cause to be delivered, any such documentation (other
than an acknowledgment of the pledge) to the extent the Issuer is organized in a
jurisdiction other than the United States, Cayman Islands, Luxembourg, England
and Wales, Japan, Mexico, Switzerland or any political subdivision of any
thereof).
SECTION 3.03. Financing Statements and Other Filings. Each Pledgor agrees that
at any time and from time to time, at the sole cost and expense of the Pledgors,
it will execute and file and refile (in accordance with Section 3.04), or permit
Collateral Agent to file and refile, such financing statements, continuation
statements and other documents (including this Agreement), in form acceptable to
Collateral Agent, in such offices (including the United States Patent and
Trademark Office and the United States Copyright Office) as Collateral Agent may
deem necessary or appropriate, wherever required by law to perfect, continue and
maintain a valid, enforceable, first-priority security interest in the Security
Agreement Collateral as provided herein and to preserve the other rights and
interests granted to Collateral Agent hereunder, as against third parties, with
respect to any Security Agreement Collateral.

 

10



--------------------------------------------------------------------------------



 



SECTION 3.04. Other Actions. To further ensure the attachment, perfection and
priority of, and the ability of Collateral Agent to enforce, Collateral Agent’s
security interest in the Security Agreement Collateral, each Pledgor
acknowledges and agrees as follows:
(a) UCC Financing Statements. Each Pledgor hereby irrevocably authorizes
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings), continuation
statements, and amendments thereto that contain the information required by
Article 9 of the UCC of each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) whether the Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor and (ii) in the case of a financing statement
filed as a fixture filing, a sufficient description of the real property to
which such Security Agreement Collateral relates. The Pledgor agrees to provide
such information to Collateral Agent promptly upon request. Such financing
statements or amendments may describe the Security Agreement Collateral as “all
assets” or “all personal property, whether now owned or hereafter acquired,” or
in any other manner that Collateral Agent, in its sole discretion, deems
necessary, advisable or prudent to ensure the perfection of the security
interests granted hereunder. Each Pledgor hereby ratifies its authorization for
Collateral Agent to file in any relevant jurisdiction any financing statements
or amendments thereto if filed prior to the date hereof.
(b) Intellectual Property Filings. Each Pledgor hereby irrevocably authorizes
Collateral Agent to file documents with the United States Patent and Trademark
Office or United States Copyright Office (or any successor office or any similar
office in any other country) for the purpose of perfecting, confirming,
continuing, enforcing or protecting the security interest granted by each
Pledgor hereunder and naming any Pledgor or the Pledgors as debtors and
Collateral Agent for its benefit and the benefit of the Lenders as secured
party.
(c) Instruments and Tangible Chattel Paper. If any amount payable under or in
connection with any of the Security Agreement Collateral shall be evidenced by
any Instrument or Tangible Chattel Paper, the Pledgor acquiring such Instrument
or Tangible Chattel Paper shall contemporaneously with the delivery of financial
statements in accordance with Section 5.01(a) or (b) of the Credit Agreement
endorse, assign and deliver the same to Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as Collateral Agent
may from time to time specify.
(d) Deposit Accounts. Each Pledgor shall notify Collateral Agent of any new
Deposit Account such Pledgor has opened contemporaneously with the delivery of
financial statements in accordance with Section 5.01(a) or (b) of the Credit
Agreement and solely in the case of Deposit Accounts maintained in the United
States of America (unless waived in writing by Collateral Agent in its sole
discretion) either (i) pursuant to a Control Agreement cause the depository Bank
to agree to comply at any time with instructions from Collateral Agent to such
depository Bank directing the disposition of funds from time to time credited to
such Deposit Account, without further consent of such Pledgor or any other
person, or (ii) arrange for Collateral Agent to become the customer of the Bank
with respect to the Deposit Account, with the Pledgor being permitted, so long
as no Default or Event of Default exists and is continuing, to exercise rights
to withdraw funds from such Deposit Account pursuant to an agreement in form and
substance satisfactory to Collateral Agent. The preceding sentence shall not
apply to Deposit Accounts for which Collateral Agent is the depository. Each
Pledgor represents and warrants to Collateral Agent that, as of the date hereof,
it maintains no Deposit Accounts other than (i) those set forth in the
Perfection Certificate or (ii) those for which the applicable Pledgor has
provided notice thereof to Collateral Agent pursuant to the preceding sentence.

 

11



--------------------------------------------------------------------------------



 



(e) Investment Property.
(i) If any Pledgor shall at any time hold or acquire any certificated securities
constituting Investment Property, such Pledgor shall contemporaneously with the
delivery of financial statements in accordance with Section 5.01(a) or (b) of
the Credit Agreement endorse, assign and deliver the same to Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in
blank, all in form and substance satisfactory to Collateral Agent. If any
securities now or hereafter acquired by any Pledgor constituting Investment
Property are uncertificated and are issued to such Pledgor or its nominee
directly by the issuer thereof, such Pledgor shall contemporaneously with the
delivery of financial statements in accordance with Section 5.01(a) or (b) of
the Credit Agreement notify Collateral Agent thereof and such Pledgor shall
either (A) pursuant to a Control Agreement cause the issuer to agree to comply
with instructions from Collateral Agent as to such securities, without further
consent of any Pledgor, such nominee or any other person, or (B) arrange for
Collateral Agent to become the registered owner of the securities. If any
securities constituting Investment Property, whether certificated or
uncertificated, or other Investment Property now or hereafter acquired by any
Pledgor is held by such Pledgor or its nominee through a Securities Intermediary
or Commodity Intermediary, such Pledgor shall contemporaneously with the
delivery of financial statements in accordance with Section 5.01(a) or (b) of
the Credit Agreement notify Collateral Agent thereof and, unless waived in
writing by Collateral Agent in its sole discretion, either (A) pursuant to a
Control Agreement cause such Securities Intermediary or Commodity Intermediary,
as the case may be, to agree to comply with Entitlement Orders or other
instructions from Collateral Agent to such Securities Intermediary as to such
securities or other Investment Property, or to apply any value distributed on
account of any Commodity Contract as directed by Collateral Agent to such
Commodity Intermediary, as the case may be, in each case without further consent
of any Pledgor, such nominee or any other person, or (B) in the case of
Financial Assets constituting Investment Property or other Investment Property
held through a Securities Intermediary, arrange for Collateral Agent to become
the Entitlement Holder with respect to such Investment Property, with the
Pledgor being permitted, so long as no Default or Event of Default has occurred
and is continuing, to exercise rights to withdraw or otherwise deal with such
Investment Property pursuant to an agreement in form and substance satisfactory
to Collateral Agent. The preceding sentence shall not apply to any Financial
Assets credited to a Securities Account for which Collateral Agent is the
Securities Intermediary. Each Pledgor represents and warrants to Collateral
Agent that, as of the date hereof, such Pledgor maintains no Securities Accounts
or Commodity Accounts with any Securities Intermediary or Commodity Intermediary
other than (i) as set forth in Section II.E of the Perfection Certificate or
(ii) those for which the applicable Pledgor has provided notice thereof to
Collateral Agent pursuant to the preceding sentence.

 

12



--------------------------------------------------------------------------------



 



(ii) As between Collateral Agent and the Pledgors, the Pledgors shall bear the
investment risk with respect to the Investment Property, and the risk of loss
of, damage to, or the destruction of the Investment Property, whether in the
possession of, or maintained as a Security Entitlement by, or subject to the
control of, Collateral Agent, a Securities Intermediary, Commodities
Intermediary, the Pledgor or any other person; provided that, nothing contained
in this Section 3.04(e)(ii) shall release or relieve any Securities Intermediary
or Commodities Intermediary of its duties and obligations to the Pledgors or any
other person under any Control Agreement or under applicable law. Each Pledgor
shall promptly pay all Charges and fees of whatever kind or nature with respect
to the Investment Property pledged by it or this Agreement. In the event any
Pledgor shall fail to make such payment contemplated in the immediately
preceding sentence, Collateral Agent may do so for the account of such Pledgor
and the Pledgors shall promptly reimburse and indemnify Collateral Agent from
all costs and expenses incurred by Collateral Agent under this
Section 3.04(e)(ii) in accordance with Section 7.03.
(f) Electronic Chattel Paper and Transferable Records. If any amount payable
under or in connection with any of the Security Agreement Collateral shall be
evidenced by any Electronic Chattel Paper or any “transferable record,” as that
term is defined in Section 201 of the Federal Electronic Signatures in Global
and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction, the Pledgor
acquiring such Electronic Chattel Paper or transferable record shall promptly
notify Collateral Agent thereof and, at the request of Collateral Agent, shall
take such action as Collateral Agent may request to vest in Collateral Agent
control under UCC Section 9-105 of such Electronic Chattel Paper or control
under Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act or, as the case may be, Section 16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record. Collateral Agent agrees with such Pledgor that Collateral Agent will
arrange, pursuant to procedures satisfactory to Collateral Agent and so long as
such procedures will not result in Collateral Agent’s loss of control, for the
Pledgor to make alterations to the Electronic Chattel Paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act of
Section 16 of the Uniform Electronic Transactions Act for a party in control to
allow without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by such Pledgor
with respect to such Electronic Chattel Paper or transferable record.
(g) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit in excess of $1.0 million now or hereafter issued in favor of
such Pledgor, such Pledgor shall contemporaneously with the delivery of
financial statements in accordance with Section 5.01(a) or (b) of the Credit
Agreement notify Collateral Agent thereof and, at the request of Collateral
Agent, such Pledgor shall, pursuant to an agreement in form and substance
satisfactory to Collateral Agent, either (i) arrange for the issuer and any
confirmer of such Letter of Credit to consent to an assignment to Collateral
Agent of the proceeds of any drawing under the Letter of Credit or (ii) arrange
for Collateral Agent to become the transferee beneficiary of the Letter of
Credit.
(h) Commercial Tort Claims. If any Pledgor shall at any time hold or acquire a
Commercial Tort Claim relating to any of the Security Agreement Collateral and
such Pledgor, in the exercise of its reasonable business judgment, elects to
pursue such commercial tort claim, such Pledgor shall contemporaneously with the
delivery of financial statements in accordance with Section 5.01 (a) or (b) of
the Credit Agreement notify Collateral Agent in writing signed by such Pledgor
of the brief details thereof and grant to Collateral Agent in such writing a
security interest therein and in the Proceeds thereof, all in accordance with
this Agreement, with such writing to be in form and substance satisfactory to
Collateral Agent.

 

13



--------------------------------------------------------------------------------



 



SECTION 3.05. Supplements; Further Assurances.
(a) The Pledgors shall cause each person that, from time to time after the date
hereof, shall be required to pledge any assets to Collateral Agent for the
benefit of the Secured Parties pursuant to the provisions of the Credit
Agreement, to execute and deliver to Collateral Agent a Joinder Agreement and,
upon such execution and delivery, such person shall constitute a “Guarantor” and
a “Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor and Pledgor herein. The execution and delivery
of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor and
Pledgor as a party to this Agreement.
(b) Upon obtaining any Pledged Equity Interests or Pledged Intercompany Debt of
any person, each Pledgor shall accept the same in trust for the benefit of
Collateral Agent and contemporaneously with the delivery of financial statements
in accordance with Section 5.01(a) or (b) of the Credit Agreement deliver to
Collateral Agent the certificates and other documents required under this
Article III in respect of the additional Pledged Equity Interests, Pledged
Intercompany Debt or other possessory Security Agreement Collateral that is to
be pledged pursuant to this Agreement, and confirming the attachment of the Lien
hereby created on and in respect of such additional Pledged Equity Interests or
Pledged Intercompany Debt.
(c) Each Pledgor agrees to take such further actions, and to execute and deliver
to Collateral Agent such additional assignments, agreements, supplements, powers
and instruments, as Collateral Agent may in its reasonable judgment deem
necessary or appropriate, to perfect, preserve and protect the security interest
in the Security Agreement Collateral as provided herein and the rights and
interests granted to Collateral Agent hereunder, to carry into effect the
purposes hereof or to better assure and confirm unto Collateral Agent or permit
Collateral Agent to exercise and enforce its rights, powers and remedies
hereunder with respect to any Security Agreement Collateral. By way of example,
such actions may include appearing in and defending any action or proceeding, at
Collateral Agent’s request, that may affect such Pledgor’s title to or
Collateral Agent’s security interest in all or any part of the Security
Agreement Collateral. Upon the reasonable request of Collateral Agent, each
Pledgor shall further make, execute, endorse, acknowledge, file or refile or
deliver to Collateral Agent from time to time such lists, descriptions and
designations of the Security Agreement Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments. If an Event of Default has occurred and is continuing, Collateral
Agent may institute and maintain, in its own name or in the name of any Pledgor,
such suits and proceedings as Collateral Agent deems necessary or expedient to
prevent any impairment of the security interest in or the perfection thereof in
the Security Agreement Collateral. All of the foregoing shall be at the sole
cost and expense of the Pledgors.

 

14



--------------------------------------------------------------------------------



 



(d) For the avoidance of doubt, the Pledgors and Collateral Agent acknowledge
that this Agreement is intended to grant to Collateral Agent, for the benefit of
the Secured Parties, a security interest in and continuing Lien on the Security
Agreement Collateral, and does not constitute a present assignment of ownership
rights, a transfer of ownership or title to any Security Agreement Collateral,
except as otherwise provided herein following the occurrence and during the
continuance of an Event of Default. Unless an Event of Default shall have
occurred and be continuing, Collateral Agent agrees from time to time to
deliver, upon written request of any Pledgor and at such Pledgor’s sole cost and
expense (including reasonable expenses of counsel to, among other things, review
the effect thereof on Collateral Agent’s security interest granted hereunder),
any and all instruments, certificates or other documents, in a form reasonably
requested by such Pledgor, necessary or appropriate in the reasonable judgment
of such Pledgor to enable such Pledgor to continue to exploit, license, use and
protect the Security Agreement Collateral in accordance with the terms hereof
and of the Credit Agreement.
ARTICLE IV
Representations, Warranties and Covenants
Each Pledgor represents, warrants and covenants as follows:
SECTION 4.01. Title. Except for the security interest granted to Collateral
Agent for its benefit and for the benefit of the Secured Parties pursuant to
this Agreement and Permitted Liens, such Pledgor owns the rights in each item of
Security Agreement Collateral pledged by it hereunder, and with regard to each
item of Security Agreement Collateral now existing or hereafter acquired, will
continue to own or have such rights, in each case free and clear of any and all
Liens or claims of others. No effective financing statement or other public
notice with respect to all or any part of the Security Agreement Collateral is
on file or of record in any public office, except such as have been filed in
favor of Collateral Agent pursuant to this Agreement, are permitted by the
Credit Agreement, or for which proper termination statements or other release
documentation have been (or, in the case of financing statements or other public
notices filed in connection with the Existing Credit Agreement, will be)
delivered to Collateral Agent for filing. No person other than Collateral Agent
has control or possession of all or any part of the Security Agreement
Collateral, except as permitted hereby or by the Credit Agreement.
SECTION 4.02. Organization; Authority; Enforceability. Such Pledgor (a) is duly
organized or incorporated and validly existing under the laws of the
jurisdiction of its organization or incorporation, (b) has all requisite power
and authority enter into this Agreement and to carry out the obligations
hereunder, and (c) has duly executed and delivered this Agreement. This
Agreement and each other document, statement, or instrument relating hereto,
when executed and delivered by such Pledgor, will constitute, a legal, valid and
binding obligation of such Pledgor, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 4.03. Authorizations and Approvals. No authorization, approval or other
action by, and no notice to or filing with, any Governmental Authority is
required for either (i) the pledge or grant by such Pledgor of the Liens
purported to be created in favor of Collateral Agent hereunder, or (ii) the
exercise by Collateral Agent of any rights or remedies in respect of any
Security Agreement Collateral, in each case except for the filings and
registrations contemplated under the Security Documents and as may be required
in connection with the disposition of any Securities Collateral (by laws
generally affecting the offering and sale of securities) or by laws pertaining
to Intellectual Property.

 

15



--------------------------------------------------------------------------------



 



SECTION 4.04. Reserved.
SECTION 4.05. Limitation on Liens. Such Pledgor shall, at its own cost and
expense, defend title to the Security Agreement Collateral pledged by it
hereunder and the security interest therein and Lien thereon granted to
Collateral Agent and the priority thereof against all claims and demands of all
persons, at its own cost and expense, at any time claiming (except to the extent
related to a Permitted Lien) any interest therein adverse to Collateral Agent or
any other Secured Party.
SECTION 4.06. Other Financing Statements. So long as any of the Secured
Obligations remain unpaid, or the Commitments of the Lenders to make any Loan or
to issue any Credit Agreement L/Cs shall not have expired or been sooner
terminated, such Pledgor shall not execute, authorize or permit to be filed in
any public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) or statements relating to any
Security Agreement Collateral, except, in each case, financing statements filed
or to be filed in respect of and covering the security interests granted by such
Pledgor to the holder of Permitted Liens.
SECTION 4.07. Chief Executive Office; Change of Name; Jurisdiction of
Organization.
(a) Such Pledgor’s exact legal name, type and jurisdiction of organization or
incorporation, federal taxpayer and organizational identification numbers of
such Pledgor (if applicable) is set forth in the Perfection Certificate, and its
chief executive office is set forth in the Perfection Certificate. Such Pledgor
shall not (a) change its corporate name, (b) change its identity or type of
organization or corporate structure, or (c) change its federal taxpayer
identification number or organizational identification number (including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reincorporating or incorporating in any other jurisdiction) unless (A) it shall
have given Collateral Agent not less than 30 days’ prior written notice of its
intention so to do, clearly describing such change and providing such other
information in connection therewith as Collateral Agent may request, and
(B) with respect to such change, such Pledgor shall have taken all action that
Collateral Agent deems necessary or desirable to maintain the perfection and
priority of the security interest of Collateral Agent for the benefit of the
Secured Parties in the Security Agreement Collateral intended to be granted
hereby. Each Pledgor agrees to promptly provide Collateral Agent with certified
organizational documents reflecting any of the changes described in the
preceding sentence.
(b) Such Pledgor agrees to maintain, at its own cost and expense, such complete
and accurate records with respect to the Security Agreement Collateral owned by
it as is consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Pledgor is engaged, but in any event to include
complete accounting records as required by the Credit Agreement, and, at such
time or times as Collateral Agent may request, promptly to prepare and deliver
to Collateral Agent a duly certified schedule or schedules in form and detail
satisfactory to Collateral Agent showing in summary form the identity, amount
and location of any and all Security Agreement Collateral (except Security
Agreement Collateral in the possession or control of Collateral Agent).

 

16



--------------------------------------------------------------------------------



 



(c) Contemporaneously with the delivery of financial statements in accordance
with Section 5.01(a) or (b) of the Credit Agreement, the Pledgors shall notify
Collateral Agent in writing (certified by an officer of the applicable Pledgor)
of each location where Security Agreement Collateral is maintained, which
notification may take the form of supplementing or restating prior
notifications.
SECTION 4.08. Certain Provisions Concerning Securities Collateral.
(a) Such Pledgor has delivered to Collateral Agent true, correct and complete
copies of the Operative Agreements, which are in full force and effect and have
not as of the date hereof been amended or modified except as permitted by the
Credit Agreement. Such Pledgor shall deliver to Collateral Agent a copy of any
notice of default given or received by it under any Operative Agreement within
ten days after such Pledgor gives or receives such notice.
(b) Such Pledgor is not in default in the payment of any portion of any
mandatory capital contribution, if any, required to be made under any agreement
to which such Pledgor is a party relating to the Pledged Equity Interests
pledged by it, and such Pledgor is not in violation of any other provisions of
any such agreement to which such Pledgor is a party, or otherwise in default or
violation thereunder, except where such default or noncompliance, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. No Securities Collateral pledged by such Pledgor is subject to any
defense, offset or counterclaim, nor have any of the foregoing been asserted or
alleged against such Pledgor by any person with respect thereto, and as of the
date hereof, there are no certificates, instruments, documents or other writings
(other than the Operative Agreements and certificates, if any, delivered to
Collateral Agent) that evidence any Pledged Equity Interests of such Pledgor.
(c) So long as no Event of Default shall have occurred and be continuing (and
Borrower or such Pledgor has not received written notice relating to such Event
of Default from Collateral Agent):
(i) Such Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement, or any other Loan Document evidencing the Secured Obligations;
provided that, such Pledgor shall not in any event exercise such rights in any
manner that would reasonably be expected to have a material adverse effect on
the value of the Security Agreement Collateral or the Lien and security interest
intended to be granted to Collateral Agent hereunder;
(ii) Such Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided
that, any and all such Distributions consisting of rights or interests in the
form of certificated securities shall be delivered to Collateral Agent to hold
as Security Agreement Collateral and shall, if received by such Pledgor, be
received in trust for the benefit of Collateral Agent, be segregated from the
other property or funds of such Pledgor and be delivered to Collateral Agent as
Security Agreement Collateral in the same form as so received (with any
necessary endorsement), in each case as and when required pursuant to
Article III hereof; and

 

17



--------------------------------------------------------------------------------



 



(iii) Without further action or formality, Collateral Agent shall be deemed to
have granted to such Pledgor all necessary consents relating to voting rights
and shall, if necessary, upon written request of such Pledgor and at the sole
cost and expense of the Pledgors, from time to time execute and deliver (or
cause to be executed and delivered) to such Pledgor all such instruments as such
Pledgor may reasonably request to permit such Pledgor to exercise the voting and
other rights that it is entitled to exercise pursuant to Section 4.08(c)(i) and
to receive the Distributions that it is authorized to receive and retain
pursuant to Section 4.08(c)(ii).
(d) Upon the occurrence and during the continuance of any Event of Default (and
once Borrower or any Pledgor has received written notice relating to such Event
of Default from Collateral Agent):
(i) All rights of such Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 4.08(c)(i)
without any action or the giving of any notice shall cease, and all such rights
shall thereupon become vested in Collateral Agent, which shall thereupon have
the sole right to exercise such voting and other consensual rights; and
(ii) All rights of such Pledgor to receive Distributions that it would otherwise
be authorized to receive and retain pursuant to Section 4.08(c)(ii) shall cease
and all such rights shall thereupon become vested in Collateral Agent, who shall
thereupon have the sole right to receive and hold as Security Agreement
Collateral such Distributions;
provided that, the rights described in clauses (i) and (ii) above shall revert
back to such Pledgor following the cure or waiver of such Event of Default.
(e) Such Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to Collateral Agent appropriate instruments as Collateral Agent may
request to permit Collateral Agent to exercise the voting and other rights that
it may be entitled to exercise pursuant to Section 4.08(d)(i) and to receive all
Distributions that it may be entitled to receive under Section 4.08(d)(ii).
(f) All Distributions that are received by such Pledgor contrary to the
provisions of Section 4.08(d)(ii) shall be received in trust for the benefit of
Collateral Agent, shall be segregated from other funds of such Pledgor and shall
promptly be paid over to Collateral Agent as Security Agreement Collateral in
the same form as so received (with any necessary endorsement).
SECTION 4.09. Certain Provisions Concerning Intellectual Property.
(a) Such Pledgor agrees that it will not, nor will it knowingly permit or
authorize any of its licensees to, do any act, or omit to do any act, whereby
any issued Patent may become invalidated, dedicated to the public, or
unenforceable, and agrees that it shall continue to mark any products covered by
a Patent with the relevant Patent Number or indication that such product is
subject to a pending Patent application as necessary and sufficient to establish
and preserve its maximum rights under applicable patent laws, except where the
failure to so mark would not be reasonably likely to result in a Material
Adverse Effect.

 

18



--------------------------------------------------------------------------------



 



(b) Such Pledgor (either itself or through its licensees or its sublicensees)
will, for each material Trademark, (i) maintain such Trademark in full force
free from any claim of abandonment or invalidity for nonuse, (ii) not materially
diminish the value of such Trademark or the goodwill associated therewith,
(iii) display such Trademark with notice of federal or foreign registration to
the extent necessary and sufficient to establish and preserve its maximum rights
under applicable law, except where the failure to display with such notice would
not be reasonably likely to result in a Material Adverse Effect, and (iv) not
knowingly use or knowingly permit the use of such Trademark in violation of any
third party rights.
(c) Such Pledgor (either itself or through licensees) will, for each work
covered by a material Copyright, continue to publish, reproduce, display, adopt
and distribute the work with appropriate copyright notice as necessary and
sufficient to establish and preserve its maximum rights under applicable
copyright laws, except where the failure to include notice would not be
reasonably likely to result in a Material Adverse Effect.
(d) Such Pledgor shall notify Collateral Agent promptly if it knows or has
reason to know that any Intellectual Property material to such Pledgor’s
business (whether individually or in the aggregate) may become, or knows of
circumstances that would cause any such Intellectual Property to become:
(i) abandoned, lost or dedicated to the public; (ii) invalid or unenforceable;
or (iii) subject to any adverse determination or development regarding such
Pledgor’s ownership of any Intellectual Property, its right to register the
same, or to keep and maintain the same.
(e) Such Pledgor will take all reasonable steps in the United States Patent and
Trademark Office, United States Copyright Office or any office or agency in any
political subdivision of the United States, Canada or in any other country, to
maintain and pursue each application relating to the Intellectual Property (and
to obtain the relevant grant or registration) and to maintain each issued Patent
and each registration of the Trademarks and Copyrights, including timely filings
of applications for renewal, affidavits of use, affidavits of incontestability
and payment of maintenance fees, and to initiate opposition, interference and
cancellation proceedings against third parties, in each case where necessary for
the operation of such Pledgor’s business as presently conducted and as
contemplated by the Credit Agreement.
(f) In the event that such Pledgor knows that any Security Agreement Collateral
consisting of Intellectual Property material to the conduct of such Pledgor’s
business has been or is about to be infringed, misappropriated or diluted by a
third party, such Pledgor promptly shall notify Collateral Agent and shall
promptly sue for infringement, misappropriation or dilution and to recover any
and all damages for such infringement, misappropriation or dilution, or take
such other actions as are appropriate under the circumstances to protect such
Security Agreement Collateral, except where the failure to so notify or take
such actions would not be reasonably likely to result in a Material Adverse
Effect
(g) Upon the occurrence and during the continuance of an Event of Default, such
Pledgor shall use its commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each License to effect the assignment
of all of such Pledgor’s right, title and interest thereunder to the Security
Agreement Collateral Agent or its designee.
(h) Solely for the purpose of enabling Collateral Agent to exercise its rights
and remedies upon the occurrence of an Event of Default, such Pledgor hereby
grants to Collateral Agent, to the extent assignable, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Pledgor) to use, license or sublicense any of the
Intellectual Property now owned or hereafter acquired by such Pledgor, wherever
the same may be located, including in such license access to all media in which
any of the licensed items may be recorded or stored and to all computer programs
used for the compilation or printout thereof.

 

19



--------------------------------------------------------------------------------



 



(i) It shall contemporaneously with the delivery of financial statements in
accordance with Section 5.01(a) or (b) of the Credit Agreement report to
Collateral Agent (i) the filing of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
(whether such application is filed by such Pledgor or through any agent,
employee, licensee, or designee thereof); and (ii) the registration of any
Intellectual Property by any such office.
(j) It shall, promptly upon the reasonable request of Collateral Agent, execute
and deliver to Collateral Agent any document required to acknowledge, confirm,
register, record, or perfect Collateral Agent’s security interest granted
hereunder in any part of the Intellectual Property, whether now owned or
hereafter acquired.
(k) Except with the prior consent of Collateral Agent or as permitted under the
Credit Agreement, such Pledgor shall not execute any financing statement or
other document or instrument, and there will not be on file in any public office
any effective financing statement or other document or instruments, except
financing statements or other documents or instruments filed or to be filed in
favor of Collateral Agent or in respect of Permitted Liens, and such Pledgor
shall not sell, assign, transfer, license, grant any option in, or create any
Lien, claim, security interest or other encumbrance on or with respect to the
Intellectual Property, or suffer to exist any effective Lien, claim, security
interest or other encumbrance on or with respect to the Intellectual Property,
except for the security interest created by and under this Security Agreement
and Permitted Liens as otherwise permitted by the Credit Agreement.
(1) It shall hereafter use commercially reasonable efforts so as not to permit
the inclusion in any contract to which it hereafter becomes a party of any
provision that would materially impair or prevent the creation of a security
interest in, or the assignment of, such Pledgor’s rights and interests in any
property included within the definitions of any Intellectual Property acquired
under such contracts.
SECTION 4.10. Inspection and Verification. Collateral Agent or any
representative designated by Collateral Agent shall have the same access and
inspection rights as granted to the Administrative Agent by the Companies
pursuant to Section 5.07 of the Credit Agreement; provided that, upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
and its representatives shall at all times have the right to enter any premises
of such Pledgor and inspect any property of such Pledgor where any of the
Security Agreement Collateral of such Pledgor is located for the purpose of
inspecting the same, observing its use, protecting its interests therein, or
otherwise exercising the remedies provided under Article V. For the avoidance of
doubt, in respect of Accounts or Security Agreement Collateral in the possession
of any third person, upon the occurrence and during the continuance of an Event
of Default, Collateral Agent or any designated representative shall have the
right to contact such account debtors or third persons in possession of such
Security Agreement Collateral for verification purposes. Collateral Agent shall
have the absolute right to share any information it gains from such inspection
or verification with any other Secured Party.

 

20



--------------------------------------------------------------------------------



 



SECTION 4.11. Payment of Taxes; Contesting Liens; Claims. Such Pledgor
represents and warrants that all Charges imposed on or assessed against the
Security Agreement Collateral have been paid and discharged except to the extent
such Charges (a) constitute a Permitted Lien or a Lien not yet due and payable
or (b) are being contested in good faith by appropriate proceedings and for
which such Pledgor shall have set aside on its books adequate reserves in
accordance with GAAP. Notwithstanding the foregoing, such Pledgor may at its own
expense contest the validity, amount or applicability of any Charges so long as
the contest thereof shall satisfy the Contested Collateral Lien Conditions.
Notwithstanding the foregoing provisions of this Section 4.11, no contest of any
such obligation may be pursued by such Pledgor if such contest would expose
Collateral Agent or any other Secured Party to any possible criminal liability.
SECTION 4.12. Transfers and Other Liens. Such Pledgor shall not sell, convey,
assign or otherwise dispose of, or grant any option with respect to, any of the
Security Agreement Collateral pledged by it hereunder except as permitted by the
Credit Agreement. Such Pledgor shall not make or permit to be made an assignment
for security, pledge or hypothecation of the Security Agreement Collateral or
shall grant any other Lien in respect of the Security Agreement Collateral,
except as permitted by Section 6.02 of the Credit Agreement.
SECTION 4.13. Insurance. Such Pledgor, at its own expense, shall maintain or
cause to be maintained, insurance covering physical loss or damage to the
Inventory and Equipment in accordance with Section 5.04 of the Credit Agreement.
Such Pledgor irrevocably makes, constitutes and appoints Collateral Agent (and
all officers, employees or agents designated by Collateral Agent) as such
Pledgor’s true and lawful agent (and attorney-in-fact) for the purposes, during
the continuance of an Event of Default, of making, settling and adjusting claims
in respect of Security Agreement Collateral under policies of insurance,
endorsing the name of such Pledgor on any check, draft, instrument or other item
of payment for the proceeds of such policies of insurance and for making all
determinations and decisions with respect thereto. In the event that such
Pledgor at any time or times fails to obtain or maintain any of the policies of
insurance required hereby or to pay any premium in whole or in part relating
thereto, Collateral Agent may, without waiving or releasing any obligation or
liability of any Pledgor hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as Collateral Agent deems
advisable. All sums disbursed by Collateral Agent in connection with this
Section 4.13, including reasonable attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Pledgors
to Collateral Agent and shall be additional Secured Obligations.
ARTICLE V
Remedies
SECTION 5.01. Remedies. Upon the occurrence and during the continuance of any
Event of Default, Collateral Agent may from time to time exercise in respect of
the Security Agreement Collateral, in addition to the other rights and remedies
provided for herein or otherwise available to it:
(a) Personally, or by agents or attorneys, immediately take possession of the
Security Agreement Collateral or any part thereof, from any Pledgor or any other
person who then has possession of any part thereof with or without notice or
process of law, and for that purpose may enter on any Pledgor’s premises where
any of the Security Agreement Collateral is located, remove such Security
Agreement Collateral, remain present at such premises to receive copies of all
communications and remittances relating to the Security Agreement Collateral and
use in connection with such removal and possession any and all services,
supplies, aids and other facilities of any Pledgor;

 

21



--------------------------------------------------------------------------------



 



(b) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Security Agreement Collateral including
instructing the obligor or obligors on any agreement, instrument or other
obligation constituting part of the Security Agreement Collateral to make any
payment required by the terms of such agreement, instrument or other obligation
directly to Collateral Agent, and in connection with any of the foregoing,
compromise, settle, extend the time for payment and make other modifications
with respect thereto; provided that, in the event that any such payments are
made directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of Collateral Agent and shall promptly (but in no event
later than one Business Day after receipt thereof) pay such amounts into the
Collateral Account;
(c) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Security Agreement Collateral
or any part thereof, and take possession of the proceeds of any such sale,
assignment, license or liquidation;
(d) Take possession of the Security Agreement Collateral or any part thereof by
directing any Pledgor in writing to deliver the same to Collateral Agent at any
place or places so designated by Collateral Agent, in which event such Pledgor
shall at its own expense: (i) forthwith cause the same to be moved to the place
or places designated by Collateral Agent and there delivered to Collateral
Agent, (ii) store and keep any Security Agreement Collateral so delivered to
Collateral Agent at such place or places pending further action by Collateral
Agent and (iii) while the Security Agreement Collateral shall be so stored and
kept, provide such security and maintenance services as shall be necessary to
protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Security Agreement Collateral as
contemplated in this Section 5.01(d) is of the essence hereof. Upon application
to a court of equity having jurisdiction, Collateral Agent shall be entitled to
a decree requiring specific performance by any Pledgor of such obligation;
(e) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Security Agreement Collateral for application to the Secured Obligations as
provided in Article IX of the Credit Agreement;
(f) Retain and apply the Distributions to the Secured Obligations as provided in
the Credit Agreement;
(g) Exercise any and all rights as beneficial and legal owner of the Security
Agreement Collateral, including perfecting assignment of and exercising any and
all voting, consensual and other rights and powers with respect to any Security
Agreement Collateral; and

 

22



--------------------------------------------------------------------------------



 



(h) All the rights and remedies of a secured party on default under the UCC, and
Collateral Agent may also in its sole discretion, without notice except as
specified in Section 5.02, sell, assign or grant a license to use the Security
Agreement Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of Collateral Agent’s
offices or elsewhere, for cash, on credit or for future delivery, and at such
price or prices and on such other terms as Collateral Agent deems commercially
reasonable. Collateral Agent or any other Secured Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Security Agreement Collateral at any such sale and shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Security Agreement Collateral sold,
assigned or licensed at such sale, to use and apply any of the Secured
Obligations owed to such person as a credit on account of the purchase price of
any Security Agreement Collateral payable by such person at such sale. Each
purchaser, assignee, licensee or recipient at any such sale shall acquire the
property sold, assigned or licensed absolutely free from any claim or right on
the part of any Pledgor, and each Pledgor hereby waives, to the fullest extent
permitted by law, all rights of redemption, stay and appraisal that it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Collateral Agent shall not be obligated to make
any sale of Security Agreement Collateral regardless of notice of sale having
been given. Collateral Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor hereby waives, to the fullest extent permitted by law,
any claims against Collateral Agent arising by reason of the fact that the price
at which any Security Agreement Collateral may have been sold, assigned or
licensed at such a private sale was less than the price that might have been
obtained at a public sale, even if Collateral Agent accepts the first offer
received and does not offer such Security Agreement Collateral to more than one
offeree.
(i) Upon the written demand of Collateral Agent, each Pledgor shall execute and
deliver to Collateral Agent an assignment or assignments of the registered
Intellectual Property and such other documents as are necessary or appropriate
to carry out the intent and purposes hereof.
SECTION 5.02. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale shall be required by law, ten days’ notice to such Pledgor
of the time and place of any public sale or of the time after which any private
sale or other intended disposition is to take place shall be commercially
reasonable notification of such matters. No notification need be given to any
Pledgor if it has signed, during the occurrence of an Event of Default, a
statement renouncing or modifying any right to notification of sale or other
intended disposition.
SECTION 5.03. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with Collateral Agent’s taking possession or Collateral Agent’s
disposition of any of the Security Agreement Collateral, including any and all
prior notice and hearing for any prejudgment remedy or remedies and any such
right that such Pledgor would otherwise have under law, and each Pledgor hereby
further waives, to the fullest extent permitted by applicable law: (a) all
damages occasioned by such taking of possession, (b) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of Collateral Agent’s rights hereunder and (c) all rights of
redemption, appraisal, valuation, stay, extension and moratorium now or
hereafter in force under any applicable law. Collateral Agent shall not be
liable for any incorrect or improper payment made pursuant to this Article V in
the absence of gross negligence or willful misconduct. Any sale of, or the grant
of options to purchase, or any other realization on, any Security Agreement
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Pledgor and
against any and all persons claiming or attempting to claim the Security
Agreement Collateral so sold, optioned or realized on, or any part thereof,
from, through or under such Pledgor.

 

23



--------------------------------------------------------------------------------



 



SECTION 5.04. Certain Sales of Security Agreement Collateral. Each Pledgor
recognizes that, by reason of certain prohibitions contained in the Securities
Act, and applicable state securities laws, Collateral Agent may be compelled,
with respect to any sale of all or any part of the Securities Collateral, to
limit purchasers to persons who will agree, among other things, to acquire such
Securities Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to Collateral Agent
than those obtainable through a public sale without such restrictions (including
a public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would agree to do so.
SECTION 5.05. No Waiver; Cumulative Remedies.
(a) No failure on the part of Collateral Agent to exercise, no course of dealing
with respect to, and no delay on the part of Collateral Agent in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any such right, power or remedy hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy; nor shall Collateral Agent be required to look first to,
enforce or exhaust any other security, collateral or guarantees. The remedies
herein provided are cumulative and are not exclusive of any remedies provided by
law.
(b) In the event that Collateral Agent shall have instituted any proceeding to
enforce any right, power or remedy under this Agreement by foreclosure, sale,
entry or otherwise, and such proceeding shall have been discontinued or
abandoned for any reason or shall have been determined adversely to Collateral
Agent, then and in every such case, the Pledgors, Collateral Agent and each
other Secured Party shall be restored to their respective former positions and
rights hereunder with respect to the Security Agreement Collateral, and all
rights, remedies and powers of Collateral Agent and the other Secured Parties
shall continue as if no such proceeding had been instituted.

 

24



--------------------------------------------------------------------------------



 



ARTICLE VI
Obligations Absolute; Waivers
SECTION 6.01. Liability of the pledgors Absolute. Each Pledgor agrees that its
obligations hereunder are irrevocable, absolute, independent, unconditional, and
shall not be affected by any circumstance that constitutes a legal or equitable
discharge of a pledgor or surety, except for payment in full of the Secured
Obligations. In furtherance of the foregoing and without limiting the generality
thereof, each Pledgor agrees as follows:
(a) the obligations of each Pledgor hereunder are independent of the obligations
of each other Pledgor and each guarantor of the obligations of the Loan Parties,
and separate actions may be brought and prosecuted against such Pledgor whether
or not any action is brought against any other Pledgor or guarantor, and whether
or not such other Pledgor or guarantor is joined in any such actions;
(b) payment by any Loan Party of a portion of the Secured Obligations shall in
no way limit, affect, modify or abridge such Pledgor’s grant hereunder securing
any portion of the Secured Obligations that has not been paid. By way of example
and without limiting the generality of the foregoing, if Collateral Agent is
awarded a judgment in any suit brought to enforce any Loan Party’s covenant to
pay a portion of the Secured Obligations, such judgment shall not be deemed to
release such Pledgor from its grant hereunder securing the portion of the
Secured Obligations that is not the subject of such suit, and such judgment
shall not, except to the extent satisfied by such Pledgor, limit, affect, modify
or abridge any other Pledgor’s grant hereunder securing the Secured Obligations;
(c) upon such terms as Collateral Agent deems appropriate, without obligation to
give notice or demand, without affecting the validity or enforceability hereof,
and without giving rise to any reduction, limitation, impairment, discharge or
termination of the security interests granted hereunder or such Pledgor’s
liability hereunder, Collateral Agent may, from time to time, (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place and manner or terms of payment of any of the Secured Obligations in
accordance with the terms of the other Loan Documents; (ii) settle, compromise,
release or discharge, or accept or refuse any offer of performance with respect
to, or substitutions for, any of the Secured Obligations or any agreement
relating thereto, or subordinate the payment of the same to the payment of any
other obligations; (iii) request and accept other pledges as security for any of
the Secured Obligations, and take and hold security for the payment hereof or
any of the Secured Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of any of the Secured
Obligations, any guarantees of any of the Secured Obligations, or any other
obligation of any person (including any other Pledgor) with respect to any of
the Secured Obligations; (v) enforce and apply any security now or hereafter
held by it in respect hereof or any of the Secured Obligations, and direct the
order or manner of sale thereof, or exercise any other right or remedy that it
may have against any such security, including foreclosure on any such security
in accordance with one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is economically reasonable, and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Pledgor against any other Loan
Party, or any security for any of the Secured Obligations; and (vi) exercise any
other rights available to it under the Loan Documents; and
(d) this Agreement and such Pledgor’s obligations hereunder shall be valid and
enforceable, and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of all the
Secured Obligations), including the occurrence of any of the following (whether
or not such Pledgor shall have had notice or knowledge of any of them): (i) any
failure or omission to assert or enforce, any agreement or election not to
assert or enforce, or any stay or enjoining by order of any court, by operation
of law or otherwise, of the exercise or enforcement of any claim or demand, or
any right, power or remedy (whether arising under the Loan Documents, at law, in
equity, or otherwise) with respect to the Secured Obligations or any agreement
related thereto, or with respect to any other guarantee of or security for the
payment of the Secured Obligations;

 

25



--------------------------------------------------------------------------------



 



(ii) any rescission, waiver, amendment or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
events of default) hereof, any of the other Loan Documents, any agreement or
instrument executed pursuant thereto, or any guarantee or other security for the
Secured Obligations or any agreement relating thereto at any time being found to
be illegal, invalid or unenforceable in any respect; (iv) the application of
payments received form any source (other than payments received pursuant to the
other Loan Documents or from the proceeds of any security for the Secured
Obligations, except to the extent such security also serves as collateral for
Indebtedness other than the Secured Obligations); (v) consent of Collateral
Agent or any other Secured Party to the change, reorganization or termination of
the corporate structure or existence of any Loan Party or any Subsidiary
thereof, and to any corresponding restructuring of the Secured Obligations;
(vi) any failure to perfect or continue perfection of a security interest in any
collateral that secures any of the Secured Obligations; (vii) any defenses,
set-offs or counterclaims that any Loan Party may allege or assert against
Collateral Agent or any other Secured Party in respect of the Secured
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction, and usury;
and (viii) any other act, thing or omission, or delay to do any other act or
thing, that in any manner and to any extent may vary such Pledgor’s risk as a
grantor of security securing the Secured Obligations.
SECTION 6.02. General Waivers. Each Pledgor hereby waives, for the benefit of
Collateral Agent and the Secured Parties: (a) all rights to require Collateral
Agent or any other Secured Party, as a condition to exercising Collateral
Agent’s rights hereunder against the Security Agreement Collateral, to
(i) proceed against any other Loan Party, any other pledgor (including any other
Pledgor) of security securing any of the Secured Obligations, or any other
person, (ii) proceed against or exhaust any security held from any other Loan
Party, any such other pledgor or any other person, (iii) proceed against or have
resort to any balance of any Deposit Account or credit on the books of
Collateral Agent or any other Secured Party in favor of any other Loan Party or
any other person, or (iv) pursue any other remedy whatsoever in the capacity of
secured party; (b) any defense arising by reason of incapacity, lack of
authority, or any disability or other defenses of any other Loan Party,
including any defense based on or arising from the lack of validity or
enforceability of any of the Secured Obligations or any agreement or instrument
relating thereto, or by reason of the cessation of the liability of any other
Loan Party from any cause other than the payment in full of all the Secured
Obligations; (c) any defense based on any statute or rule of law that provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal; (d) any defense based on
errors or omissions by Collateral Agent or any other Secured Party in the
administration of any of the Secured Obligations, except behavior that amounts
to bad faith, gross negligence or willful misconduct; (e) any principles or
provisions of law, statutory or otherwise, that are or may be in conflict with
the terms hereof, and any legal or equitable discharge of such Pledgor’s
obligations hereunder; (f) the benefit of any statute of limitations affecting
such Pledgor’s counterclaims; (g) promptness, diligence and any requirement that
Collateral Agent or any other Secured Party protect, secure, perfect or insure
any security interest or Lien or any property subject thereto; (h) notices,
demands, presentments, protests, notices of protest, notices of dishonor and
notices of any action or inaction, including acceptance hereof, notices of
default hereunder, notices of any renewal, extension or modification of any of
the Secured Obligations or any agreement related thereto, notices of any
extension of credit to any other Loan party and notices of any of the matters
referred to in Section 6.01, and any right to consent to any thereof; and (i)
any defenses or benefits that may be derived from or afforded by law that limit
the liability of or exonerate pledgors or sureties, or that may conflict with
the terms hereof.

 

26



--------------------------------------------------------------------------------



 



SECTION 6.03. California Waivers. For purposes of this Section 6.03 only,
references to the “principal” include each Loan Party and references to the
“creditor” include each Secured Party. In accordance with Section 2856 of the
California Civil Code, each Pledgor waives all rights and defenses (i) available
to such Pledgor by reason of Sections 2787 through 2855, 2899, and 3433 of the
California Civil Code, including all rights or defenses such Pledgor may have by
reason of protection afforded to the principal with respect to any of the
Secured Obligations, or to any other person liable for any of the Secured
Obligations, in either case in accordance with the antideficiency or other laws
of the State of California limiting or discharging the principal’s Indebtedness
or such person’s obligations, including Sections 580a, 580b, 580d and 726 of the
California Code of Civil Procedure; and (ii) arising out of an election of
remedies by the creditor, even though such election, such as a nonjudicial
foreclosure with respect to security for any Secured Obligation (or any
obligation of any other person of any of the Secured Obligations), has destroyed
such Pledgor’s right of subrogation and reimbursement against the principal (or
such other person), by operation of Section 580d of the California Code of Civil
Procedure or otherwise. No other provision of this Agreement shall be construed
as limiting the generality of any of the covenants and waivers set forth in this
Section 6.03. As provided below, this Agreement shall be governed by, and shall
be construed and enforced in accordance with the laws of the State of New York.
This Section 6.03 is included solely out of an abundance of caution, and shall
not be construed to mean that any of the above-referenced provisions of
California law are in any way applicable to this Agreement or to any of the
Secured Obligations.
ARTICLE VII
Miscellaneous
SECTION 7.01. Concerning Collateral Agent.
(a) Collateral Agent has been appointed as Collateral Agent pursuant to
Article X of the Credit Agreement. The actions of Collateral Agent hereunder are
subject to the provisions of the Credit Agreement. Collateral Agent shall have
the right hereunder to make demands, to give notices, to exercise or refrain
from exercising any rights, and to take or refrain from taking action (including
the release or substitution of the Security Agreement Collateral), in accordance
with this Agreement and the Credit Agreement. Collateral Agent may employ agents
and attorneys-in-fact in connection herewith. Collateral Agent may resign and a
successor Collateral Agent may be appointed in the manner provided in the Credit
Agreement. Upon the acceptance of any appointment as Collateral Agent by a
successor Collateral Agent, that successor Collateral Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent under this Agreement, and the retiring
Collateral Agent shall thereupon be discharged from its duties and obligations
under this Agreement. After any retiring Collateral Agent’s resignation, the
provisions hereof shall inure to its benefit as to any actions taken or omitted
to be taken by it under this Agreement while it was Collateral Agent.
(b) Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Security Agreement Collateral in its possession
if such Security Agreement Collateral is accorded treatment substantially
equivalent to that which Collateral Agent, in its individual capacity, accords
its own property consisting of similar instruments or interests, it being
understood that neither Collateral Agent nor any of the Secured Parties shall
have responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not Collateral Agent or any other Secured
Party has or is deemed to have knowledge of such matters, or (ii) taking any
necessary steps to preserve rights against any person with respect to any
Security Agreement Collateral.

 

27



--------------------------------------------------------------------------------



 



(c) Collateral Agent shall be entitled to rely on any written notice, statement,
certificate, order or other document or any telephone message believed by it to
be genuine and correct and to have been signed, sent or made by the proper
person, and, with respect to all matters pertaining to this Agreement and its
duties hereunder, on advice of counsel selected by it.
(d) With respect to any of its rights and obligations as a Lender, Collateral
Agent shall have and may exercise the same rights and powers hereunder. The term
“Lenders,” “Lender” or any similar terms shall, unless the context clearly
otherwise indicates, include Collateral Agent in its individual capacity as a
Lender. Collateral Agent may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with such Pledgor or any
Affiliate of such Pledgor to the same extent as if Collateral Agent were not
acting as Collateral Agent.
(e) If any item of Security Agreement Collateral also constitutes collateral
granted to Collateral Agent under any other security agreement, pledge or
instrument of any type, in the event of any conflict between the provisions
hereof and the provisions of such other deed of trust, mortgage, security
agreement, pledge or instrument of any type in respect of such collateral,
Collateral Agent, in its sole discretion, shall select which provision or
provisions shall control.
SECTION 7.02. Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact. If an Event of Default shall have occurred and be continuing,
Collateral Agent may (but shall not be obligated to) remedy or cause to be
remedied any such breach, and may expend funds for such purpose; provided that,
Collateral Agent shall in no event be bound to inquire into the validity of any
tax, lien, imposition or other obligation that such Pledgor fails to pay or
perform as and when required hereby and that such Pledgor does not contest in
accordance with the provision of Section 6.02 of the Credit Agreement. Any and
all amounts so expended by Collateral Agent shall be paid by the Pledgors in
accordance with the provisions of Section 7.03. Neither the provisions of this
Section 7.02 nor any action taken by Collateral Agent pursuant to the provisions
of this Section 7.02 shall prevent any such failure by any Pledgor to observe
any covenant contained in this Agreement nor any breach of warranty from
constituting an Event of Default. Each Pledgor hereby appoints Collateral Agent
its attorney-in-fact, with full authority in the place and stead of such Pledgor
and in the name of such Pledgor, or otherwise, from time to time during the
continuance of an Event of Default in Collateral Agent’s discretion to take any
action and to execute any instrument consistent with the terms hereof and the
other Loan Documents that Collateral Agent may deem necessary or advisable to
accomplish the purposes hereof. The foregoing grant of authority is an
irrevocable power of attorney coupled with an interest and such appointment
shall be irrevocable for the term hereof. Each Pledgor hereby ratifies all that
such attorney shall lawfully do or cause to be done by virtue hereof.

 

28



--------------------------------------------------------------------------------



 



SECTION 7.03. Expenses. Each Pledgor will promptly pay to Collateral Agent the
amount of any and all costs and expenses, including the reasonable fees and
expenses of its counsel and the fees and expenses of any experts and agents,
that Collateral Agent may incur in connection with this Agreement, including all
costs and expenses relating to (a) any and all filings and other actions taken
to ensure the attachment, perfection and priority of, and the ability of
Collateral Agent to enforce, Collateral Agent’s security interest in the
Security Agreement Collateral; (b) any action, suit or other proceeding
affecting the Security Agreement Collateral or any part thereof commenced, in
which action, suit or proceeding Collateral Agent is made a party or
participates or in which the right to use the Security Agreement Collateral or
any part thereof is threatened, or in which it becomes necessary in the judgment
of Collateral Agent to defend or uphold the Lien hereof (including any action,
suit or proceeding to establish or uphold the compliance of the Security
Agreement Collateral with any requirements of any Governmental Authority or
law); (c) the collection of the Secured Obligations; (d) the enforcement and
administration hereof; (e) the custody or preservation of, or the sale of,
collection from, or other realization on, any of the Security Agreement
Collateral; (f) the exercise or enforcement of any of the rights of Collateral
Agent or any Secured Party hereunder; or (g) the failure by any Pledgor to
perform or observe any of the provisions hereof. All amounts expended by
Collateral Agent and payable by any Pledgor under this Section 7.03 shall be due
upon demand therefor (together with interest thereon accruing at the default
rate during the period from and including the date on which such funds were so
expended to the date of repayment) and shall be part of the Secured Obligations.
Each Pledgor’s obligations under this Section 7.03 shall survive the termination
hereof and the discharge of such Pledgor’s other obligations under this
Agreement, the Credit Agreement and the other Loan Documents.
SECTION 7.04. Indemnity.
(a) Indemnity. Each Pledgor agrees to indemnify, defend and hold harmless
Collateral Agent and each of the other Secured Parties, and the officers,
directors, employees, agents and Affiliates of Collateral Agent and each of the
other Secured Parties (collectively, the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, claims, costs (including settlement costs), expenses or disbursements of
any kind or nature whatsoever (including the fees and disbursements of counsel
for such Indenmitees in connection with any investigative, administrative or
judicial proceeding, commenced or threatened, whether or not such Indemnitee
shall be designated a party thereto) that may be imposed on, incurred by, or
asserted against that Indemnitee, in any manner relating to or arising out of
this Agreement or any other Loan Document (including any misrepresentation by
any Pledgor in this Agreement or any other Loan Document) (the “Indemnified
Liabilities”); provided that, no Pledgor shall have any obligation to an
Indemnitee hereunder with respect to Indemnified Liabilities if it has been
determined by a final decision of a court of competent jurisdiction that such
Indemnified Liabilities arose from the gross negligence or willful misconduct of
that Indemnitee. To the extent that the undertaking to indemnify, pay and hold
harmless set forth in the preceding sentence may be unenforceable because it is
violative of any law or public policy, each Pledgor shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnitees or any of them.
(b) Survival. The obligations of the Pledgors contained in this Section 7.04
shall survive the termination hereof and the discharge of the Pledgors’ other
obligations under this Agreement, any Hedging Agreement and under the other Loan
Documents.
(c) Reimbursement. Any amounts paid by any Indemnitee as to which such
Indemnitee has the right to reimbursement shall constitute Secured Obligations
secured by the Security Agreement Collateral.

 

29



--------------------------------------------------------------------------------



 



SECTION 7.05. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Security Agreement Collateral and
shall (a) remain in full force and effect until the payment in full of all
Secured Obligations, (b) be binding on the Pledgors, their respective successors
and assigns, and (b) inure, together with the rights and remedies of the Lender
hereunder, to the benefit of Collateral Agent and the other Secured Parties and
each of their respective permitted successors, transferees and assigns. No other
persons (including any other creditor of any Pledgor) shall have any interest
herein or any right or benefit with respect hereto. Without limiting the
generality of the foregoing clause (b), any Secured Party may assign or
otherwise transfer any Indebtedness held by it that is secured by this Agreement
to any other person, and such other person shall thereupon become vested with
all the benefits in respect thereof granted to such Secured Party, herein or
otherwise, subject however, to the provisions of the other Loan Documents and
any Hedging Agreement to which such Secured Party is a party.
SECTION 7.06. Termination; Release. Upon payment in full of all the Secured
Obligations, or upon any partial release of Security Agreement Collateral in
accordance with the other Loan Documents, the security interests granted hereby
shall terminate hereunder and of record, and all rights to the Security
Agreement Collateral shall revert to the Pledgors, it being understood that in
the case any such partial release, the security interests granted hereby shall
terminate hereunder and of record only with respect to such Security Agreement
Collateral subject to such partial release. Upon any such termination,
Collateral Agent shall, at the Pledgors’ expense, execute and deliver to the
Pledgors such documents, and take such other actions, as the Pledgors reasonably
request to evidence such termination.
Notwithstanding anything to the contrary contained herein, the Collateral Agent
and the other Secured Parties agree to cooperate with each Pledgor with respect
to any sale of Security Agreement Collateral permitted by Section 6.04 of the
Credit Agreement and promptly take such action and execute and deliver such
instruments and documents necessary to release the Liens and security interests
created hereby relating to any of the assets or property affected by any sale of
Security Agreement Collateral permitted by Section 6.04 of the Credit Agreement
(including, without limitation, any necessary Uniform Commercial Code amendment,
termination or partial termination statement).
SECTION 7.07. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by Collateral Agent. Any amendment, modification or supplement of or
to any provision hereof, any waiver of any provision hereof and any consent to
any departure by any Pledgor from the terms of any provision hereof shall be
effective only in the specific instance and for the specific purpose for which
made or given. Except where notice is specifically required by this Agreement or
any other document evidencing the Secured Obligations, no notice to or demand on
any Pledgor in any case shall entitle any Pledgor to any other or further notice
or demand in similar or other circumstances.
SECTION 7.08. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, if to any Pledgor, addressed to it at the address of Borrower
set forth in the Credit Agreement, and if to Collateral Agent, addressed to it
at the address set forth in the Credit Agreement, or in each case at such other
address as shall be designated by such party in a written notice to the other
party complying as to delivery with the terms of this Section 7.08.

 

30



--------------------------------------------------------------------------------



 



SECTION 7.09. Governing Law; Jurisdiction, Consent to Service of Process.
(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT TO THE EXTENT, IN ACCORDANCE
WITH CHOICE-OF-LAW PRINCIPLES, THAT THE PERFECTION OF THE SECURITY INTERESTS
GRANTED HEREUNDER, OR REMEDIES HEREUNDER IN RESPECT OF ANY ITEM OR TYPE OF
SECURITY AGREEMENT COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER
THAN THE STATE OF NEW YORK.
(b) Each Pledgor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that Collateral Agent or any other Secured Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Pledgor or its properties in the courts
of any jurisdiction.
(c) Each Pledgor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in
Section 7.09(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 7.08. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
SECTION 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.

 

31



--------------------------------------------------------------------------------



 



SECTION 7.11. Severability of Provisions. Any provision hereof that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
SECTION 7.12. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement.
SECTION 7.13. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.
SECTION 7.14. No Credit for Payment of Taxes or Imposition. Each Pledgor shall
not be entitled to any credit against the principal, premium (if any), or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums that may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Security
Agreement Collateral or any part thereof.
SECTION 7.15. No Claims Against Collateral Agent. Nothing contained in this
Agreement shall constitute any consent or request by Collateral Agent, express
or implied, for the performance of any labor or services or the furnishing of
any materials or other property in respect of the Security Agreement Collateral
or any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against Collateral Agent in respect thereof or any claim
that any Lien based on the performance of such labor or services or the
furnishing of any such materials or other property is prior to the Lien hereof.
SECTION 7.16. No Release Under Agreements; No Liability of Collateral Agent or
Secured Parties. Nothing set forth in this Agreement shall relieve the Pledgor
from the performance of any term, covenant, condition or agreement on the
Pledgor’s part to be performed or observed under or in respect of any of the
Security Agreement Collateral, or from any liability to any person under or in
respect of any of the Security Agreement Collateral, or shall impose any
obligation on Collateral Agent or any other Secured Party to perform or observe
any such term, covenant, condition or agreement on the Pledgor’s part to be so
performed or observed, or shall impose any liability on Collateral Agent or any
other Secured Party for any act or omission on the part of the Pledgor relating
thereto or for any breach of any Hedging Agreement, any representation or
warranty on the part of the Pledgor contained in this Agreement, Credit
Agreement or the other Security Documents, or under or in respect of the
Security Agreement Collateral or made in connection herewith or therewith. The
obligations of the Pledgor contained in this Section 7.16 shall survive the
termination hereof and the discharge of the Pledgor’s other obligations under
this Agreement, the Credit Agreement, any Hedging Agreement and the other
Security Documents.

 

32



--------------------------------------------------------------------------------



 



SECTION 7.17. Obligations Absolute. Subject to Section 7.09 of the Credit
Agreement, all obligations of each Pledgor hereunder shall be absolute and
unconditional irrespective of:
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor or any other Loan Party;
(b) any lack of validity or enforceability of the Credit Agreement, any Hedging
Agreement or any other Loan Document, or any other agreement or instrument
relating thereto;
(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement, any other Loan
Document, any Hedging Agreement or any other agreement or instrument relating
thereto;
(d) any pledge, exchange, release or nonperfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations, except to the extent that
any such amendment, waiver or consent expressly relieves such Pledgor of any
obligations;
(e) any exercise, nonexercise or waiver of any right, remedy, power or privilege
under or in respect hereof, the Credit Agreement, any Hedging Agreement or any
other Loan Document except as specifically set forth in a waiver granted
pursuant to the provisions of Section 5.03; or
(f) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, any Pledgor.
SECTION 7.18. Marshaling; Payments Set Aside. Collateral Agent shall not be
under any obligation to marshal any assets in favor of any Pledgor or any other
person or against or in payment of [ILLEGIBLE] or all of the Secured
Obligations.
SECTION 7.19. Release of Pledgors. If any Pledgor is released from its Guarantee
in accordance with the provisions of the Credit Agreement, then Collateral Agent
shall (at the expense of Borrower) take all action necessary to release its
security interest in that portion of the Security Agreement Collateral owned by
such Pledgor, and shall release such Pledgor from its obligations hereunder
(other than obligations intended to survive the termination hereof), in each
case subject to and in accordance with Section 7.09 of the Credit Agreement.
[Signature Pages Follow]

 

33



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of
ISSUER ACKNOWLEDGMENT
The undersigned hereby (a) acknowledges receipt of a copy of that certain
security agreement (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”; capitalized terms used but
not otherwise defined herein shall have the meanings assigned to such terms in
the Security Agreement), dated as of July 21, 2006, among Herbalife
International, Inc., a Nevada corporation (“Borrower”), the Guarantors (defined
therein), and Merrill Lynch Capital Corporation, as collateral agent (in such
capacity and together with any successors in such capacity, “Collateral Agent”);
(b) agrees promptly to note on its books the security interests granted to
Collateral Agent and confirmed under the Security Agreement; (c) agrees that it
will comply with Collateral Agent’s instructions with respect to the applicable
Securities Collateral without further consent by the applicable Pledgor;
(d) agrees to notify Collateral Agent upon obtaining knowledge of any interest
in favor of any person in the applicable Securities Collateral that is adverse
to the interest of Collateral Agent therein; and (e) waives any right or
requirement at any time hereafter to receive a copy of the Security Agreement in
connection with the registration of any Securities Collateral thereunder in the
name of Collateral Agent or its nominee or the exercise of voting rights by
Collateral Agent or its nominee.

                  [NAME OF ISSUER]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

A-1



--------------------------------------------------------------------------------



 



EXHIBIT G
[Form of]
INTERCOMPANY PROMISSORY NOTE

      $[_____]    New York, New York
[Date]

FOR VALUE RECEIVED, [Name of Payor], a [___] [corporation] (“Payor”), hereby
promises to pay on demand to the order of (Name of Payee] (“Payee”), in lawful
money of the United States of America in immediately available funds, at such
location in the United States of America as Payee shall from time to time
designate, the unpaid principal amount of all loans and advances made by Payee
to Payor. Payor promises also to pay interest on the unpaid principal amount of
all such loans and advances in like money at such location from the date of such
loans and advances until paid at such rate per annum as shall be agreed upon
from time to time by Payor and Payee.
Whenever any payment on this Intercompany Note shall be stated to be due on a
day that is not a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest on this Intercompany Note.
This Intercompany Note is one of the Intercompany Notes referred to in that
certain Credit Agreement, dated as of July 21, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Herbalife International, Inc., a Nevada corporation (“Borrower”), Payor,
the other Guarantors, the Lenders, Merrill Lynch Capital Corporation, as
administrative agent for the Lenders, and Merrill Lynch Capital Corporation, as
collateral agent for the Secured Parties. This Intercompany Note is subject to
the terms of the Credit Agreement and shall be pledged by Payee pursuant to the
[U.S. Security Agreement/applicable Foreign Security Agreement]. Payee hereby
acknowledges and agrees that the Collateral Agent may exercise all rights
provided in the Credit Agreement and the [U.S. Security Agreement/applicable
Foreign Security Agreement] with respect to this Intercompany Note. Capitalized
terms used herein without definitions have the meanings assigned to them in the
Credit Agreement.
[Anything in this Intercompany Note to the contrary notwithstanding, the
indebtedness evidenced by this Intercompany Note shall be subordinate and junior
in right of payment, to the extent and in the manner hereinafter set forth, to
all Obligations of Payor under the Credit Agreement, including Payor’s
Guaranteed Obligations thereunder (such Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as the “Senior Indebtedness”):
(i) If any Event of Default of the nature set forth in paragraphs (a), (b),
(g) or (h) of Article VIII of the Credit Agreement occurs, then (x) the holders
of Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before Payee is entitled to receive (whether
directly or indirectly), or make any demands for, any payment on account of this
Intercompany Note; and (y) until the holders of Senior Indebtedness are paid in
full in cash in respect of all amounts constituting Senior Indebtedness, any
payment or distribution to which Payee would otherwise be entitled shall be made
to the holders of Senior Indebtedness.
Exhibit G-1

 

 



--------------------------------------------------------------------------------



 



(ii) If any payment or distribution of any character, whether in cash,
securities or other property, in respect of this Intercompany Note shall
(despite these subordination provisions) be received by Payee in violation of
clause (i) before all Senior Indebtedness shall have been paid in full in cash,
such payment or distribution shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
in full in cash.
To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Intercompany Note by any act or failure to act on the part of Payor or by
any act or failure to act on the part of such holder or any trustee or agent for
such holder. Payee and Payor hereby agree that the subordination of this
Intercompany Note is for the benefit of the Secured Parties, the Secured Parties
are obligees under this Intercompany Note to the same extent as if their names
were written herein as such and the Collateral Agent may, on behalf of the
Secured Parties, proceed to enforce the subordination provisions herein.
Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between Payor and Payee, the obligations of Payor, which are
absolute and unconditional, to pay to Payee the principal of and interest on
this Intercompany Note as and when due and payable in accordance with its terms,
or is intended to or will affect the relative rights of the Payee and other
creditors of the Payor other than the holders of Senior Indebtedness.]*
Payee is hereby authorized to record all loans and advances made by it to Payor
(all of which shall be evidenced by this Intercompany Note), and all repayments
or prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.
Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Intercompany Note. All payments under this Intercompany
Note shall be made without offset, counterclaim or deduction of any kind.
 

      *   The bracketed portion shall be included only if both Payor and Payee
are Loan Parties.

Exhibit G-2

 

 



--------------------------------------------------------------------------------



 



THIS INTERCOMPANY NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

                  [NAME OF PAYOR]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                [NAME OF PAYEE]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

Exhibit G-3



--------------------------------------------------------------------------------



 



EXHIBIT H
[Form of]
JOINDER AGREEMENT
Reference is made to that certain Credit Agreement, dated as of July 21, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Herbalife International, Inc., a Nevada corporation
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein have the meanings assigned to them in the Credit Agreement),
the Lenders, Merrill Lynch Capital Corporation, as administrative agent for the
Lenders, and Merrill Lynch Capital Corporation, as collateral agent for the
Secured Parties.
WITNESSETH:
WHEREAS, the Guarantors have entered into the Credit Agreement and associated
Security Agreements, including that certain Security Agreement, dated as of
July 21, 2006 (the “U.S. Security Agreement”), to induce the Lenders to make the
Loans to or for the benefit of Borrower; and
WHEREAS, pursuant to Section 5.11 of the Credit Agreement and [Section 3.05 of
the U.S. Security Agreement/applicable reference to applicable Foreign Security
Agreement], certain of the Wholly Owned Subsidiaries of Holdings (other than the
Non-Guarantor Subsidiaries) are required to become Guarantors under the Credit
Agreement and Pledgors under the [U.S. Security Agreement/applicable Foreign
Security Agreement] by executing a Joinder Agreement. The undersigned Subsidiary
(the “New Guarantor”) is executing this joinder agreement (this “Joinder
Agreement”) to the Credit Agreement and the [U.S. Security Agreement/applicable
Foreign Security Agreement] to induce the Lenders to make additional Revolving
Loans and issue additional Letters of Credit, and as consideration for the Loans
previously made and Letters of Credit previously issued.
NOW, THEREFORE, the Administrative Agent, the Collateral Agent and the New
Guarantor hereby agree as follows:
1. Guarantee. In accordance with [Section 5.11 of the Credit
Agreement/applicable reference to stand-alone foreign guarantee] and
[Section 3.05 of the U.S. Security Agreement/applicable reference to applicable
Foreign Security Agreement], the New Guarantor by its signature below becomes a
Guarantor under the Credit Agreement and a Pledgor under the [U.S. Security
Agreement/applicable Foreign Security Agreement] with the same force and effect
as if originally named therein as a Guarantor and a Pledgor.
2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the [Credit Agreement/applicable stand-alone foreign
guarantee] and the [U.S. Security Agreement/applicable Foreign Security
Agreement] applicable to it as a Guarantor and a Pledgor, respectively,
thereunder; and (b) represents and warrants that the representations and
warranties made by it as a Guarantor and a Pledgor, respectively, thereunder are
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the date hereof. Each
reference to a Guarantor in the [Credit Agreement/applicable stand-alone foreign
guarantee], and each reference to a Pledgor in the [U.S. Security
Agreement/applicable Foreign Security Agreement], shall be deemed to include the
New Guarantor.
3. Severability. Any provision of this Joinder Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Exhibit H-l

 

 



--------------------------------------------------------------------------------



 



4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement
5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement and
the [U.S. Security Agreement/applicable Foreign Security Agreement] shall remain
in full force and effect.
6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 11.01 of the
Credit Agreement
7. Governing Law. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of this [____________]
day of [_______].

                  [NEW GUARANTOR]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Acknowledged by:    
 
                MERRILL LYNCH CAPITAL CORPORATION,         as Administrative
Agent    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                MERRILL LYNCH CAPITAL CORPORATION,         as Collateral Agent  
 
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Exhibit H-2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
[Form of]
PERFECTION CERTIFICATE
This Perfection Certificate, dated as of July 21, 2006 (this “Certificate”), is
delivered in accordance with Section 4.02(a) of that certain Credit Agreement,
dated as of July [___ ], 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Herbalife
International, Inc, a Nevada corporation (“Borrower”), the Guarantors, the
Lenders, Merrill Lynch Capital Corporation, as administrative agent for the
Lenders, and Merrill Lynch Capital Corporation, as collateral agent for the
Secured Parties (in such capacity, “Collateral Agent”); and in accordance with
that certain Security Agreement, dated as of July 21, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “U.S.
Security Agreement”), between Borrower and the other Pledgors in favor of
Collateral Agent. Undefined capitalized terms used herein have the meanings
assigned to such terms in the U.S. Security Agreement.
The undersigned hereby certifies to Collateral Agent and the other Secured
Parties that he is the [_____] of Borrower, and that as such he is qualified to
deliver this Certificate, and further certifies as follows:

I.   Names/Locations.

  A.   Legal Names, Organizations, Jurisdictions of Organization and
Organizational Identification Numbers. The full and exact legal name (as it
appears in each respective certificate or articles of incorporation, limited
liability membership agreement or similar organizational documents, in each case
as amended to date), the type of organization, the jurisdiction of organization
(or formation, as applicable), and the organizational identification number of
each Loan Party are as follows:

                                  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]
 
                               

  B.   Changes in Names, Jurisdiction of Organization or Corporate Structure.
Except as set forth below and for the Transactions, no Loan Party has changed
its name, jurisdiction of organization or corporate structure in any way
(whether by merger, consolidation, change in corporate form, change in
jurisdiction of organization or otherwise) within the past year:

                  Borrower/Guarantor   Date of Change   [ILLEGIBLE]  
 
               

Exhibit I-1

 

 



--------------------------------------------------------------------------------



 



  C.   Chief Executive Offices and Mailing Addresses. For each Loan Party, the
address of its chief executive office, and its preferred mailing address (if
different from the address of the chief executive office), is set forth below:

                  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
 
               

II   Information regarding Securities Agreement Collateral.

  A.   Prior Chief Executive Offices. Except as set forth below, no Loan Party
has changed its chief executive office within the five years preceding
December 21, 2004:

          [ILLEGIBLE]   [ILLEGIBLE]  
 
       

  B.   Tangible Personal Property. For each Loan Party, a complete list of the
locations where such Loan Party maintained any of its tangible personal property
within the five years preceding December 21, 2004 are set forth below:

                  [ILLEGIBLE]   [ILLEGIBLE]     [ILLEGIBLE]  
 
               

  C.   Securities Collateral. For each Loan Party, set forth below is a list of
all Equity Interests owned together with the type of organization that issued
such Equity Interests (e.g., corporation, limited liability company, partnership
or trust):

                                                          [ILLEGIBLE]  
[ILLEGIBLE]     [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]  
 
                                                       

  D.   Securities Accounts. For each Loan Party, set forth below is a list of
all Securities Accounts in which such Loan Party maintains securities or other
Financial Assets:

                  Borrower/Guarantor   Type of Account     [ILLEGIBLE]  
 
               

  E.   Deposit Accounts. With respect to each Loan Party, set forth below is a
list of all Deposit Accounts:

                  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
 
               

Exhibit I-2



 

 



--------------------------------------------------------------------------------



 



      F. Debt Instruments. Set forth below is a list of all Instruments owed to
any of the Loan Parties:

                                          [ILLEGIBLE]   [ILLEGIBLE]    
[ILLEGIBLE]     [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
 
                                       

      G. Intercompany Indebtedness. Set forth below is a complete and accurate
list of all Intercompany Indebtedness as of the Closing Date:

                                  [ILLEGIBLE]   [ILLEGIBLE]     [ILLEGIBLE]    
[ILLEGIBLE]   [ILLEGIBLE]  
 
                               

  H.   Intellectual Property. For each Loan Party, set forth below is a list of
all copyrights, patents, trademarks, and other intellectual property owned or
used, or hereafter adopted, held or used:

                                  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]  
 
                               

                                  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]  
 
                               

                                  [ILLEGIBLE]   [ILLEGIBLE]   [ILLEGIBLE]  
[ILLEGIBLE]   [ILLEGIBLE]  
 
                               

      I. Commercial Tort Claims. For each Loan Party, set forth below is a
complete list of all commercial tort claims held by such Loan Party, including a
brief description of each.

                  Borrower/Guarantor   Claim   [ILLEGIBLE]  
 
               

Exhibit I-3

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned hereto has executed this Perfection
Certificate as of the date first written above.

             
 
  By:        
 
     
 
Name:    
 
      Title:    

Exhibit I-4

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J-1
[Form of]
REVOLVING NOTE

$[_____]   New York, New York     [Date]

FOR VALUE RECEIVED, the undersigned, HERBALIFE INTERNATIONAL, INC., a Nevada
corporation (“Borrower”), hereby promises to pay to [_____] (the “Lender”) on
the Revolving Maturity Date (as defined in the Credit Agreement referred to
below), in lawful money of the United States and in immediately available funds,
the principal amount of the lesser of (a) $[•] and (b) the aggregate unpaid
principal amount of all Revolving Loans made by Lender to Borrower under the
Credit Agreement Borrower further agrees to pay interest in like money on the
unpaid principal amount hereof from time to time from the date hereof at the
interest rates and on the dates specified in Section 2.06 of the Credit
Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Revolving Loan of the Lender outstanding under the
Credit Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that, the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in that certain Credit Agreement,
dated as of July 21, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, Merrill Lynch Capital Corporation, as administrative
agent for the Lenders, and Merrill Lynch Capital Corporation, as collateral
agent for the Secured Parties, and is subject to the provisions thereof and to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein without definitions have the meanings assigned to them in the Credit
Agreement.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions on which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof and the terms and conditions on which the Indebtedness evidenced by this
Note may be declared to be immediately due and payable.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of dishonor and all other notices of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
Exhibit J-1-1

 

 



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            HERBALIFE INTERNATIONAL, INC., as Borrower
      By:           Name:           Title:      

Exhibit J-1-2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J-2
[Form of]
TERM NOTE

      $[_____]   New York, New York     [Date]

FOR VALUE RECEIVED, the undersigned, HERBALIFE INTERNATIONAL, INC., a Nevada
corporation (“Borrower”), hereby promises to pay to [_____] (the “Lender”), in
installments on the Term Loan Repayment Dates as set forth in the Credit
Agreement referred to below, in lawful money of the United States and in
immediately available funds, the principal amount of $[_____]; provided that, on
the Term Loan Maturity Date, Borrower promises to pay to Lender the entire
unpaid principal balance of this Note, together with all accrued and unpaid
interest thereon. Borrower further agrees to pay interest in like money on the
unpaid principal amount hereof from time to time at the interest rates and on
the dates specified in Section 2.06 of the Credit Agreement.
The holder of this Note may endorse and attach a schedule to reflect the date,
Type and amount of each Term Loan of the Lender outstanding under the Credit
Agreement, the date and amount of each payment or prepayment of principal
hereof, and the date of each interest rate conversion or continuation pursuant
to Section 2.08 of the Credit Agreement and the principal amount subject
thereto; provided that, the failure of the Lender to make any such recordation
(or any error in such recordation) shall not affect the obligations of Borrower
hereunder or under the Credit Agreement.
This Note is one of the Notes referred to in that certain Credit Agreement,
dated as of July 21, 2006 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Borrower, the
Guarantors, the Lenders, Merrill Lynch Capital Corporation, as administrative
agent for the Lenders, and Merrill Lynch Capital Corporation, as collateral
agent for the Secured Parties, and is subject to the provisions thereof and to
optional and mandatory prepayment in whole or in part as provided therein. Terms
used herein without definitions have the meanings assigned to them in the Credit
Agreement.
This Note is secured and guaranteed as provided in the Credit Agreement and the
Security Documents. Reference is hereby made to the Credit Agreement and the
Security Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
guarantees, the terms and conditions on which the security interest and each
guarantee was granted and the rights of the holder of this Note in respect
thereof and the terms and conditions on which the Indebtedness evidenced by this
Note may be declared to be immediately due and payable.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest, notice of dishonor and all other notices of any kind.
THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.
Exhibit J-2-1

 

 



--------------------------------------------------------------------------------



 



THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

            HERBALIFE INTERNATIONAL, INC., as Borrower
      By:           Name:           Title:      

Exhibit J-2-2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT K
[Form of]
FINANCIAL OFFICER’S COMPLIANCE CERTIFICATE
This Financial Officer’s Certificate of Compliance (this “Certificate”) is
delivered to the Administrative Agent and each Lender under and pursuant to that
certain Credit Agreement, dated as of July 21, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Herbalife International, Inc., a Nevada corporation (“Borrower”), the
Guarantors (such term and each other undefined capitalized term used in this
Certificate have the meanings assigned to them in the Credit Agreement), the
Lenders, Merrill Lynch Capital Corporation, as administrative agent for the
Lenders and Merrill Lynch Capital Corporation, as collateral agent for the
Secured Parties. The undersigned hereby certifies that he is the [chief
financial officer/principal accounting officer/treasurer/controller] of
Borrower, and that as such, he is authorized to execute and deliver this
Certificate in the name and on behalf of Borrower, and further certifies as
follows:

  1.   No Default or Event of Default has occurred and is continuing as of the
date hereof [, except as set forth below [specify the nature and extent of all
Defaults, and any corrective action taken or proposed to be taken with respect
thereto]].     2.   As of [_____], being the end of Borrower’s last fiscal
[quarter/year] (the “Computation Date”):

  a.   Holdings’ Leverage Ratio was [_____]:1.00, as computed on Attachment 1
hereto;     b.   Holdings’ Consolidated Interest Coverage Ratio was
[_____]:1.00, as computed on Attachment 2 hereto; and     d.   Holdings’ Capital
Expenditures were $[_____];

in each case in compliance with the covenants set forth in Section 6.07 of the
Credit Agreement[, except with regard to [list noncompliant financial items, if
any, and the extent of noncompliance of each]].

  3.   For the fiscal year ending on the Computation Date, Excess Cash Flow of
Holdings was $[_____] (as computed on Attachment 3 hereto).*     4.   The
financial covenant analyses and information set forth in this Certificate and on
Attachments 1 through 6 hereto are true and correct on and as of the date
hereof.

 

      *   To be included in certificates delivered with annual financial
statements only.

Exhibit K-1

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has hereunto set his name on this [_____]
day of [_____].

                  By:           Name:           Title:        

Exhibit K-2

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 1
TO COMPLIANCE CERTIFICATE
LEVERAGE RATIO

         
1. Consolidated Indebtedness (item 12 of Attachment 5):
  $ [______]  
 
       
2. Consolidated EBITDA (item 4 of Attachment 4):
  $ [______]  
 
       
3. Leverage Ratio (item 1 divided by item 2):
    [______]:1.00  
 
       
4. Maximum Leverage Ratio:
    2.50:1.00  

Exhibit K-3

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 2
TO COMPLIANCE CERTIFICATE
CONSOLIDATED INTEREST COVERAGE RATIO

         
1. Consolidated EBITDA (item 4 of Attachment 4):
  $ [_________]  
 
       
2. Consolidated Interest Expense (item 3 of Attachment 6):*
  $ [_________]  
 
       
3. Consolidated Interest Coverage Ratio (item 1 divided by item 2):
    [_____]:1.00  
 
       
4. Minimum Consolidated Interest Coverage Ratio:
    4.00:1.00  

 

      *   Computed for the period consisting of the fiscal quarter ending on the
Computation Date and each of the three immediately preceding fiscal quarters of
Parent; provided that, if the applicable four-fiscal-quarter period would
include any period of time before the Closing Date, Consolidated Interest
Expense shall be determined on an Annualized Basis.

Exhibit K-4

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 3
TO COMPLIANCE CERTIFICATE
EXCESS CASH FLOW*

         
1. Consolidated EBITDA for such fiscal year (item 4 on Attachment 4):
  $ [________]  
 
       
2. Losses from Asset Sales:
  $ [________]  
 
       
3. Reduction to noncash working capital for such fiscal year (i.e., the
decrease, if any, in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such fiscal year):
  $ [________]  
 
       
4. Cash income taxes payable with respect to such fiscal year:
  $ [________]  
 
       
5. Consolidated Interest Expense (item 3 on Attachment 6):
  $ [________]  
 
       
6. Capital Expenditures made in cash in accordance with Section 6.07(c) of the
Credit Agreement during such fiscal year, to the extent funded from internally
generated funds:
  $ [________]  
 
       
7. Permanent repayments of Indebtedness during such fiscal year (including
payments of principal in respect of the Revolving Loans to the extent there is
an equivalent reduction in the Revolving Commitments):
  $ [________]  
 
       
8. Aggregate cash payments made in respect of the Tax Indemnity (not to exceed
$15 million in any fiscal year):
  $ [________]  
 
       
9. Additions to non-cash working capital for such fiscal year (i.e., the
increase, if any, in Consolidated Current Assets minus Consolidated Current
Liabilities from the beginning to the end of such fiscal year):
  $ [________]  
 
       
10. Gains from Asset Sales:
  $ [________]  
 
       
11. Excess Cash Flow (sum of item 1 through item 3 minus sum of item 4 through
item 10):
  $ [________]  

 

      *   Computed for the period consisting of Holdings’ fiscal year ending on
the Computation Date.

Exhibit K-5

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 4
TO COMPLIANCE CERTIFICATE
CONSOLIDATED EBITDAa

         
1. Consolidated Net Income of Holdings:
  $ [_____]  
 
       
2. Amounts deducted in determining Consolidated Net Incomeb
   
 
       
(a) Consolidated Interest Expense (item 3 on Attachment 6, subject to footnote b
below):
  $ [_____]  
(b) Provision for taxes based on income:
  $ [_____]  
(c) Depreciation
  $ [_____]  
(d) Amortization (including amortization of deferred fees and the accretion of
original issue discount):
  $ [_____]  
(e) Other non-cash items subtracted in determining Consolidated Net Income
(including noncash compensation charges arising from any grant of stock, stock
options, or other equity-based awards, and non-cash losses or charges related to
impairment of goodwill and other intangible assets; but excluding non-cash
charges that result in an accrual of a reserve for cash charges in any future
period):
  $ [_____]  

  $ [_____]  
(f) Nonrecurring expenses and charges:
       
 
       
(g) Transaction Costs:
  $ [_____]  
 
       
(h) Aggregate cash payments made in respect of the Tax Indemnity (not to exceed
$15 million for any fiscal year):
       
 
       
(i) Sum of items 2(a) through 2(i):
  $ [_____]  
 
       
3. Amounts added in determining Consolidated Net Incomeb
   
 
       
(a) Non-cash items to the extent added in determining Consolidated Net Income:
  $ [_____]  
 
       
4. Consolidated EBITDA (item 1 plus item 2(j) minus item 3):
  $ [_____]  
 
   

 

      a   Computed for the period consisting of the fiscal quarter ending on the
Computation Date and each of the three immediately preceding fiscal quarters of
Holdings.   b   Each of the adjustments to Consolidated Net Income shall be
added or subtracted therefrom, as applicable, only to the extent and in the same
proportion as the opposite operation is performed in determining Consolidated
Net Income.

Exhibit K-6

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 5
TO COMPLIANCE CERTIFICATE
INDEBTEDNESS*

         
1. Obligations for borrowed money:
  $ [__________]  
 
       
2. Obligations evidenced by bonds, debentures, notes or similar instruments:
  $ [__________]  
 
       
3. Obligations upon which interest charges are customarily paid or accrued:
  $ [__________]  
 
       
4. Obligations under conditional sale or other title retention agreements
relating to property purchased:
  $ [__________]  
 
       
5. Obligations issued or assumed as the deferred purchase price of property or
services (excluding trade accounts payable incurred in the ordinary course of
business):
  $ [__________]  
 
       
6. Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired, whether or not the obligations secured
thereby have been assumed:
  $ [__________]  
 
       
7. Capital Lease Obligations, Purchase Money Obligations and Synthetic Lease
Obligations:
  $ [__________]  
 
       
8. Obligations in respect of Hedging Agreements, provided that, the amount of
Indebtedness of this type shall be zero unless and until such Indebtedness shall
be terminated, in which case the amount of such Indebtedness shall be the
termination payment due thereunder:
  $ [__________]  
 
       
9. Obligations as an account party in respect of letters of credit, letters of
guaranty and bankers’ acceptances:
  $ [__________]  
 
       
10. Attributable Indebtedness:
  $ [__________]  
 
       
11. Contingent Obligations in respect of Indebtedness or obligations of others
of the kinds referred to in items 1 through 10:
  $ [__________]  
 
       
12. Consolidated Indebtedness (the sum, without duplication, of items 1 through
11):
  $ [__________]  

 

      *   The Indebtedness of any person shall include the Indebtedness of any
other entity (including any partnership in which such person is a general
partner) to the extent such person is liable therefor as a result of such
person’s ownership interest in or other relationship with such entity, except to
the extent that the terms of such Indebtedness provide that such person is not
liable therefor. Each of the items above shall be computed on a consolidated
basis in accordance with GAAP.

Exhibit K-7

 

 



--------------------------------------------------------------------------------



 



ATTACHMENT 6
TO COMPLIANCE CERTIFICATE
CONSOLIDATED INTEREST EXPENSE*

         
1. Total consolidated cash interest expense (without regard to limitations on
the payment thereof and including commitment fees, letter-of-credit fees, and
net amounts payable under Interest Rate Protection Agreements) determined in
accordance with GAAP:
  $ [_____]  
 
       
2. The interest-factor portion of Capital Lease Obligations:
  $ [_____]  
3. Consolidated Interest Expense (the sum, without duplication, of items 1 and
2):
  $ [_____]  

 

      *   Computed for the period consisting of the fiscal quarter ending on the
Computation Date and each of the three immediately preceding fiscal quarters of
Parent.

Exhibit K-8

 

 



--------------------------------------------------------------------------------



 



EXHIBIT L
[Form of]
FINANCIAL CONDITION CERTIFICATE
THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

1.   I am the chief financial officer of Herbalife International, Inc. (“the
Company”),

2.   Reference is made to that certain Credit Agreement, dated as of July 21,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Herbalife International, Inc., a Nevada
corporation (“Borrower”), the Guarantors (such term and each other capitalized
term used but not defined herein have the meanings assigned to them in the
Credit Agreement), the Lenders, Merrill Lynch Capital Corporation, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and Merrill Lynch Capital Corporation, as collateral agent for the
Secured Parties (in such capacity, the “Collateral Agent”).

3.   I have reviewed the terms of Sections 3 and 4 of the Credit Agreement and
the definitions and provisions contained in the Credit Agreement relating
thereto, together with each of the Transaction Documents, and, in my opinion,
have made, or have caused to be made under my supervision, such examination or
investigation as is necessary to enable me to express an informed opinion as to
the matters referred to herein.

4.   Based upon my review and examination described in paragraph 3 above, I
certify that, as of the date hereof, immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan, (a) the fair value of the assets of the Loan Parties, taken as a whole,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(b) the present fair saleable value of the property of the Loan Parties, taken
as a whole, will be greater than the amount that will be required to pay the
probable liability of their collective debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) the Loan Parties, taken as a whole, will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (d) the Loan
Parties, taken as a whole, will not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.

The foregoing certifications are made and delivered as of [_____].

         
 
 
 
Name: Richard Goudis    
 
  Title: Chief Financial Officer    

Exhibit L-1

 

 



--------------------------------------------------------------------------------



 



EXHIBIT M
[Form of]
LETTER OF CREDIT REQUEST
[Date]
[ISSUING BANK]
Attn: [TO COME]
[ADDRESS]
[ADDRESS]

      Re: Herbalife International, Inc.

Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of July 21, 2006
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Herbalife International, Inc., a Nevada corporation
(“Borrower”), the Guarantors (such term and each other capitalized term used but
not defined herein have the meanings assigned to them in the Credit Agreement),
the Lenders, Merrill Lynch Capital Corporation, as administrative agent for the
Lenders, and Merrill Lynch Capital Corporation, as collateral agent for the
Secured Parties. Borrower hereby gives you notice pursuant to Section 2.17 of
the Credit Agreement that it requests the issuance of a Letter of Credit
thereunder, and in that connection sets forth below the terms on which such
Letter of Credit is requested to be issued:

     
(A) Type of Letter of Credit:
  [Standby/Commercial] Letter of Credit for the account of [Borrower/Borrower
and [name of Loan Party/Subsidiary]].a
(B) Face amount:b
  $[_____]
(C) Date of issuance:c
  [_____]
(D) Expiration date:d
  [_____]
(E) Name and address of beneficiary:
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
    (G) Other information necessary to prepare such Letter of Credit: [list
items]

 

      a   If Borrower requests a Letter of Credit for the account of a Loan
Party or Subsidiary thereof, Borrower must be a co-applicant with respect
thereto.   b   The stated amount of each Letter of Credit shall be no less than
$500,000, or such lesser amount as is acceptable to the Issuing Bank.   c   Must
be a Business Day at least three Business Days after the date of this request
and during the Revolving Availability Period.   d   Must comply with
Section 2.17(c) of the Credit Agreement.

Exhibit M-l

 

 



--------------------------------------------------------------------------------



 



Borrower hereby represents and warrants that the conditions to lending specified
in Sections 4.01(b) and (c) of the Credit Agreement (except to the extent the
satisfaction thereof is subject to the discretion or judgment of the
Administrative Agent, Collateral Agent or a Lender) are satisfied as of the date
hereof, and that after giving effect to the issuance hereunder, (i) the LC
Exposure will not exceed $25.0 million, (ii) the total Revolving Exposures will
not exceed the total Revolving Commitments, (iii) the stated amount of each
Letter of Credit is at least $500,000 (or such lesser amount as agreed to by the
Issuing Bank), and (iv) each Letter of Credit shall be denominated in dollars.
Borrower has caused this Letter of Credit Request to be executed and delivered
by its duly authorized officer as of the date first written above.

            HERBALIFE INTERNATIONAL, INC.
      By:           Name:           Title:      

Exhibit M-2

 

 